 

Exhibit 10.5



 

CREDIT AND GUARANTY AGREEMENT

 

Dated January 3, 2017

 

among

 

PRIORITY HOLDINGS, LLC,



as Borrower,

 

THE OTHER CREDIT PARTIES PARTY 

HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY 

HERETO FROM TIME TO TIME,

 

and

 

GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., 

as Administrative Agent and Lead Arranger



 

 









 

 

 

  

Table of Contents

 



    Page       Section 1. Definitions and Interpretation 1       1.01
Definitions 1 1.02 Accounting Terms 45 1.03 Interpretation, Etc 46 1.04 Rounding
46 1.05 References to Organizational Documents, Agreements, Laws, Etc 46 1.06
Time of Day 47 1.07 Timing of Payment of Performance 47 1.08 Pro Forma
Calculations 47 1.09 Currency Generally 49 1.10 Letter of Credit Amounts 49    
  Section 2. Loans 50       2.01 Term Loan 50 2.02 Borrowing Mechanics for Term
Loans 50 2.03 [Intentionally Reserved] 50 2.04 [Intentionally Reserved] 50 2.05
Pro Rata Shares; Availability of Funds 50 2.06 Evidence of Debt; Register;
Lenders’ Books and Records; Notes 51 2.07 Interest on Loans 52 2.08
[Intentionally Reserved] 52 2.09 Default Interest 52 2.10 Fees 52 2.11 Repayment
of Loans 53 2.12 Voluntary Prepayments 53 2.13 Mandatory Prepayments 54 2.14
Application of Prepayments 55 2.15 General Provisions Regarding Payments 55 2.16
Ratable Sharing 56 2.17 [Intentionally Reserved] 57 2.18 Increased Costs;
Capital Adequacy 57 2.19 Taxes; Withholding, Etc 59 2.20 Obligation to Mitigate
62 2.21 [Intentionally Reserved] 62 2.22 Removal or Replacement of a Lender 62  
    Section 3. Conditions Precedent 64       3.01 Conditions to Credit Extension
64 3.02 Notices 68       Section 4. Representations and Warranties 68       4.01
Organization; Requisite Power and Authority; Qualification 68

  



 i

 

  



4.02 Capital Stock and Ownership 68 4.03 Due Authorization 69 4.04 No Conflict
69 4.05 Governmental Consents 69 4.06 Binding Obligation 69 4.07 Financial
Statements 70 4.08 Projections 70 4.09 No Material Adverse Change 70 4.10
[Intentionally Reserved] 70 4.11 Adverse Proceedings, Etc 70 4.12 Payment of
Taxes 70 4.13 Properties 71 4.14 Environmental Matters 71 4.15 Use of Proceeds
72 4.16 [Intentionally Reserved] 72 4.17 Governmental Regulation 72 4.18 Margin
Stock 72 4.19 Employee Matters 73 4.20 Employee Benefit Plans 73 4.21 Solvency
74 4.22 Compliance with Statutes, Etc 74 4.23 Disclosure 74 4.24 PATRIOT Act;
FCPA 74 4.25 Patents, Trademarks, Copyrights, Licenses, Etc 75 4.26 Sanctions;
Anti-Corruption; and Anti-Terrorism Law 75       Section 5. Affirmative
Covenants 76       5.01 Financial Statements and Other Reports 76 5.02 Existence
79 5.03 Payment of Taxes and Claims 79 5.04 Maintenance of Properties 79 5.05
Insurance 80 5.06 Inspections 80 5.07 Lender Calls 80 5.08 Compliance with Laws
80 5.09 [Intentionally Reserved] 80 5.10 Additional Guarantors 80 5.11
[Intentionally Reserved] 81 5.12 Corporate Ratings 81 5.13 Further Assurances 81
5.14 Senior Indebtedness 81 5.15 Post-Closing Matters 82 5.16 Books and Records
82 5.17 Underwriting Guidelines 82 5.18 Approved Bank Card System 82 5.19 Use of
Proceeds 82



   

 ii

 

 



Section 6. Negative Covenants 83       6.01 Indebtedness 83 6.02 Liens 86 6.03
[Intentionally Reserved] 89 6.04 No Further Negative Pledges 89 6.05 Restricted
Payments; Restricted Debt Payments 89 6.06 Restrictions on Subsidiary
Distributions 91 6.07 Investments 92 6.08 Financial Covenant 95 6.09 Fundamental
Changes; Disposition of Assets 97 6.10 Senior Indebtedness Use of Proceeds 99
6.11 Sales and Lease-Backs 99 6.12 Transactions with Shareholders and Affiliates
99 6.13 Conduct of Business 100 6.14 [Intentionally Reserved] 100 6.15 Permitted
Activities of Domestic Holding Companies 100 6.16 Amendments or Waivers of
Junior Financing 100 6.17 Fiscal Year 100 6.18 Deposit Accounts 100 6.19
Amendments to Organizational Agreements and Certain Affiliate Contracts 101 6.20
Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions, Etc 101       Section 7.
Guaranty 101       7.01 Guaranty of the Obligations 101 7.02 Contribution by
Guarantors 102 7.03 Payment by Guarantors 102 7.04 Liability of Guarantors
Absolute 103 7.05 Waivers by Guarantors 105 7.06 Guarantors’ Rights of
Subrogation, Etc 106 7.07 Subordination of Other Obligations 107 7.08 Continuing
Guaranty 107 7.09 Authority of Guarantors or Borrower 107 7.10 Financial
Condition of Borrower 107 7.11 Bankruptcy, Etc 108 7.12 Release of a Guarantor
108 7.13 Remedies 109 7.14 Instrument for the Payment of Money 109 7.15 General
Limitation on Guaranty Obligations 109       Section 8. Events of Default 109  
    8.01 Events of Default 110 8.02 Application of Funds 113       Section 9.
Agents 114       9.01 Appointment of Agents 114



    

 iii

 





 



9.02 Powers and Duties 114 9.03 General Immunity 115 9.04 Agents Entitled to Act
as Lender 117 9.05 Lenders’ Representations, Warranties and Acknowledgment 117
9.06 Right to Indemnity 118 9.07 Successor Agents 119 9.08 Guaranty 119 9.09
Administrative Agent May File Proofs of Claim 120 9.10 Delegation of Duties 120
9.11 Arranger Has No Liability 121       Section 10. Miscellaneous 121      
10.01 Notices 121 10.02 Expenses 124 10.03 Indemnity 125 10.04 Set-Off 126 10.05
Amendments and Waivers 126 10.06 Successors and Assigns; Participations 129
10.07 [Intentionally Reserved] 137 10.08 Survival of Representations, Warranties
and Agreements 137 10.09 No Waiver; Remedies Cumulative 137 10.10 Marshalling;
Payments Set Aside 137 10.11 Severability 138 10.12 Obligations Several; Actions
in Concert 138 10.13 Headings 138 10.14 APPLICABLE LAW 138 10.15 CONSENT TO
JURISDICTION, SERVICE OF PROCESS, ETC 139 10.16 WAIVER OF JURY TRIAL 139 10.17
Confidentiality 140 10.18 Usury Savings Clause 141 10.19 Counterparts 142 10.20
Effectiveness; Integration 142 10.21 PATRIOT Act 142 10.22 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 143 10.23 No Advisory or
Fiduciary Responsibility 143





 

 iv

 



 



APPENDICES: A Initial Commitments and Applicable Percentages   B Notice
Addresses       SCHEDULES: 4.01 Jurisdictions of Organization and Qualification
  4.02 Capital Stock and Ownership   4.13 Real Estate Assets   5.15 Certain
Post-Closing Matters   6.01 Certain Indebtedness   6.02 Certain Liens   6.07
Certain Investments   6.12 Certain Transactions with Affiliates       EXHIBITS:
A Funding Notice   B Term Loan Note   C Compliance Certificate   D [Reserved]  
E Assignment Agreement   F Certificate Regarding Non-Bank Status   G-1 Closing
Date Certificate   G-2 Solvency Certificate   H Counterpart Agreement   I
Permitted ISO Loan Agreement   J Affiliated Lender Assignment Agreement        
   

 





 v

 



 

CREDIT And Guaranty AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of January 3, 2017, is entered into
by and among PRIORITY HOLDINGS, LLC (“Borrower”), the other Credit Parties party
hereto from time to time as Guarantors, the Lenders party hereto from time to
time and GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (“GSSLG”), as
administrative agent (in such capacity, “Administrative Agent”), and Lead
Arranger.

 

RECITALS

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement on
the Closing Date, (x) Borrower shall redeem (the “Recapitalization”) from PCH
Priority Holdings, LLC (the “Seller”), an affiliate of Comvest Partners,
approximately 88% of the equity interests in Borrower beneficially owned,
directly or indirectly, by Seller pursuant to the terms of the Purchase
Agreement and (y) certain Subsidiaries of Borrower shall enter into the Senior
Credit Agreement (as defined herein) and incur loans thereunder in an aggregate
principal amount equal to $200,000,000 on the Closing Date;

 

WHEREAS, the proceeds of the Term Loan, together with the proceeds of the loans
under the Senior Credit Agreement incurred on the Closing Date, will be used by
Borrower and its Subsidiaries on the Closing Date to (i) consummate the
Recapitalization, and (ii) (x) repay in full all indebtedness outstanding under
that certain Amended and Restated Credit and Guaranty Agreement, dated as of May
21, 2014 (as amended, restated, supplemented and otherwise modified prior to the
date hereof, including all annexes and schedules thereto, the “Existing Credit
Agreement”), among, inter alios, Borrower, the other Credit Parties party
thereto, the lenders party thereto, and Goldman Sachs Bank USA, as
administrative agent, and (y) terminate and release all commitments, security
interests and guarantees in connection therewith (such actions under this clause
(ii), the “Refinancing”) and (iii) pay transaction fees (including upfront fees
and original issue discounts) and expenses related to the foregoing (such fees
and expenses, the “Transaction Expenses”);

 

WHEREAS, each Guarantor has agreed to guaranty the Obligations of Borrower
hereunder.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.           Definitions and Interpretation

 

1.01     Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“ACH” means the electronic transfer of funds through an automated clearing house
system.

 

“Administrative Agent” has the meaning set forth in the preamble hereto and
includes each other Person appointed as the successor pursuant to Section 9.

 



1 

 

 



“Administrative Questionnaire” means an Administrative Questionnaire in such
form as may be supplied by Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of, or against, any Credit Party or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of a Senior Officer of any Credit Party or any of its
Subsidiaries, threatened in writing against any Credit Party or any of its
Subsidiaries or any property of any Credit Party or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under Common Control with, that
Person.

 

“Affiliated Lender” means, at any time, any Lender that is a Permitted Holder
(other than pursuant to clause (ii) thereof), the Seller or an Affiliate of the
Seller or a Permitted Holder (other than pursuant to clause (ii) thereof) at
such time (other than the Credit Parties or any of their respective
Subsidiaries).

 

“Agent” means each of Administrative Agent and the Lead Arranger.

 

“Aggregate Amounts Due” has the meaning set forth in Section 2.16.

 

“Aggregate Payments” has the meaning set forth in Section 7.02.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of January 3,
2017, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Anti-Corruption Laws” means, collectively, all laws, rules, and regulations of
any jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including, the FCPA).

 

“Anti-Terrorism Laws” has the meaning set forth in Section 4.26.

 

“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the First
Lien Net Leverage Ratio as of the last day of such Fiscal Year is greater than
3.00:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 3.00:1.00 but greater than 2.50:1.00
and (c) 0% if the First Lien Net Leverage Ratio as of the last day of such
Fiscal Year is equal to or less than 2.50:1.00.

 

“Applicable Margin” means, on any date of determination, the highest “Applicable
Margin” (however denominated and assuming the highest level of any pricing grid)
applicable to (i) the senior term loans incurred under the Senior Credit
Agreement on the date hereof (the “Initial Term Loans”), or (ii) any tranche of
term loans that refinances or replaces such Initial Term Loans (the “Refinancing
Term Loans”); provided that, if: (a) either (I) the interest rate floor in
respect of the LIBOR Rate (determined in accordance with the definition set
forth in the Senior Credit Agreement) (the “Floor”) applicable to the Initial
Term Loans is increased to a level above the Floor in effect on the date hereof,
or (II) the Refinancing Term Loans are subject to a Floor (whether by initial
implementation or amendment) that is greater than the Floor in effect on the
date hereof, and (b) such increased or new Floor is greater than the LIBOR Rate
(determined in accordance with the definition set forth in the Senior Credit
Agreement as in effect on the date hereof) for a three-month interest period
(the “Base LIBOR Rate”), in each case measured on the date such Floor is
increased, implemented or created, then the Applicable Margin shall be deemed to
be increased by the amount by which such increased or new Floor exceeds the Base
LIBOR Rate; provided further that such deemed increase in the Applicable Margin
shall only be effective to the extent that such increased or new Floor results
in the “Yield” (as defined in the Senior Credit Agreement as in effect on the
date hereof, but for this purpose excluding the effect of any original issue
discount and upfront fees) for such Initial Term Loans or Refinancing Term Loans
exceeding the “Yield” for the Initial Term Loans as in effect on the date
hereof. As of the Closing Date, the Applicable Margin is 6.00%.

 



2 

 

 



“Approved Bank Card Systems” means Visa, MasterCard, American Express and
Discover.

 

“Approved Processor Agreement” means a Processor Agreement which is subject to a
Processor Consent Agreement (as defined in the Senior Credit Agreement) or,
after Final Payment of the Senior Indebtedness, such additional Processor
Agreements as approved by Administrative Agent (which shall not be unreasonably
withheld, conditioned or delayed).

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sub-lessor), sale
and leaseback transaction, assignment, conveyance, transfer, exclusive license
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Credit
Party’s or any of its Restricted Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
of any Credit Party, other than, solely in the case of Sections 2.13(a) and
6.09, (i) inventory (or other assets) sold, licensed (on a non-exclusive basis)
or leased in the ordinary course of business, (ii) equipment or other assets
sold, replaced, abandoned, leased or otherwise disposed of that are obsolete,
worn-out or are no longer used or useful in the business of the Credit Parties
or any of their Subsidiaries, (iii) dispositions, by means of trade-in, of
equipment used in the ordinary course of business, so long as such equipment is
replaced, substantially concurrently, by like-kind equipment, (iv) the use,
transfer or other disposition of Cash and Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or any other Credit Document, (v)
licensing, on a non-exclusive basis, of patents, trademarks, copyrights and
other intellectual property rights in the ordinary course of business, and (vi)
the creation of a Permitted Lien under Section 6.02. For purposes of
clarification, “Asset Sale” shall include (x) the sale or other disposition of
any contracts, (y) any sale or other disposition of Merchant Agreements and/or
Merchant Accounts (or any rights thereto (including any rights to any residual
payment stream with respect thereto)) by any Credit Party or (z) any sale or
other disposition of Permitted ISO Loans (or any rights thereto (including any
rights to any payment stream with respect thereto)) or Permitted Joint Venture
Investments by any Credit Party.

 



3 

 

 



“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Authorized Officer” means, as applied to any Person (other than a natural
person), any individual holding the position of chairman of the board (if an
officer), chief executive officer, president, vice president (or the equivalent
thereof), chief financial officer, treasurer, secretary or other officer
expressly authorized by a resolution or written consent (delivered to
Administrative Agent) to represent such Person in such capacity and such
Authorized Officer shall conclusively presume to have acted on behalf of such
Person.

 

“Available Amount” means, on any date of determination (the “Reference Date”),
the sum of (without duplication):

 

(a)          Cumulative Retained Consolidated Excess Cash Flow Amount at such
time; plus

 

(b)          an amount determined on a cumulative basis equal to the net
proceeds from any, and any Cash contributed in respect of, Permitted Stock
Issuances after the Closing Date (other than (i) any Specified Equity
Contributions, (ii) Disqualified Capital Stock, (iii) any Permitted Stock
Issuances pursuant to Section 6.07(s) or (iv) any amount previously applied for
a purpose other than a Permitted Available Amount Usage); plus

 

(c)          an amount equal to the Declined Proceeds; minus

 

(d)          the aggregate amount of (1) Investments made using the Available
Amount as set forth in Section 6.07(n), (2) without duplication, Restricted Debt
Payments made using the Available Amount as set forth in Section 6.05(b)(iv) and
in Section 6.05(b)(iv) of the Senior Credit Agreement, (3) Restricted Payments
made using the Available Amount as set forth in Section 6.05(a)(xii) of the
Senior Credit Agreement, and (4) Permitted Dividends made using the Available
Amount, in each case, during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date
(each item referred to in the immediately foregoing sub-clauses (1), (2), and
(3), a “Permitted Available Amount Usage”).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.).

 

“Bank Secrecy Act” has the meaning set forth in Section 4.26.

 



4 

 

 



“Beneficiary” means each Agent and Lender.

 

“Bona Fide Debt Fund” means any bona fide debt fund or investment vehicle of any
Person described in clause (i) of the definition of “Disqualified Institution”
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing ISO” has the meaning set forth in “Permitted ISO Loans”.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close, and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term “Business Day”
means any day which is a Business Day described in clause (i) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for federal income tax purposes); provided, that any leases that were not
capital leases when entered into but are re-characterized as capital leases due
to a change in GAAP after the Closing Date shall for all purposes of this
Agreement not be treated as “Capital Leases.”

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation), including partnership interests and membership
interests (however designated, whether voting or non-voting), and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding any Indebtedness convertible into or
exchangeable for any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account, in each case, determined in accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States government, in each case, maturing within one (1)
year after such date; (ii) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case, maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s (or, if at any time either S&P or
Moody’s are not rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (iii) commercial paper
maturing no more than one (1) year from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s (or, if at any time either S&P or Moody’s are not rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency); (iv) certificates of deposit or bankers’ acceptances
maturing within one (1) year after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has, at the time of the acquisition thereof, the
highest rating obtainable from either S&P or Moody’s (or, if at any time either
S&P or Moody’s are not rating such funds, an equivalent rating from another
nationally recognized statistical rating agency); and (vi) fully collateralized
repurchase obligations with a term of not more than ninety (90) days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above.

 



5 

 

 



“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of the applicable Exhibit F.

 

“CFC” means a controlled foreign corporation as defined in Section 957(a) of the
Internal Revenue Code.

 

“Change of Control” means, at any time, (a) prior to an IPO, (i) the Permitted
Holders (collectively) shall cease to beneficially own (directly or indirectly),
Capital Stock of Borrower representing more than 50.1% on a fully diluted basis
of the voting power of the total outstanding Capital Stock of Borrower or
(ii) the Permitted Holders cease (directly or indirectly) to have the power
(whether or not exercised) to elect or remove a majority of the members of the
board of managers (or similar governing body) of Borrower;

 

(b)          upon and following an IPO, the Permitted Holders shall cease to own
(directly or indirectly), or to have the power to vote or direct the voting of,
directly or indirectly, Capital Stock of Borrower representing more than 35% of
the voting power of the total outstanding Capital Stock of Borrower;

 

(c)          upon and following an IPO, any Person or “group” (within the
meaning of Rules 13(d) and 14(d) under the Exchange Act), other than one (1) or
more Permitted Holders, is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
(c), such Person or group shall be deemed to have “beneficial ownership” of all
securities that such Person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Capital Stock of Borrower representing more than the total
Capital Stock of Borrower then held by the Permitted Holders (collectively);

 



6 

 

 



(d)         except as permitted under Section 6.09, Borrower shall cease to
beneficially own, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in the Capital Stock of each “Borrower” (as
defined in the Senior Credit Agreement);

 

(e)          a “change of control” (or similar event) shall occur in any Senior
Credit Document or any document governing any Subordinated Indebtedness, in each
case, with an aggregate outstanding principal amount in excess of $17,250,000.

 

“Closing Date” means January 3, 2017.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

 

“Closing Fee” has the meaning set forth in Section 2.10(b).

 

“Commitment” means the commitment of any Lender to make a Term Loan hereunder
and “Commitments” means such commitments of all Lenders in the aggregate. The
aggregate amount of the Commitments as of the Closing Date is $80,000,000. The
amount of each Lender’s Commitment is set forth on Appendix A.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Restricted Subsidiaries (or, when reference is made to another
Person, for such other Person and its Subsidiaries) on a consolidated basis
equal to (i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, plus, except with respect to clauses (n) and (r) below,
to the extent reducing (and not added back to or excluded from) Consolidated Net
Income, the sum of, without duplication:

 

(b) Consolidated Interest Expense,

 

plus (c) provisions for taxes based on income (including Permitted Tax
Payments),

 

plus (d) total depreciation expense,

 

plus (e) total amortization expense,

 

plus (f) other non-Cash items (including non-Cash charges, costs, expenses and
losses) reducing Consolidated Net Income (excluding any such non-Cash item to
the extent that it represents an accrual or reserve for potential Cash items in
any future period or amortization of a prepaid Cash item that was paid in a
prior period),

 



7 

 

 



plus (g) any net loss from discontinued operations and any net after-tax loss on
disposal of discontinued operations,

 

plus (h) other accruals, payments and expenses (including legal fees, costs and
expenses), or any amortization thereof, related to the transactions contemplated
by this Agreement (including all Transaction Expenses), any Permitted
Acquisitions, Assets Sales, Investments, Restricted Payments, issuances of
Indebtedness or Capital Stock permitted under the Credit Documents or repayment
of debt, refinancing transactions or any amendments or other modifications of
any Indebtedness, in each case, to the extent such amounts are actually paid in
Cash during such period (including, for the avoidance of doubt, any such
transaction consummated on the Closing Date and any such transaction proposed or
undertaken but not completed),

 

plus (i) any reasonably documented restructuring and integration costs
reasonably attributable to the Purchase Agreement, any Permitted Acquisition,
any Investment or any Asset Sale permitted hereunder that are (i) related to the
closure, integration and/or consolidation of information technology or
facilities, employee termination or severance, or moving or relocating assets,
(ii) related to the discontinuance of any portion of operations acquired in a
Permitted Acquisition to the extent such discontinuance is initiated within six
(6) months of, and the costs thereof incurred no later than the first
anniversary of, the consummation of such Permitted Acquisition, or (iii)
otherwise approved by Administrative Agent in its sole discretion, in each case,
to the extent such amounts are actually paid in Cash during such period
(including, for the avoidance of doubt, any such transaction consummated on the
Closing Date and any such transaction proposed or undertaken but not completed);
provided that any adjustments or addbacks under this clause (i) together with
any adjustment or addback pursuant to clause (k) below in any period of four
consecutive Fiscal Quarters, shall not exceed 15% of Consolidated Adjusted
EBITDA (determined before giving effect to such adjustments and addbacks
pursuant to this clause (i) and clauses (k) and (r)(y)),

 

plus (j)(i) non-Cash charges relating to employee benefit or other management
compensation plans of any direct or indirect parent of Borrower (solely to the
extent such non-Cash charges relate to plans of any direct or indirect parent of
Borrower for the benefit of members of the board of directors of Borrower (in
their capacity as such) or employees of Credit Parties and their Restricted
Subsidiaries), any other Credit Party or any of its Restricted Subsidiaries or
(ii) any non-Cash compensation charge and other non-Cash expenses or charges
arising from any grant, issuance or repricing of stock appreciation or similar
rights, stock, stock options, restricted stock or other equity based awards of
any direct or indirect parent of Borrower (to the extent such non-Cash charges
relate to plans of any direct or indirect parent of Borrower for the benefit of
members of the board of directors of Borrower (in their capacity as such) or
employees of Credit Parties and their Restricted Subsidiaries), any other Credit
Party or any of its Restricted Subsidiaries, in each case, excluding any
non-Cash charge to the extent that it represents an accrual of or reserve for
Cash expenses in any future period or amortization of a prepaid Cash expense
incurred in a prior period,

 

plus (k) any non-recurring or unusual costs, expenses or charges actually paid
in Cash during such period; provided that any adjustments or addbacks under this
clause (k) together with any adjustment or addback pursuant to clause (i) above
in any period of four consecutive Fiscal Quarters, shall not exceed 15% of
Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (k) and clauses (i) and
(r)(y)),

 



8 

 

 



plus (l) [intentionally reserved],

 

plus (m) legal fees and expenses (excluding any judgments) actually paid in Cash
during such period in connection with litigation involving the Credit Parties
and their Restricted Subsidiaries,

 

plus (n) to the extent not already included in the Consolidated Net Income of
Borrower and its Restricted Subsidiaries, any claim for business interruption
insurance for a loss occurring during such period to the extent (x) the proceeds
of such insurance are actually received during such period or (y) the applicable
insurance carrier has not denied coverage of such claim in writing and such loss
is in fact reimbursed within 365 days of the date of such loss (with a deduction
for any amount so added back to the extent not so reimbursed within such 365
days),

 

plus (o) Cash expenses of Borrower and/or its Restricted Subsidiaries incurred
during such period to the extent reimbursed in Cash by any Person (other than
Borrower or any of its Restricted Subsidiaries or any owners, directly or
indirectly, of Capital Stock therein) during such period pursuant to
indemnification or other reimbursement provisions in favor of Borrower and/or
any of its Restricted Subsidiaries in connection with any Investment under
Section 6.07, any Permitted Acquisition or any Asset Sale permitted hereunder,

 

plus (p) [intentionally reserved],

 

plus (q) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly-owned Restricted
Subsidiary, minus the amount of dividends or distributions that are paid in Cash
by such non-wholly-owned Restricted Subsidiary to such third party,

 

plus (r) (x) the amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies related to the Transactions
that are reasonably identifiable, factually supportable and reasonably
anticipated by Borrower in good faith to be realized within twelve (12) months
of the Closing Date (which will be added to Consolidated Adjusted EBITDA as so
projected until fully realized and calculated on a Pro Forma Basis as though
such cost savings, operating expense reductions, other operating improvements
and initiatives and synergies had been realized on the first day of such period)
and (y) the amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies resulting from or related
to Permitted Acquisitions (including, for the avoidance of doubt, acquisitions
occurring prior to the Closing Date), Asset Sales, divestitures, restructurings,
cost savings initiatives and other similar initiatives and actions that are
projected by Borrower in good faith to be reasonably anticipated to be realized
within twelve (12) months of the date of the consummation of such transaction or
implementation of such restructuring or initiative (which will be added to
Consolidated Adjusted EBITDA as so projected until fully realized and calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period), in the case of the preceding clauses (x) and (y),
net of the amount of actual benefits realized during such period from such
actions; provided that (A) any adjustments or addbacks under this clause (r)(y)
in any period of four consecutive Fiscal Quarters, shall not exceed 20% of
Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (r)), (B) no amounts shall be
added to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated Adjusted EBITDA (or any other components thereof),
whether through a pro forma adjustment or otherwise, with respect to such period
and (C) such adjustments shall be specified in detail in the relevant Compliance
Certificate, financial statement or other document provided to Administrative
Agent or any Lender in connection herewith,

 



9 

 

 



plus (s) Cash receipts (or any netting arrangements resulting in reduced Cash
expenditures) not representing Consolidated Adjusted EBITDA or Consolidated Net
Income in any period to the extent non-Cash gains relating to such income were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to clause
(ii)(a) below for any previous period and not added back,

 

plus (t) non-Cash charges relating to straight rent in accordance with GAAP,

 

plus (u) earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with Permitted
Acquisitions and Investments, to the extent actually paid and expensed,

 

plus (v) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any Asset Sale permitted under this Agreement, to the extent
actually reimbursed, or, so long as the applicable insurance carrier has not
denied coverage of such expenses, charges or losses and that and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days),

 

minus (ii) the sum, without duplication of the amounts for such period and to
the extent included in arriving at such Consolidated Net Income, of

 

(a) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash items that reduced Consolidated Adjusted
EBITDA in any prior period), plus

 

(b) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly-owned Restricted Subsidiary, plus

 

(c) any net gain from discontinued operations and any net after-tax gain on
disposal of discontinued operations, plus

 



10 

 

 



(d) capitalized customer acquisition costs (excluding Permitted Acquisitions and
Permitted Joint Venture Investments), plus

 

(e) federal, state, local and foreign income tax credits and reimbursements
received by Borrower or any of its Restricted Subsidiaries during such period,
plus

 

(f) all gains (whether Cash or non-Cash) resulting from the early termination or
extinguishment of Indebtedness, plus

 

(g) the excess of actual Cash rent paid over rent expense during such period due
to the use of straight line rent for GAAP purposes.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Adjusted EBITDA under this Agreement for any period
that includes any of the Fiscal Quarters ended December 31, 2015, March 31,
2016, June 30, 2016 or September 30, 2016, Consolidated Adjusted EBITDA for such
Fiscal Quarters shall be deemed to be $ $10,464,584, $11,675,705, $12,462,266
and $13,463,882, respectively, in each case, as may be subject to addbacks and
adjustments (without duplication) pursuant to clause (i)(r)(y) and Section
1.08(c) for the applicable Test Period. For the avoidance of doubt, Consolidated
Adjusted EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.08.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of Cash
flows of Borrower and its Restricted Subsidiaries; provided that “Consolidated
Capital Expenditures” shall not include (i) any expenditures made with net Asset
Sale proceeds to the extent reinvested in accordance with Section 2.13(a) of the
Senior Credit Agreement (or, to the extent not required to be reinvested in
accordance with Section 2.13(a) of the Senior Credit Agreement, to the extent
used to acquire, replace, repair or restore properties or assets used or useful
in the business of the Credit Parties) or insurance or condemnation proceeds to
the extent reinvested in accordance with Section 2.13(b) of the Senior Credit
Agreement, (ii) the purchase price of assets purchased in any Permitted
Acquisition, (iii) any expenditures made to the extent that they are financed
with the proceeds of the Permitted Stock Issuances, (iv) any expenditures made
to the extent that they are made by Borrower or any of its Restricted
Subsidiaries to effect leasehold improvements to any property leased by such
Person as lessee, to the extent that such expenses have been actually reimbursed
in Cash by the landlord that is not a Credit Party or an Affiliate of a Credit
Party, (v) any expenditures to the extent that they are actually paid for by a
third party (excluding any Credit Party or any Affiliate of a Credit Party) and
for which no Credit Party has provided or is required to provide or incur,
directly or indirectly, any consideration or monetary obligation to such third
party or any other Person (whether before, during or after such period), (vi)
property, plant and equipment taken in settlement of accounts in the ordinary
course of business, and (vii) the purchase price of equipment purchased during
such period to the extent the consideration paid therefor consists solely of any
combination of (a) used or surplus equipment traded in at the time of such
purchase, and (b) the proceeds of a concurrent sale of used or surplus
equipment, in the case of clauses (a) and (b), to the extent such trade-in or
sale is permitted by this Agreement.

 



11 

 

 



“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, but excluding (i) any Consolidated Interest
Expense paid in kind, (ii) the amortization of deferred financing costs and
(iii) any realized or unrealized gains or losses attributable to Interest Rate
Agreements.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Restricted Subsidiaries on a consolidated basis that
may properly be classified on a consolidated balance sheet of Borrower and its
Restricted Subsidiaries as current assets in conformity with GAAP at such date
of determination, excluding Cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Restricted Subsidiaries on a consolidated
basis that may properly be classified on a consolidated balance sheet of
Borrower and its Restricted Subsidiaries as current liabilities in conformity
with GAAP at such date of determination (including, for the avoidance of doubt,
settlement obligations), excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any Consolidated Excess Cash Flow
Period, an amount (if positive) determined for Borrower and its Restricted
Subsidiaries on a consolidated basis equal to:

 

(a)          the sum, without duplication, of

 

(i)          Consolidated Adjusted EBITDA for such Consolidated Excess Cash Flow
Period (without giving effect to clause (i)(r) thereof); plus

 

(ii)         any extraordinary Cash gain excluded from the calculation of
Consolidated Net Income and/or Consolidated Adjusted EBITDA pursuant to the
respective definitions during such Consolidated Excess Cash Flow Period; plus

 

(iii)        any Cash income or Cash gain attributable to any Asset Sale outside
of the ordinary course of business that is permitted under Section 6.09 during
such Consolidated Excess Cash Flow Period to the extent not otherwise included
in Consolidate Adjusted EBITDA; plus

 

(iv)        without duplication of any amount described in clauses (a)(ii) and
(iii) above, any Cash gain or income excluded in calculating Consolidated Net
Income pursuant to the definition thereof; plus

 

(v)         the decrease, if any, in Consolidated Working Capital from the first
day to the last day of such Consolidated Excess Cash Flow Period, but excluding
any such decrease in Consolidated Working Capital arising from the acquisition
or disposition of any Person by Borrower or any or its Restricted Subsidiaries;
plus

 

(vi)        to the extent that the amount of Cash (other than Cash proceeds from
long-term Indebtedness (other than revolving Indebtedness) and Cumulative
Retained Consolidated Excess Cash Flow Amount) utilized to make any Investment
or Permitted Acquisition that was deducted from Excess Cash Flow in a prior
period pursuant to clause (b)(ix) below during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall; plus

 



12 

 

 



(vii)       Cash payments received during such period on account of any amounts
deducted in a previous period pursuant to clause (b)(xi) below; minus

 

(b)          the sum, without duplication, of:

 

(i)           the amount of any other Cash charge, loss or expenditure added
back in the calculation of Consolidated Adjusted EBITDA pursuant to the
definition thereof or excluded from the calculation of Consolidated Net Income
in accordance with the definition thereof, in each case, during such
Consolidated Excess Cash Flow Period and to the extent not financed with
long-term Indebtedness (other than revolving Indebtedness); plus

 

(ii)          to the extent not financed through the incurrence of long-term
Indebtedness (other than revolving Indebtedness) and such payments were not made
utilizing the Available Amount, the aggregate amount of all principal payments
of Indebtedness (in the case of any payments of loans under any revolving credit
facility, solely to the extent accompanied by a permanent reduction of the
commitments thereunder in a like amount) of Borrower or its Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capital Leases, (B) the amount of any scheduled repayment made pursuant to
Section 2.11(a) of the Senior Credit Agreement and (C) any mandatory prepayment
actually made pursuant to Section 2.13(a) or (b) of the Senior Credit Agreement,
in each case, to the extent required due to an Asset Sale, casualty event or
condemnation that resulted in an increase to Consolidated Net Income and not in
excess of such increase but excluding (X) all other prepayments, purchases and
buybacks of Term Loans under the Senior Credit Agreement by Borrower or any
Restricted Subsidiary (but excluding any repayments pursuant to clause (B)
above), (Y) all prepayments of revolving loans under the Senior Credit Agreement
and (Z) all other purchases and buybacks of Term Loans by Borrower or any
Restricted Subsidiary pursuant to Section 10.06(c)(iv); plus

 

(iii)         Taxes (including any Permitted Tax Payments) paid or payable by
Borrower and/or any Restricted Subsidiary in Cash with respect to such
Consolidated Excess Cash Flow Period; plus

 

(iv)        costs, fees and expenses (including premium, make-whole and penalty
payments) incurred in connection with the issuance or prepayment of any
Indebtedness (including any refinancing, except to the extent such costs, fees
and expenses are financed) to the extent permitted under this Agreement and paid
in Cash; plus

 



13 

 

 



(v)         costs, fees and expenses incurred in connection with the issuance of
equity (including all classes of stock, options to purchase stock and stock
appreciation rights to management of a Credit Party), Investments, Asset Sales
or divestitures, in each case, to the extent permitted hereunder and paid in
Cash (except to the extent such costs, fees and expenses are financed with the
proceeds of such equity issuance or long-term Indebtedness (other than revolving
Indebtedness)); plus

 

(vi)        the increases, if any, in Consolidated Working Capital from the
first day to the last day of such Consolidated Excess Cash Flow Period, but
excluding any such increase in Consolidated Working Capital arising from
acquisitions or dispositions of any Person by Borrower or any of its Restricted
Subsidiaries; plus

 

(vii)       Consolidated Capital Expenditures and acquisitions of intellectual
property made in Cash during such Consolidated Excess Cash Flow Period to the
extent such expenditures were not deducted in calculating Consolidated Adjusted
EBITDA for such period and such expenditures were not financed with long-term
indebtedness (other than revolving Indebtedness) and were not made utilizing
Available Amount; plus

 

(viii)      Consolidated Cash Interest Expense paid during such period to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness); plus

 

(ix)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration (the “Contract Consideration”) (x)
required to be paid in Cash by Borrower and the Restricted Subsidiaries pursuant
to binding contracts or executed letters of intent or (y) in an amount not to
exceed $5,000,000 in any Fiscal Year that has been budgeted and identified to be
consummated by Borrower or its Restricted Subsidiaries, in each case, during
such period and relating to Permitted Acquisitions and Investments (other than
Investments made pursuant to Section 6.07(a), (b), (c), (d), (e), (i), (k), (m),
(n), (p) and (q) to be consummated or made prior to the ECF Cutoff Date;
provided, that Borrower shall have delivered a certificate to Administrative
Agent not later than the end of the Consolidated Excess Cash Flow Period for
which such Consolidated Excess Cash Flow is being calculated, signed by
Borrower, describing the proposed Permitted Acquisition or Investment intended
to be consummated on or before the ECF Cutoff Date and the dollar amount to be
excluded under this clause (b) and certifying that such Investment and/or
Permitted Acquisition was committed and/or budgeted and identified to be
consummated, in each case, prior to the ECF Cutoff Date; plus

 

(x)          without duplication of amounts deducted pursuant to clause (b)(ix)
above in prior Fiscal Years, the amount of Investments and Permitted
Acquisitions made in Cash during such period pursuant to Section 6.07 (other
than Section 6.07(a), (b), (c), (d), (i), (k), (m), (n) and (o)) to the extent
such Investments and Permitted Acquisitions were not financed with the proceeds
of long-term Indebtedness (other than revolving Indebtedness) and were not made
utilizing the Available Amount; plus

 



14 

 

 



(xi)         reimbursable or insured expenses incurred during such Fiscal Year
to the extent that such reimbursement has not yet been received and to the
extent not deducted in arriving at such Consolidated Adjusted EBITDA.

 

“Consolidated Excess Cash Flow Period” means each Fiscal Year commencing with
the Fiscal Year ending December 31, 2017.

 

“Consolidated First Lien Total Debt” means, as of any date of determination, an
amount equal to the Consolidated Total Debt of Borrower and its Restricted
Subsidiaries as of such date that, in each case, is then secured or purported to
be secured by Liens on property or assets of Borrower or any of its Restricted
Subsidiaries (including any secured Indebtedness incurred or assumed pursuant
Section 6.01(u) or 6.01(x) but otherwise excluding Indebtedness secured by a
Lien ranking junior to or subordinated to the Liens securing the Senior
Indebtedness).

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest, including PIK Amounts) of Borrower and its Restricted
Subsidiaries on a consolidated basis for such period, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Restricted Subsidiaries (or, when reference is made to another
Person, for such other Person and its Subsidiaries) on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP, minus (ii) the sum of, without duplication, (a) the income (or loss) of
any Person (other than a Restricted Subsidiary) (x) in which any other Person
(other than a Credit Party) has a joint interest (including any Permitted Joint
Venture) or (y) that is an Unrestricted Subsidiary, except to the extent of the
amount of any dividends or other distributions actually paid in Cash or Cash
Equivalents (or to the extent subsequently converted into Cash or Cash
Equivalents) to Borrower or any of its Restricted Subsidiaries by such Person
during such period, plus (b) the income (or loss) of any Person accrued prior to
the date it becomes a Restricted Subsidiary of Borrower or is merged into or
consolidated with Borrower or any of its Restricted Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Restricted Subsidiaries
(except to the extent required for any calculation of Consolidated Adjusted
EBITDA on a Pro Forma Basis in accordance with Section 1.08), plus (c) the
income of any Restricted Subsidiary of Borrower that is an Excluded Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its Organizational Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, plus (d) any gains or losses, together
with any related provision for taxes on such gain (or loss), realized in
connection with any Asset Sales or other disposition or abandonment and any
reserves relating thereto, in each case, not in the ordinary course of business,
plus (e) any net unrealized gain (loss) (after any offset) resulting during such
period from obligations under any Interest Rate Agreement or other derivative
instruments as determined in accordance with GAAP and the application of
Statement of Financial Accounting Standards No. 133, plus (f) to the extent not
included in clauses (a) through (e) above, any net extraordinary gains or net
extraordinary losses for such period, plus (g) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income.

 



15 

 

 



There shall be excluded from Consolidated Net Income for any period, the
purchase accounting effects of adjustments in component amounts required or
permitted by GAAP (including the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt line items thereof) and related authoritative pronouncements
(including the effects of such adjustments pushed down to Borrower and the
Restricted Subsidiaries), as a result of the Transactions, any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or after the Closing Date, or the amortization or write-off of any amounts
thereof. For the avoidance of doubt, Consolidated Net Income shall be
calculated, including pro forma adjustments, in accordance with Section 1.08.

 

“Consolidated Total Assets” means, as of any date, the total property and assets
of Borrower and its Restricted Subsidiaries, determined in accordance with GAAP,
as set forth on the most recent consolidated balance sheet of Borrower delivered
pursuant to Section 5.01(b) or (c), as applicable (on a Pro Forma Basis after
giving effect to any Permitted Acquisitions or any Investments or dispositions
permitted hereunder or by the other Credit Documents) or, for the period prior
to the time any such balance sheet has been delivered pursuant to Section 5.01,
the pro forma balance sheet delivered pursuant to Section 3.01.

 

“Consolidated Total Debt” means, as at any date of determination, (i) the
aggregate principal amount of all Indebtedness of Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP minus (ii) the aggregate amount of Unrestricted Cash of Borrower and
it Restricted Subsidiaries maintained in, until the Senior Indebtedness is
Finally Paid, a Controlled Account (as defined in the Senior Credit Agreement)
or, otherwise, a Deposit Account of Borrower or one of its Restricted
Subsidiaries and included on such balance sheet as of such date in an amount not
to exceed $25,000,000.

 

“Consolidated Working Capital” means, as at any date of determination on a
consolidated basis, Consolidated Current Assets at such date of determination
minus Consolidated Current Liabilities at such date of determination.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” has the meaning set forth in Section 7.02.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under Common Control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 



16 

 

 



“Corporate Rating” means, as of any date of determination, the public corporate
rating or public corporate family rating as determined by either S&P or Moody’s,
respectively, of Borrower, as applicable; provided that, if either S&P or
Moody’s shall change the basis on which ratings are established by it, each
reference to the Corporate Rating announced by S&P or Moody’s shall refer to the
then equivalent rating by S&P or Moody’s, as the case may be.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension, which date must be a
Business Day.

 

“Credit Document” means, collectively, (i) this Agreement, (ii) the Notes, if
any, (iii) the TCP Subordination Agreement, (iv) the Fee Letter, (v)any other
document or instrument designated by Borrower and Administrative Agent as a
“Credit Document”, (vi) the Senior Subordination Agreement, (vii) any
Subordination Agreement and (viii) any other amendment or joinder to this
Agreement and all other instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith.
For purposes of clarification, the Warrant is not a Credit Document.

 

“Credit Extension” means the making of a Term Loan.

 

“Credit Party” means Borrower and each Guarantor.

 

“Cumulative Retained Consolidated Excess Cash Flow Amount” means, on any date of
determination, an amount, not less than zero in the aggregate, determined on a
cumulative basis equal to the aggregate cumulative sum for all Consolidated
Excess Cash Flow Periods ending after the Closing Date and prior to such date of
(i)(a) the Retained Percentage for each Consolidated Excess Cash Flow Period
multiplied by (b) the Consolidated Excess Cash Flow for such Consolidated Excess
Cash Flow Period, less (ii) any Cumulative Retained Consolidated Excess Cash
Flow Amounts previously used for payment of a Permitted Dividend.

 

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” means, without duplication, “Declined Proceeds” under the
Senior Credit Agreement and as defined in Section 2.13(c).

 

“Default” means a condition or event that constitutes an Event of Default or
that, after notice or lapse of time or both, would constitute an Event of
Default.

  



17 

 

 



“Default Rate” means the applicable rate of interest payable pursuant to
Section 2.09.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Direct Competitor” means any Person primarily engaged in the business of
acquiring merchant accounts relating to credit and/or debit card transaction
processing and related services pursuant to an Approved Bank Card System. For
purposes of clarification (i) any finance company, fund or other similar entity
which merely has an economic interest in any such Person shall not be a Direct
Competitor and (ii) any Person who derives less than 10% of its revenue from the
business of acquiring such merchant accounts shall not be a Direct Competitor.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or any other Capital Stock into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for a
Permitted Stock Issuance), pursuant to a sinking fund obligation or otherwise
(except as a result of a customarily defined change of control or asset sale and
only so long as any rights of the holders thereof after such change of control
or asset sale shall be subject to the prior repayment in full of the Obligations
(other than unasserted contingent indemnification or reimbursement obligations
not yet due) that are accrued and payable, (b) provides for scheduled payments
of dividends in Cash, (c) is redeemable at the option of the holder thereof
(other than solely for a Permitted Stock Issuance), in whole or in part, (d) is
secured by any assets of Borrower or its Subsidiaries or (e) is or becomes
convertible into or exchangeable for Indebtedness or any other Disqualified
Capital Stock, in whole or in part, in each case, on or prior to the date that
is ninety-one (91) days after the Maturity Date at the time of issuance.

 

“Disqualified Institutions” means those Persons that are (i) Direct Competitors
(other than Bona Fide Debt Funds) of Borrower’s Subsidiaries that are separately
identified by name in writing by Borrower to the Lead Arranger prior to the
Closing Date (or to Administrative Agent after the Closing Date from time to
time), (ii) those banks, financial institutions and other Persons separately
identified by name by Borrower to the Lead Arranger in writing via electronic
mail on December 27, 2016, or (iii) in the case of clauses (i) or (ii), any of
their Affiliates (other than Bona Fide Debt Funds) that are identified in
writing by Borrower to Administrative Agent or that are clearly identifiable as
Affiliates solely on the basis of such Affiliate’s legal name; provided that (i)
any such additional Disqualified Institutions shall not apply retroactively to
disqualify any parties that have previously acquired an assignment of or
participation interest in the Term Loans and (ii) no Person shall be a
Disqualified Institution hereunder that is not also a “disqualified institution”
or similar designation under the Senior Credit Documents.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Domestic Holding Company” means any Domestic Subsidiary, substantially all of
the assets of which consist of the Capital Stock or Capital Stock and
Indebtedness of one or more Foreign Subsidiaries that are CFCs, and that is in
compliance with Section 6.15.

 



18 

 

 



“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

 

“DQ List” has the meaning set forth in Section 10.06(c)(iii).

 

“Dutch Auction” means a modified Dutch auction or other buy-back process with a
third party financial institution as auction agent to repurchase Term Loans on a
non-pro rata basis; provided that (A) such Dutch Auction shall be offered to all
Lenders on a pro rata basis and (B) such Dutch Auction is conducted pursuant to
the procedures mutually established by Administrative Agent and Borrower which
are consistent with Section 10.06.

 

“ECF Cutoff Date” means, with respect to any Consolidated Excess Cash Flow
Period, December 31 of the next succeeding Consolidated Excess Cash Flow Period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

“Eligible Assignee” means (a) any Lender, any Affiliate (other than a natural
person) of any Lender and any Related Fund (any two or more Related Funds being
treated as a single Eligible Assignee for all purposes hereof), (b) any
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans as one of its businesses,
(c) any Affiliated Lender to the extent permitted by Section 10.06(i), and (d)
Borrower to the extent permitted by Section 10.06(c)(iv), and (e) any other
Person approved by Borrower (such approval not to be unreasonably withheld or
delayed) and Administrative Agent; provided, that (i) no consent of Borrower
shall be required during the continuance of an Event of Default, (ii) to the
extent the consent of Borrower is required for any assignment, such consent
shall be deemed to have been given if Borrower has not responded within ten (10)
Business Days of a written request for such consent, (iii) “Eligible Assignee”
shall not include at any time any natural person, any Disqualified Institution
or any of Borrower or any of its Subsidiaries (other than as permitted pursuant
to clause (d) above), and (iv) the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required in the case of all
assignments other than assignments made pursuant to foregoing clause (a).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, any Credit Party, any of its Subsidiaries
or any of their respective ERISA Affiliates.

 



19 

 

 



“Environmental Claim” means any investigation, written notice, written notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
written order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of any of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Credit Party or any of its Subsidiaries or any Real Estate Asset.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including any
regulations promulgated thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under Common Control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Credit Party or
any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
any Credit Party or any such Subsidiary within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of such Credit
Party or such Subsidiary and with respect to liabilities arising after such
period for which such Credit Party or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.

 



20 

 

 



“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty-day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to any Credit Party,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Sections 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Sections 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (x)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to Section
430(k) of the Internal Revenue Code or pursuant to Section 303(k) of ERISA with
respect to any Pension Plan.

 





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 



21 

 

 



“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of Borrower or any other Guarantor, (b) any Unrestricted Subsidiary,
(c) any not-for-profit Subsidiaries, (d) any Foreign Subsidiary, any Domestic
Holding Company or any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or Domestic Holding Company, (e) any
Immaterial Subsidiary, (f) any captive insurance entity that is a Subsidiary,
(g) any Subsidiary that is prohibited by applicable law, rule or regulation or
by any Contractual Obligation existing on the Closing Date (or, if later, the
date such Subsidiary becomes a Restricted Subsidiary and not entered into in
contemplation of such Subsidiary becoming a Guarantor) from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guaranty (unless such consent,
approval, license or authorization has been received), (h) any Subsidiary where
Administrative Agent and Borrower reasonably agree that the cost of providing
such guaranty is excessive in relation to the value afforded thereby and (i) any
Subsidiary, the obtaining of a Guaranty with respect to which would result in
material adverse tax consequences as reasonably determined by Borrower in
consultation with Administrative Agent.

 





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.19, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Executive Order” has the meaning set forth in Section 4.26.

 

“Existing Credit Agreement” has the meaning in the recitals hereto.

 

“Fair Share” has the meaning set forth in Section 7.02.

 

“Fair Share Contribution Amount” has the meaning set forth in Section 7.02.

 

“Family Group” means, as to any particular Person, (i) such Person’s descendants
(whether natural or adopted), (ii) any trust solely for the benefit of such
Person and/or such Person’s descendants and (iii) any partnerships or limited
liability companies where the only partners or members are such Person and/or
such Person’s descendants.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any intergovernmental
agreement entered into pursuant to the foregoing and applicable fiscal or
regulatory legislation, rules or official guidance implementing the foregoing.

 

“FCPA” has the meaning set forth in Section 4.24.

 



22 

 

 



“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States (as determined in such manner as the Federal
Reserve Bank of New York shall set forth on its public website from time to
time), as so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for the day
for such transactions received by Administrative Agent from three (3) federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Letter” means the fee letter, dated as of the Closing Date, between
Borrower and Administrative Agent.

 

“Finally Paid” has the meaning set forth in the Senior Subordination Agreement.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and, with respect to unaudited financial
statements, the absence of footnotes.

 

“Financial Covenant” means the covenant set forth in Section 6.08(a).

 

“Financial Plan” has the meaning set forth in Section 5.01(i).

 

“First Lien Net Leverage Ratio” means, at any date of determination, the ratio
of (i) the aggregate amount of Consolidated First Lien Total Debt as of such
date, to (ii) Consolidated Adjusted EBITDA for the most recently ended Test
Period.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Restricted Subsidiaries
ending on December 31 of each calendar year.

 

“Foreign Official” means a Person acting in an official capacity for or on
behalf of any Governmental Authority.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funding Guarantors” has the meaning set forth in Section 7.02.

 

“Funding Notice” means a funding notice substantially in the form of Exhibit A.

 



23 

 

 



“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government (including NAIC and any
supra-national bodies such as the European Union or the European Central Bank),
any court or any central bank, in each case, whether associated with a state of
the United States, the United States, or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“GSSLG” as defined in the preamble hereto.

 

“Guaranteed Obligations” has the meaning set forth in Section 7.01.

 

“Guarantor” means each of Borrower’s Restricted Subsidiaries that executes a
counterpart to this Agreement on the Closing Date or becomes a Guarantor
pursuant to Section 5.10.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
does, may or could pose a hazard to, or cause an adverse effect on, the health
and safety of the owners, occupants or any Persons in the vicinity of any Real
Estate Asset or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, import, export,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and
any corrective action or response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the Fiscal Years
ended December 31, 2013, 2014, and 2015, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and Cash flows
for such Fiscal Year, (ii) for the interim period from January 1, 2016 to the
Closing Date, internally prepared, unaudited financial statements of Borrower
and its Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and Cash flows for each quarterly
period completed at least 45 days prior to the Closing Date (in the case of
clauses (i) and (ii), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their Cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments and,
with respect to unaudited financial statements, the absence of footnotes).

 



24 

 

 



“Immaterial Subsidiary” means any Restricted Subsidiary of Borrower that
Borrower designates in writing to Administrative Agent as an “Immaterial
Subsidiary”; provided, that, as of the date of the last financial statements
required to be delivered pursuant to Section 5.01(b) (other than the fourth
Fiscal Quarter) or Section 5.01(c), neither (a) the Consolidated Total Assets
attributable to such Restricted Subsidiary is in excess of 5.0% of Consolidated
Total Assets nor (b) the consolidated total revenues attributable to such
Restricted Subsidiary (after eliminating intercompany obligations) is in excess
of 5.0% of total revenues, in each case, of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, further, that (i) neither the
Consolidated Total Assets nor the consolidated total revenues of all Immaterial
Subsidiaries shall exceed 7.5% of Consolidated Total Assets or 7.5% of
consolidated total revenue, as the case may be, in each case, of Borrower and
its Restricted Subsidiaries on a consolidated basis; and (ii) in each case,
Borrower may designate and re-designate a Subsidiary as an Immaterial Subsidiary
at any time, so long as (other than with respect to the immediately succeeding
sentence) no Event of Default has occurred and is continuing, subject to (1)
such designation not being made in contemplation of a sale or other disposition
of such Subsidiary within the immediately succeeding twelve-month period and (2)
the limitations and requirements set forth in this definition. If the
Consolidated Total Assets or consolidated total revenues of all Restricted
Subsidiaries so designated by Borrower as “Immaterial Subsidiaries” shall at any
time exceed the limits set forth in the preceding sentence, then starting with
the largest Restricted Subsidiary that would not otherwise be an Excluded
Subsidiary, a number of Restricted Subsidiaries that are at such time designated
as Immaterial Subsidiaries shall automatically be deemed to no longer be
Immaterial Subsidiaries, and such Restricted Subsidiaries shall execute a
Counterpart Agreement and shall be subject to the requirements set forth in
Sections 5.10, 5.11 and 5.13, until the threshold amounts in the preceding
sentence are no longer exceeded (as reasonably determined by Borrower), with any
Immaterial Subsidiaries at such time that are below such threshold amounts still
being designated as (and remaining as) Immaterial Subsidiaries.

 



25 

 

 



“Indebtedness” means, as applied to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all indebtedness for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and any current trade accounts payable incurred in the ordinary
course of business), which purchase price is (a) due more than six (6) months
from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument; (v) all indebtedness secured
by any Lien on any property or asset owned, held or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings) regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the maximum amount of all direct or contingent
obligations of such Person arising under letters of credit issued (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement, whether entered into for hedging or speculative purposes and (xi) all
obligations of such Person in respect of Disqualified Capital Stock. For
purposes of this definition, (A) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the aggregate amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of such
guaranty or other similar instrument, (B) the amount of any Indebtedness
described in clause (v) above for which recourse is limited to certain property
of such Person shall be the lesser of the amount of the obligation and the fair
market value of the property securing such obligation, (C) the principal amount
of the Indebtedness under any Interest Rate Agreement at any time shall be equal
to the Swap Termination Value and (D) the amount of any Indebtedness issued at a
discount to the initial principal amount shall be calculated based on the
initial stated principal amount thereof without giving effect to any such
discount.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to extent not included in clause
(a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.03.

 

“Indemnitee Agent Party” has the meaning set forth in Section 9.06.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each case, undertaken under U.S. federal, state or foreign law,
including the Bankruptcy Code.

 



26 

 

 



“Interest Payment Date” means (a) the last Business Day of each March, June,
September and December, commencing on the first such date to occur after the
Closing Date, and (b) the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement, each of which is (i) for the purpose of hedging the
interest rate exposure associated with Borrower’s and their Subsidiaries’
operations, (ii) unsecured except to the extent expressly permitted by Section
6.02 and (iii) not for speculative purposes.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Credit Party of, or of a beneficial interest in, any of the Securities of
any other Person; (ii) any direct or indirect redemption, retirement, purchase
or other acquisition for value, by any Credit Party from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Credit Party to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment, as of any date of determination,
shall be (A) the original cost of such Investment plus (B) the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment as of
such date, minus (C) the amount (except in the case of any such amounts which
increase the Available Amount pursuant to the definition thereof), as of such
date, of any portion of such Investment repaid to the investor in Cash as a
payment of principal or a return of capital, as the case may be; provided that
the aggregate amount of such payment of principal or a return of capital shall
not exceed the original amount of such Investment.

 

“IPO” means the first underwritten public offering (other than a public offering
pursuant to a registration statement on Form S-8) by Borrower (or by its direct
or indirect parent company) of Capital Stock in Borrower (or in its direct or
indirect parent company, as the case may be) after the Closing Date pursuant to
a registration statement filed with the SEC in accordance with the Securities
Act.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Junior Financing” means any Subordinated Indebtedness.

 

“LCT Election” has the meaning set forth in Section 1.08 hereto.

 

“LCT Test Date” has the meaning set forth in Section 1.08 hereto.

 



27 

 

 



“Lead Arranger” means GSSLG in its capacity as lead arranger and book runner in
connection with this Agreement.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lien” means any lien, mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, right of set-off, charge or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any Capital Lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.

 

“Limited Condition Transaction” means any Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third party financing.

 

“Loan” means a Term Loan.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“MasterCard” means MasterCard International, Incorporated and its Subsidiaries.

 

“Material Adverse Effect” means any event, change or condition, that
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on and/or material adverse developments with
respect to (i) the business operations, properties, assets, or financial
condition of Borrower and its Restricted Subsidiaries taken as a whole; (ii) the
ability of any Credit Party to fully and timely perform its Obligations under
any Credit Document; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent or any Lender under any Credit Document.

 

“Material Contract” means, (i) each contract or agreement of any Credit Party as
to which the breach, non-performance, cancellation or failure to renew by any
party thereto would reasonably be expected to cause or result in a Material
Adverse Effect and (ii) any other contract (including any Merchant Agreement or
any Processor Agreement) that generated ten percent (10%) or more of the total
Recurring Net Revenue generated during the most recent twelve-fiscal month
period required to be reported under Section 5.01.

 

“Maturity Date” means the earliest to occur of (i) July 3, 2023, (ii) the date
of payment in full in Cash of the Loans and all other Obligations (other than
contingent indemnification Obligations not then due and owing) and the
termination of all Commitments, and (iii) the date on which all Loans shall
become due and payable in full, whether by acceleration or otherwise, in
accordance with the terms of this Agreement.

 

“Merchant” has the meaning set forth in the definition of “Merchant Agreement”.

 

“Merchant Account” means an account which is the subject of a Merchant Agreement
and which generates Recurring Net Revenue.

 



28 

 

 



“Merchant Agreement” means an agreement, by and among the applicable Sponsor
Bank, (to the extent applicable) a Restricted Subsidiary of Borrower, (to the
extent applicable) the applicable Processor, and the applicable merchant (the
“Merchant”), which provides for credit card and/or debit card transaction
processing and related services pursuant to one or more Approved Bank Card
Systems (including services relating to the authorization, transaction capture,
settlement, chargeback handling and transaction processing of credit card and
debit card transactions).

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners or any other
similar organization.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Restricted Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate with
comparison to and variances from the immediately preceding period and budget.

 

“Non-Consenting Lender” has the meaning set forth in Section 2.19(c).

 

“Non-U.S. Lender” has the meaning set forth in Section 2.19(c).

 

“Note” means a Term Loan Note.

 

“Notice” means a Funding Notice.

 

“Notice of Intent to Cure” has the meaning set forth in Section 6.08(b).

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents) and the Lenders (or
any of them) under any Credit Document, whether for principal (including any PIK
Amounts), interest (including interest, fees and expenses which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest, fees and expenses in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and of their respective Restricted Subsidiaries to the extent
they have obligations under the Credit Documents) include (a) the obligation
(including guaranty obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees, premiums, Attorney Costs, indemnities and
other amounts payable by any Credit Party under any Credit Document and (b) the
obligation of any Credit Party to reimburse any amount in respect of any of the
foregoing that any Agent or Lender, in its sole discretion, may elect to pay or
advance on behalf of such Credit Party.

 



29 

 

 



“Obligee Guarantor” has the meaning set forth in Section 7.07.

 

“OFAC” has the meaning set forth in the definition of “Sanctions”.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws (or
similar documents), (ii) with respect to any limited partnership, its
certificate of limited partnership and its partnership agreement (or similar
documents), (iii) with respect to any general partnership, its partnership
agreement (or similar documents), (iv) with respect to any limited liability
company, its articles of organization or certificate of formation and its
operating agreement (or similar documents), and (v) with respect to any other
form of entity, such other organizational documents required by local law or
customary under such jurisdiction to document the formation and governance
principles of such type of entity. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Credit Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment pursuant to Section 2.22).

 

“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by Administrative Agent, in accordance
with banking industry rules on interbank compensation.

 

“Parent” means any entity that directly owns 100% of the Capital Stock of
Borrower.

 

“Participant” has the meaning set forth in Section 10.06(g).

 

“Participant Register” has the meaning set forth in Section 10.06(g).

 

“PATRIOT Act” has the meaning set forth in Section 4.26.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 



30 

 

 



“Permitted Acquisition” means any transaction or series of related transactions
by any Restricted Subsidiary of Borrower for (a) the direct or indirect
acquisition of all or substantially all of the property of any Person, or of any
line of business or division of any Person; (b) the acquisition of at least a
majority (including by merger or consolidation) of the Capital Stock (other than
director qualifying shares) of any Person that becomes a Restricted Subsidiary
of Borrower after giving effect to such transaction; or (c) a merger or
consolidation or any other combination with any Person (so long as a Credit
Party, to the extent such Credit Party is a party to such transaction, is the
surviving entity); provided that each of the following conditions shall be met
or waived by the Requisite Lenders:

 

(i)          before and after giving Pro Forma Effect to the consummation of
such acquisition, no Default or Event of Default exists;

 

(ii)         immediately after giving effect to such transaction and to the
incurrence of any Indebtedness in connection therewith, Borrower shall be in
compliance with the Financial Covenant as of the most recent Test Period
(assuming that such transaction and all other Permitted Acquisitions consummated
since the first day of the relevant Test Period ending on or prior to the date
of such transaction, had occurred on the first day of such relevant Test
Period);

 

(iii)        the business to be acquired has positive Consolidated Adjusted
EBITDA (calculated on a Pro Forma Basis) for the most recent 12-month period for
which financial statements are available (the “Positive EBITDA Condition”);
provided that the Positive EBITDA Condition shall not apply if either (x) the
Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving effect to
such Permitted Acquisition and any incurrence of Indebtedness in connection
therewith, does not exceed 4.50:1.00 for the most recently ended Test Period or
(y) the aggregate Cash consideration (excluding such portion of the purchase
price consisting of Capital Stock of Borrower or contingent earn-out
obligations) for all such Permitted Acquisitions that do not satisfy the
Positive EBITDA Condition shall not exceed the greater of (1) $23,000,000 and
(2) 28.75% of Consolidated Adjusted EBITDA determined at the time of the
consummation of such Permitted Acquisition (calculated on a Pro Forma Basis) as
of the last day of the most recently ended Test Period;

 

(iv)       such acquisition is consensual (not “hostile”) and has been approved
by the board of directors (or equivalent governing body) of the Person to be
acquired;

 

(v)         no later than three (3) Business Days prior to the proposed closing
date of such acquisition the Borrower, (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, and (B) in respect of any
Permitted Acquisition involving aggregate Cash consideration (excluding such
portion of the purchase price consisting of Capital Stock of Borrower or
contingent earn-out obligations) in excess of the greater of (1) $5,750,000 and
(2) 8% of Consolidated Adjusted EBITDA (calculated on a Pro Forma Basis) for the
most recently ended Test Period, shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information;

 



31 

 

 



(vi)       any such newly created or directly acquired Restricted Subsidiary
shall either (y) to the extent required by Section 5.10, become a Credit Party
and comply with the requirements of Section 5.10 or (z) if such Restricted
Subsidiary does not become a Credit Party and comply with the requirements of
Section 5.10, the aggregate purchase price paid in connection with such purchase
or acquisition and all other such purchases or acquisitions described in this
clause (z), together with Investments pursuant to Section 6.07(d)(iii), shall
not exceed the greater of (1) $23,000,000 and (2) 57.5% of Consolidated Adjusted
EBITDA determined at the time of the consummation of such Permitted Acquisition
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period; and

 

(vii)      any such newly acquired Restricted Subsidiary’s line of business or
property shall comply with the requirements of Section 6.13.

 

For purposes of greater certainty, the purchase by any Credit Party of
portfolios of Merchant Accounts shall be included as an acquisition subject to
the requirements of the immediately preceding sentence.

 

“Permitted Acquisition Diligence Information” means, with respect to any
proposed Permitted Acquisition, to the extent applicable and available to
Borrower or any Restricted Subsidiary, all material financial statements with
respect to the Person or assets being acquired, quality of earnings reports and
such other financial information reasonably requested to be delivered to
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means with respect to any proposed Permitted
Acquisition, final copies or substantially final drafts if not executed at the
required time of delivery of the purchase agreement, sale agreement, merger
agreement or other agreement evidencing such acquisition, including exhibits and
schedules thereto and any other material document to be executed and delivered
in connection with the foregoing and any amendment, modification or supplement
to any of the foregoing.

 

“Permitted Available Amount Usage” has the meaning set forth in the definition
of “Available Amount”.

 

“Permitted Dividends” means Cash Restricted Payments by Borrower to its equity
holders; provided, that each of the following conditions shall have been
satisfied: (i) at the time of such payments no Default or Event of Default then
exists or would (after giving effect to such dividends) be caused thereby; (ii)
no such payments shall be made in any Fiscal Year prior to the date on which the
financial statements and Compliance Certificate are delivered under Section 5.1
for the prior Fiscal Year; (iii) if the Total Net Leverage Ratio for the prior
Fiscal Year (x) was greater than or equal to 4.75:1.00, no payments shall be
permitted in such Fiscal Year, or (y) was less than 4.75:1.00, the aggregate
amount of payments made in such Fiscal Year shall not exceed the sum of (x) 50%
of the then applicable Cumulative Retained Consolidated Excess Cash Flow Amount
and (y) 100% of then applicable Available Amount excluding the Cumulative
Retained Consolidated Excess Cash Flow Amount; (iv) at least three (3) Business
Days prior to making such payment, Borrower shall have delivered to
Administrative Agent a certificate (a) demonstrating (I) that, on a Pro Forma
Basis after giving effect to such dividend, Borrower shall have a Total Net
Leverage Ratio of less than 4.75:1.00 for the most recently ended Test Period
and (II) the calculation of the Available Amount and Cumulative Retained
Consolidated Excess Cash Flow Amount before and after giving effect to such
payment and (b) identifying the portion of such payment to be designated as paid
out of Cumulative Retained Excess Cash Flow Amount and/or Available Amount; and
(v) such payment shall be made in compliance with applicable law and the
Organizational Documents of Borrower.

 



32 

 

 



“Permitted Holders” means, collectively, (i) Priority Investment Holdings, LLC,
(ii) TCP and any member of his Family Group, (iii) AESV Creditcard Consulting
LLC and (iv) RJH Consulting LLC, and, in each case, the Affiliates of any of the
foregoing and any funds or managed accounts advised or managed by any Person who
advises or manages, directly or indirectly, any of the foregoing or any of their
Affiliates.

 

“Permitted ISO Loans” means, collectively, all direct and indirect loans and
advances by any Credit Party (other than Borrower) to any third party reseller
engaged in the business of providing services relating to the authorization,
transaction capture, settlement, chargeback handling and transaction processing
of credit card and/or debit card transactions related to the payment industry or
otherwise (each such Person, a “Borrowing ISO”); provided, however, that (i) the
aggregate principal amount of all such loans and advances at any time
outstanding to all Borrowing ISOs shall not exceed the greater of (A) the
principal amount of $11,500,000 and (B) 17.25% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period for which financial
statements have been delivered to Administrative Agent pursuant to
Section 5.01(b) (other than the fourth Fiscal Quarter) or (c), as applicable,
for the relevant Test Period, (ii) the aggregate amount of all such loans and
advances in favor of any one Borrowing ISO or group of affiliated Borrowing ISOs
shall not exceed the principal amount of $3,450,000 at any time outstanding,
(iii) no Default or Event of Default shall exist at the time of making any such
loan or advance or shall be caused by the making of any such loan or advance,
(iv) each such loan and advance shall be made in accordance with applicable
laws, (v) at the time of any initial loan or advance, each such loan and advance
shall be secured by a portion of the applicable Borrowing ISO’s assets, and (vi)
each such loan and advance shall contain terms and conditions consistent in all
material respects with the form attached as Exhibit I.

 

“Permitted Joint Venture” has the meaning set forth in the definition of
“Permitted Joint Venture Investment”. The Permitted Joint Ventures existing as
of the Closing Date are listed on Schedule 4.02.

 

“Permitted Joint Venture Investment” means any Investment by a Credit Party
(other than Borrower) in any Person which is a corporation or other entity duly
formed in accordance with the laws of its jurisdiction of organization and
engaged in a line of business permitted by Section 6.13 (including a Borrowing
ISO) (such Person, a “Permitted Joint Venture”); provided, however, that (i)
such Permitted Joint Venture shall be formed or organized and governed in a
manner that limits the exposure of the Credit Parties and their Subsidiaries
(excluding such Permitted Joint Venture) for the Indebtedness and liabilities
(including with respect to capital calls and contingent liabilities) of such
Permitted Joint Venture to the initial Investment of the Credit Parties (or any
additional Investments not in excess of the cap described in clause (ii) below)
in such Permitted Joint Venture, and no Credit Party or its Subsidiaries
(excluding such Permitted Joint Venture) shall incur or assume any Indebtedness
in connection with such Permitted Joint Venture Investment except for
Indebtedness permitted to be incurred under this Agreement; (ii) the aggregate
amount of all Investments made by the Credit Parties in all such Permitted Joint
Ventures (x) that are organized under the laws of the United States, any State
thereof or the District of Columbia shall not exceed $2,875,000 for any
individual Permitted Joint Venture or $5,750,000 in the aggregate for all
Permitted Joint Ventures, and (y) that are organized under the laws of any other
jurisdiction, together with any Investments made under Section 6.07(m), shall
not exceed $5,750,000 in the aggregate; provided, that, so long as no Event of
Default has occurred and is continuing at the time of such Investment, or would
be caused thereby, the Credit Parties may use proceeds of Permitted Stock
Issuances to make Permitted Joint Venture Investments without regard to the
limits set forth in this clause (ii); (iii) no Lien shall attach to the assets
of any Credit Party or its Subsidiaries (other than Liens on such Credit Party’s
Capital Stock of such Permitted Joint Venture in the nature of customary rights
of first refusal, tag-along rights, drag-along rights, buy-sell arrangements,
voting rights agreements and other related arrangements, and excluding such
Permitted Joint Venture) as a result of such Credit Party’s ownership of, or
relationship with, any such Permitted Joint Venture; (iv) no Event of Default
shall exist at the time of any Investment in any such Permitted Joint Venture,
nor shall any Event of Default be caused thereby; (v) any such Investment in any
such Permitted Joint Venture shall not subject Agents or the Lenders to any
regulatory or third party approvals in connection with the exercise of their
rights and remedies under this Agreement or any other Credit Documents (other
than approvals applicable to the exercise of such rights and remedies with
respect to (x) the Credit Parties’ interests in such Permitted Joint Venture
Investment, and (y) Credit Parties prior to such Investment); and (vi) the board
of directors (or similar governing body) of such Permitted Joint Venture and any
other required Persons shall have approved such Permitted Joint Venture
Investment.

 



33 

 

 



“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness
plus fees and expenses reasonably incurred (including original issue discount
and upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 6.01(j),
such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
6.01(j), at the time thereof, no Event of Default shall have occurred and be
continuing, (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Subordinated Indebtedness, then such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (e) any Liens securing such modification, refinancing, refunding,
renewal, replacement or extension shall be Permitted Liens, and (f) any such
modification, refinancing, renewal, replacement or extension has the same
primary obligor and the same guarantors as the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended; provided that any such
Permitted Refinancing may be guaranteed by a Subsidiary other than the
Guarantors so long as such Subsidiary becomes a Guarantor pursuant to the terms
of this Agreement and the other Credit Documents. Any reference to a Permitted
Refinancing in this Agreement or any other Credit Document shall be interpreted
to mean (a) a Permitted Refinancing of the subject Indebtedness and (b) any
further refinancings constituting a Permitted Refinancing of the Indebtedness
resulting from a prior Permitted Refinancing.

 



34 

 

 



“Permitted Stock Issuances” means any sale, transfer, issuance or other
disposition of any Capital Stock by Borrower or any Restricted Subsidiary in
accordance with its Organizational Documents, other than Disqualified Capital
Stock, in each case, to the extent not resulting in a Change of Control. For
purposes of clarification, any issuance of Capital Stock of Borrower pursuant to
the Warrant shall be a “Permitted Stock Issuance”.

 

“Permitted Tax Payments” means, for so long as Borrower or any of its
Subsidiaries is and remains a “pass-through” entity for U.S. federal income tax
purposes, distributions made by Borrower or such Subsidiary to, as applicable,
any holder of Borrower’s or such Subsidiary’s Capital Stock for a tax year in an
amount equal to or less than the estimated federal, state or local tax liability
of such holders for such year arising solely as a result of the income of
Borrower or such Subsidiary allocable to such holders which will be assumed to
be paid at the highest effective marginal statutory combined U.S. federal, state
and local income tax rate applicable to individuals resident in New York, New
York; provided, in each case, that any such distributions are made no earlier
than ten (10) days prior to the deadline for such holders to file their
quarterly estimated income tax return with the IRS or similar state or local
agency; provided, further, that any distribution by Borrower with respect to the
income of any Unrestricted Subsidiary for any taxable period shall be limited to
the amount actually distributed in Cash during such period by such Unrestricted
Subsidiary to Borrower or any Restricted Subsidiary for the purpose of paying
its share of such tax liability.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, Governmental
Authorities or other organizations or entities, whether or not legal entities.

 

“PIK Amount” means the interest accruing at the PIK Rate that is capitalized in
accordance with Section 2.07(c).

 

“PIK Rate” means (a) from the Closing Date until the date of delivery of the
Compliance Certificate and financial statements in accordance with Section 5.01
for the Fiscal Quarter ending June 30, 2017, a percentage, per annum, equal to
6.25%; and (b) thereafter, a percentage, per annum, equal to an amount necessary
to cause the total interest rate under Section 2.07(a) to equal the sum of 5.25%
plus the Applicable Margin then in effect; provided, that the PIK Rate shall not
be less than (x) 5.50% per annum if the Total Net Leverage Ratio for the most
recently reported Test Period is greater than or equal to 4.50:1.00, or (y)
5.00% per annum if the Total Net Leverage Ratio for the most recently reported
Test Period is less than 4.50:1.00. Changes in the PIK Rate shall be effective
three (3) Business Days after the date on which, as applicable, (i) the
Applicable Margin is modified under the Senior Credit Documents or (ii)
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate calculating the Total Net Leverage Ratio pursuant to
Section 5.01. At any time Borrower has not submitted to Administrative Agent the
applicable information as and when required under Section 5.01(b), (c) and (d),
the PIK Rate shall be determined as if the Total Net Leverage Ratio were greater
than or equal to 4.50:1.00. Without limitation of any other provision of this
Agreement or any other remedy available to Administrative Agent or Lenders under
any of the Credit Documents, to the extent that any financial statements or any
information contained in any Compliance Certificate delivered pursuant to
Section 5.01 shall be incorrect in any manner and Administrative Agent and/or
Lenders shall receive corrected financial statements or other corrected
information in a Compliance Certificate (or otherwise), Administrative Agent may
recalculate the PIK Rate based upon such corrected information, and, upon
written notice thereof to Borrower, the Loans shall bear interest based upon
such recalculated PIK Rate retroactively from the date of delivery of the
erroneous information in question.

 



35 

 

 



“Prepayment Event” has the meaning set forth in Section 2.10(c).

 

“PSD Guarantee” means the guaranty by PPS of the obligations of PSD Partners,
LLC, a Delaware limited liability company, under the PSD Lease, in accordance
with that certain Guaranty, dated as of May 29, 2013, by PPS in favor of Dekka
Immobilien Investment GMBH (as the same is in effect on the Closing Date);
provided, that the PSD Lease is not amended or otherwise modified in a manner
that (x) increases the rent or other amounts to be paid thereunder, (y) extends
the term of the lease or (z) could otherwise be reasonably expected to be
adverse to Administrative Agent or the Lenders in any material respect.

 

“PSD Lease” means that certain Lease, dated as of May 29, 2013, between PSD
Partners, LLC, a Delaware limited liability company, and Dekka Immobilien
Investment GMBH for office space at 19 West 44th Street, New York, NY.

 

“Principal Office” means, for Administrative Agent, its “Principal Office” as
set forth on Appendix B, or such other office as Administrative Agent may from
time to time designate in writing to Borrower and each Lender; provided,
however, that for the purpose of making any payment on the Obligations or any
other amount due hereunder or any other Credit Document, the Principal Office of
Administrative Agent shall be 200 West Street, New York, New York, 10282 or
account number 30577644 maintained by Administrative Agent with Citibank (ABA
No. #021000089; Ref: Priority Holdings) in New York (or at such other location
or bank account within the City and State of New York as Administrative Agent
may from time to time designate in writing to Borrower and each Lender).

 

“Processor” has the meaning set forth in the definition of “Processor
Agreement”.

 



36 

 

 

“Processor Agreement” means an agreement, by and between a Restricted Subsidiary
of Borrower and the applicable Sponsor Bank or other third party data processor
(the “Processor”), which provides for credit card and/or debit card transaction
processing and related services to Merchants pursuant to one or more Approved
Bank Card Systems (including services relating to the authorization, transaction
capture, settlement, chargeback handling and transaction processing of credit
card and debit card transactions).

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

 

“Pro Forma Compliance” means compliance with the Financial Covenant on a Pro
Forma Basis.

 

“Projections” has the meaning set forth in Section 4.08.

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Loans of such Lender at such time
and the denominator of which is the amount of the aggregate Term Loans of all
Lenders at such time.

 

“Purchase Agreement” means that certain redemption agreement (together with the
exhibit and schedules attached thereto), dated as of January 3, 2017, by and
among Seller, Holdings, and each of Seller, Comvest Pipeline Cynergy Holdings,
LLC, a Delaware limited liability company, Priority Investment Holdings LLC, a
Delaware limited liability company, Thomas C. Priore, AESV Creditcard Consulting
LLC, a Georgia limited liability company and RJH Consulting LLC, a Georgia
limited liability company, as members.

 

“Put Notes” mean any notes or other instruments issued pursuant to Section 9.5
of the Borrower’s operating agreement or Section 12.1 of the Warrant, or in lieu
of any such note or instrument required thereunder.

 

“Real Estate Asset” means any right, title and interest in real property
(including all land, buildings, fixtures or other improvements located thereon)
now, hereafter or heretofore owned, leased, operated or used by any Credit Party
or any of its Subsidiaries or any of their respective predecessors or
Affiliates.

 

“Recapitalization” has the meaning set forth in the recitals hereto.

 

“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.

 

“Recurring Net Revenue” means, for any period of determination, an amount equal
to the difference between (i) the sum of (a) processing net revenue, (b) gateway
net revenue, and (c) ACH net revenue, in each case, generated during such
period, minus (ii) third-party agent residuals paid or payable with respect to
any such revenues included in clause (i) during such period; provided, however,
that (1) no revenue from Permitted ISO Loans shall constitute, or be included in
the definition of, “Recurring Net Revenue”, and (2) no revenue generated by the
Credit Parties’ American Express business shall constitute, or be included in
the definition of, “Recurring Net Revenue”.

 





37

 

 

“Reference Date” has the meaning set forth in the definition of “Available
Amount”.

 

“Register” has the meaning set forth in Section 2.06(b).

 

“Registered Loan” has the meaning set forth in Section 10.06(g).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates and the
successors and assigns of each such Person.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Assets” means, with respect to any properties or assets subject to
an existing Lien, any replacements, substitutions, attachments and accessions of
or to such properties or assets subject to such Lien under the terms of the
documentation creating such Lien at the time such properties or assets are
acquired (or, with respect to the acquisition of a Person that owns such assets,
the time such Person becomes a Subsidiary) and proceeds and products of the
properties or assets subject to such Lien.

 

“Replacement Lender” has the meaning set forth in Section 2.22.

 

“Requisite Lenders” means, at any time of determination, Lenders having or
holding Term Loan Exposure representing more than 50% of the aggregate Term Loan
Exposure of all Lenders; provided that, with respect to any determination of
Requisite Lenders, Loans and Commitments of Affiliated Lenders shall be limited
for purposes of such determination as provided in Section 10.06.

 

“Reserve Funds Account” means an account held by a Sponsor Bank or other third
party data processor pursuant to an Approved Processor Agreement, which account
holds funds for the benefit of a Merchant pursuant to the applicable Merchant
Agreement.

 

“Restricted Debt Payment” means (x) any voluntary or optional payment or
prepayment on (including in respect of principal of or interest), or repurchase,
redemption, defeasance (including in-substance or legal defeasance) or
acquisition for value of, or any prepayment or redemption as a result of any
Asset Sale, Change of Control or similar event of, any Indebtedness outstanding
under any Junior Financing, in each case, prior to the scheduled maturity date
thereof or otherwise not in violation of the applicable Subordination Agreement,
or any payment of “earn-outs” or other Indebtedness incurred by Borrower and/or
any Restricted Subsidiary consisting of the deferred purchase price of property
acquired in any Permitted Acquisition, and (y) with respect to the Put Notes,
any payment of cash interest.

 





38

 

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
Cash, Securities or other property), direct or indirect, on account of any
shares of any class of Capital Stock of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding; (ii) any redemption, retirement,
sinking fund or similar payment, purchase, retirement, defeasance, acquisition,
cancellation or termination for value, direct or indirect, of any shares of any
class of Capital Stock of Borrower or any of its Restricted Subsidiaries now or
hereafter outstanding, or on account of any return of capital to Borrower or a
Restricted Subsidiary’s stockholders, partners or members (or equivalent Person
thereof), including pursuant to the call right set forth in Borrower’s operating
agreement; (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding; and (iv) management or similar fees payable to any holder of
Capital Stock of Borrower or such holders’ Affiliates (including amounts payable
under the TCP Director Agreement).

 

“Restricted Subsidiary” means each Subsidiary of Borrower other than an
Unrestricted Subsidiary; provided, that any “Borrower” under the Senior Credit
Agreement shall be a Restricted Subsidiary hereunder.

 

“Retained Percentage” means, with respect to any Consolidated Excess Cash Flow
Period, (a) 100% minus (b) the Applicable ECF Percentage with respect to such
Consolidated Excess Cash Flow Period.

 

“Rules” means the by-laws, regulations and/or requirements that are promulgated
by Approved Bank Card Systems.

 

“S&P” means S&P Global Ratings.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
Government (including without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of
State), the United Nations Security Council, the European Union or any European
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or Controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 





39

 

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933.

 

“Seller” has the meaning set forth in the recitals hereto.

 

“Senior Credit Agreement” means that certain credit and guaranty agreement,
dated as of January 3, 2017, among Borrower, as Holdings, Priority Payment
System Holdings, LLC, as Borrower Representative, the other Credit Parties party
thereto from time to time, the lenders party thereto from time to time, and
Senior Credit Agreement Agent, as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and the Senior Subordination Agreement or otherwise in a
manner reasonably satisfactory to Administrative Agent.

 

“Senior Credit Agreement Agent” means SunTrust Bank, in its capacity as
administrative agent and/or collateral agent, as applicable, under the Senior
Credit Agreement, and its successors and assigns.

 

“Senior Credit Documents” means the “Senior Documents” as defined in the Senior
Subordination Agreement, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and the Senior Subordination Agreement or otherwise in a
manner reasonably satisfactory to Administrative Agent.

 

“Senior Indebtedness” means the “Senior Indebtedness” as defined in the Senior
Subordination Agreement.

 

“Senior Officer” means, with respect to any Person other than a natural person,
the President, Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of such Person.

 

“Senior Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, between Administrative Agent, Senior Credit
Agreement Agent and the Credit Parties.

 

“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit G-2.

 





40

 

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s and its Restricted
Subsidiaries’ liabilities (including contingent liabilities) does not exceed the
fair saleable value of such Person’s and its Restricted Subsidiaries’ assets;
(b) such Person’s and its Restricted Subsidiaries’ capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (c) such Person and its Restricted
Subsidiaries have not incurred and do not intend to incur, or believe (nor
should they) reasonably believe) that they will incur, debts beyond their
ability to pay such debts as they become due (whether at maturity or otherwise)
and (ii) such Person and its Restricted Subsidiaries are “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Equity Contribution” has the meaning set forth in Section 6.08(b).

 

“Specified Transaction” means (a) the Transactions, (b) any Investment that
results in a Person becoming a Restricted Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (d) any
Permitted Acquisition, (e) any Asset Sale that results in a Restricted
Subsidiary ceasing to be a Subsidiary of Borrower and any Asset Sale of a
business unit, line of business or division of Borrower or any Restricted
Subsidiary, in each case, whether by merger, consolidation, amalgamation or
otherwise or (f) any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, or other transactions, in each case, that by the
terms of this Agreement requires a financial ratio or test to be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect.”

 

“Sponsor Bank” means a federal or state chartered bank which is a member of the
Visa and/or MasterCard card associations (or another Approved Bank Card System)
and which processes credit and debit card transactions and provides related
services on behalf of the Credit Parties.

 

“Subordinated Indebtedness” means any Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to
Administrative Agent in its reasonable discretion, as to right and time of
payment and as to any other rights and remedies thereunder, pursuant to a
Subordination Agreement, including, if issued, the Put Notes.

 

“Subordination Agreement” means, as the context requires, any subordination
agreement, in each case, in form and substance reasonably satisfactory to
Administrative Agent, executed in favor of Administrative Agent in connection
with Subordinated Indebtedness of any Credit Party.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or Controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person Controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 





41

 



 

“Swap Termination Value” means, in respect of any one or more Interest Rate
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Interest Rate Agreements, (a) for any date on
or after the date such Interest Rate Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Interest Rate
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Interest Rate
Agreements (which may include a Lender or any Affiliate of a Lender).

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“TCP” means Thomas C. Priore, an individual resident of the State of New York.

 

“TCP Director Agreement” means the Director Agreement, dated as of May 21, 2014,
by and among TCP, Borrower, PPSH and PCH, as in effect on the Closing Date and
amended in accordance with the terms hereof.

 

“TCP Subordination Agreement” means the Subordination Agreement, dated as of the
Closing Date, among Administrative Agent, Borrower, PPSH, PCH and TCP.

 

“Term Loan” means the loans made by Lenders to Borrower pursuant to Section
2.01(a).

 

“Term Loan Exposure” means, with the respect to any Lender as of any date of
determination, the sum of that Lender’s Commitment and the aggregate principal
amount of the Term Loans of that Lender outstanding as of such date.

 

“Term Loan Note” means a promissory note substantially in the form of Exhibit B.

 

“Terminated Lender” has the meaning set forth in Section 2.22.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive Fiscal Quarters of Borrower’s most recently ended as of such
date of determination.

 

“Total Net Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Total Debt for such date, to (ii) Consolidated Adjusted EBITDA for
the Test Period most recently ended.

 





42

 

 

“Trade Announcements” has the meaning set forth in Section 10.17.

 

“Trade Date” has the meaning set forth in Section 10.06(i).

 

“Transferred Guarantor” has the meaning set forth in Section 7.12.

 

“Transactions” means, collectively, (a) the entering into the Credit Documents
and Senior Credit Documents by the Credit Parties, the funding of the initial
loans hereunder and thereunder on the Closing Date and the application of the
proceeds thereof as contemplated hereby, (b) the consummation of the
Refinancing, (c) the consummation of the Recapitalization and other related
transactions contemplated by the Purchase Agreement, and (d) the payment of the
Transaction Expenses.

 

“Transaction Expenses” has the meaning set forth in the recitals hereto.

 

“Treasury Rate” means a rate per annum (computed on the basis of actual days
elapsed over a year of 360 days) equal to the rate determined by GSSLG on the
date three (3) Business Days prior to the date of prepayment to be the yield
expressed as a rate listed in The Wall Street Journal for United States Treasury
securities having a term of thirty-six (36) months.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Underwriting Guidelines” means the written underwriting guidelines of
Borrower’s Subsidiaries, as the same are in effect on the Closing Date and are
otherwise amended in accordance with the Rules; provided, however, that at no
time shall such underwriting guidelines permit merchants primarily engaged in
any of the following businesses to be acceptable: on-line gaming, casinos or
on-line gambling, on-line pharmacies, marijuana, firearms, ammunitions or adult
or sexually oriented (including pornography, adult novelties, etc.).

 

“United States” and “U.S.” mean, in each case, the United States of America.

 

“Unrestricted Cash” means, with respect to any Person(s) as of any date of
determination, (i) Cash and Cash Equivalents on hand of such Person(s), minus
(ii) the sum of (a) any net Asset Sale proceeds held by or on behalf of such
Person pending reinvestment pursuant to Section 2.13(a) of the Senior Credit
Agreement, (b) any insurance or condemnation proceeds held by or on behalf of
such Person pending reinvestment pursuant to Section 2.13(b) of the Senior
Credit Agreement, (c) Cash held for Merchant reserves or otherwise held in trust
for the benefit of Merchants (including any funds in a Reserve Funds Account),
and amounts constituting reserves and/or segregated amounts held by a Processor
which may be subject to offset under any Approved Processor Agreement, (d) any
Cash deposited into escrow or set aside as a reserve in connection with a
Permitted Acquisition or other transaction permitted hereunder, (e) any Cash set
aside as a reserve pursuant to Section 8.01(m), and (f) any other Cash or Cash
Equivalents of such Person(s) that have been pledged to a third party (other
than the Senior Creditors (as defined in the Senior Subordination Agreement) in
accordance with Section 6.02(y)).

 





43

 

 

“Unrestricted Subsidiary” means (a) any Subsidiary of Borrower that is
designated as an Unrestricted Subsidiary by Borrower after the Closing Date in a
written notice to Administrative Agent; provided that, no Event of Default shall
have occurred and be continuing or exist or would immediately result from such
designation after giving Pro Forma Effect thereto, and (b) each Subsidiary of an
Unrestricted Subsidiary; provided, that upon such designation or
re-designations, (i) Borrower shall be in Pro Forma Compliance as of the last
day of the most recently ended Test Period before and after giving effect to
such designation, (ii) the Consolidated Adjusted EBITDA of any and all
Unrestricted Subsidiaries shall not exceed 10.0% of Consolidated Adjusted EBITDA
of Borrower and its Restricted Subsidiaries, (iii) no Subsidiary designated as
an Unrestricted Subsidiary pursuant hereto may be designated as a “Restricted
Subsidiary” under the Senior Credit Agreement or under the terms of any other
material Indebtedness of Borrower or its Restricted Subsidiaries outstanding at
such time, and (iv) such designation shall be deemed to be an Investment on the
date of such designation in an amount equal to the fair market value of the net
assets of such Restricted Subsidiary attributable to Borrower interest in the
Capital Stock of such Subsidiary and such designation shall be permitted only to
the extent permitted under Section 6.07 on the date of such designation. If the
Consolidated Adjusted EBITDA of all Subsidiaries so designated by Borrower as
“Unrestricted Subsidiaries” shall at any time exceed 10.0% of the Consolidated
Adjusted EBITDA of Borrower and its Restricted Subsidiaries, then starting with
the largest Unrestricted Subsidiary, a number of Unrestricted Subsidiaries shall
automatically be re-designated as Restricted Subsidiaries, until the threshold
amount in clause (ii) of the proviso to the immediately preceding sentence is no
longer exceeded (as reasonably determined by Borrower). Borrower may, by written
notice to Administrative Agent, re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if no Event of Default would
immediately result from such re-designation. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (y) the incurrence by
such Restricted Subsidiary at the time of such designation of any Indebtedness
or Liens of such Restricted Subsidiary outstanding at such time (after giving
effect to, and taking into account, any payoff or termination of Indebtedness or
any release or termination of Liens, in each case, occurring in connection or
substantially concurrently therewith) and (z) a return on any Investment by
Borrower in such Unrestricted Subsidiary in an amount equal to the net book
value at the date of such prior designation of such Restricted Subsidiary as an
Unrestricted Subsidiary. It is understood and agreed that no Unrestricted
Subsidiary designated as a Restricted Subsidiary may thereafter be re-designated
an Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Visa” means VISA International, Inc., Visa USA Incorporated and its related
memberships and associations.

 

“Warrant” means that certain Amended and Restated Unit Purchase Warrant, dated
as of the Closing Date, issued by Borrower to Goldman, Sachs & Co., as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 





44

 

 

“wholly-owned “ means, as to any Person, (a) any corporation 100% of whose
Capital Stock (other than directors’ qualifying shares or other nominal issuance
in order to comply with local laws) is at the time owned by such Person and/or
one or more wholly-owned Subsidiaries of such Person and (b) any partnership,
association, Joint Venture, limited liability company or other entity in which
such Person and/or one or more wholly-owned Subsidiaries of such Person have a
100% equity interest at such time.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Maintenance Premium” has the meaning set forth in Section 2.10(c).

 

1.02        Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other financial data
(including financial ratios and other financial calculations) required to be
delivered by Borrower to Lenders pursuant to this Agreement shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 5.01(e), if
applicable). If at any time any change in GAAP would affect the computation of
any financial ratio set forth in any Credit Document, and Borrower or the
Requisite Lenders shall so request, Administrative Agent and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Requisite Lenders and Borrower); provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP immediately
prior to such change therein, and Borrower shall provide to Administrative Agent
and the Lenders within five (5) days after delivery of each certificate or
financial report required hereunder that is affected thereby a written statement
of a Senior Officer of Borrower setting forth in reasonable detail the
differences (including any differences that would affect any calculations
relating to the financial covenant as set forth in Section 6.08) that would have
resulted if such financial statements had been prepared without giving effect to
such change. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Borrower or any of its
Subsidiaries at “fair value,” as defined therein.

 





45

 

 

1.03        Interpretation, Etc. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document:

 

(a)             The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to any
Guarantor, Borrower or any other Credit Party shall be construed to include such
Guarantor, Borrower or such Credit Party as debtor and debtor-in-possession and
any receiver or trustee for such Guarantor, Borrower or any other Credit Party,
as the case may be, in any insolvency or liquidation proceeding, (ii) the words
“herein,” “hereto,” “hereof” and “hereunder,” and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision thereof, (iii) all
references in a Credit Document to Sections, Exhibits, Preliminary Statements,
Recitals and Schedules shall be construed to refer to Sections of, and Exhibits,
Preliminary Statements, Recitals and Schedules to, the Credit Document in which
such references appear, (iv) the word “incur” (and its correlatives) shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist, (v) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including Cash, securities, accounts and contract rights,
and (vi) any certification hereunder required to be given by a corporate officer
shall be deemed to be made on behalf of the applicable Credit Party and not in
the individual capacity of such officer.

 

(b)             In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

1.04        Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

1.05        References to Organizational Documents, Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) any definition of or reference
to Organizational Documents, agreements (including the Credit Documents),
instruments or other documents shall be deemed to include all subsequent
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are permitted by the Credit Documents; (b) references to any law
(including by succession of comparable successor laws) shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law; and (c) all references to any
Governmental Authority, shall include any other Governmental Authority that
shall have succeeded to any or all of the functions thereof.

 





46

 

 

1.06        Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

 

1.07        Timing of Payment of Performance. When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension shall be reflected in the computation of interest or fees, as
the case may be.

 

1.08        Pro Forma Calculations.

 

(a)              Notwithstanding anything to the contrary herein, financial
ratios and tests, including the Total Net Leverage Ratio, the First Lien Net
Leverage Ratio and compliance with covenants determined by reference to
Consolidated Adjusted EBITDA or Consolidated Total Assets, shall be calculated
in the manner prescribed by this Section 1.08; provided that notwithstanding
anything to the contrary in clauses (b), (c), (d) or (e) of this Section 1.08,
(A) when calculating any such ratio or test for purposes of (i) the definition
of “Applicable ECF Percentage” and (ii) Section 6.08 (other than for the purpose
of determining Pro Forma Compliance with Section 6.08), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect and (B) when calculating any such
ratio or test for purposes of the incurrence of any Indebtedness, Cash and Cash
Equivalents resulting from the incurrence of any such Indebtedness shall be
excluded from the pro forma calculation of any applicable ratio or test. In
addition, whenever a financial ratio or test is to be calculated on a Pro Forma
Basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which financial statements have been
delivered to Administrative Agent pursuant to Section 5.01(b) or (c), as
applicable, for the relevant Test Period.

 

(b)             For purposes of calculating any financial ratio or test or
compliance with any covenant determined by reference to Consolidated Adjusted
EBITDA or Consolidated Total Assets, any Specified Transactions (with any
incurrence or repayment of any Indebtedness in connection therewith to be
subject to clause (d) of this Section 1.08) that have been consummated (i)
during the applicable Test Period or (ii) if applicable as described in clause
(a) above, subsequent to such Test Period and prior to or simultaneously with
the event for which the calculation of any such ratio is made shall be
calculated on a Pro Forma Basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated Adjusted EBITDA, Consolidated
Total Assets and the component financial definitions used therein attributable
to any Specified Transaction) had occurred on the first day of the applicable
Test Period (or, in the case of Consolidated Total Assets, on the last day of
the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.08, then such financial ratio or test (or Consolidated Total Assets )
shall be calculated to give Pro Forma Effect thereto in accordance with this
Section 1.08.

 





47

 

 

(c)            Whenever Pro Forma Effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of Borrower and may include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies resulting from or relating to any
Specified Transaction (including the Transactions), in a manner permitted under
and without duplication with clause (i)(r) of the definition of Consolidated
Adjusted EBITDA.

 

(d)            In the event that Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility (for
ordinary course working capital draws and repayments) unless such Indebtedness
has been permanently repaid and not replaced), (i) during the applicable Test
Period or (ii) subject to clause (a) above, subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then such financial ratio or test
shall be calculated giving Pro Forma Effect to such incurrence or repayment of
Indebtedness, in each case to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

 

(e)            It is hereby agreed that (x) for purposes of determining pro
forma compliance prior to the Fiscal Quarter ended March 31, 2017, the
applicable covenant level for determining such pro forma compliance shall be the
covenant level used for March 31, 2017 and (y) to the extent any determination
of a covenant or ratio prior to the date on which financial statements have been
delivered for the Fiscal Year ending December 31, 2016 pursuant to Section
5.01(c), any such calculation or determination shall be based on the most recent
Historical Financial Statements.

 

(f)             In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)           determining compliance with any provision of this Agreement (other
than the Financial Covenant) which requires the calculation of any financial
ratio or test, including the First Lien Net Leverage Ratio and the Total Net
Leverage Ratio; or

 

(ii)          testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets and baskets subject to Default and Event of Default
conditions);

 





48

 

 

in each case, at the option of Borrower (Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder (or
any requirement, representation or warranty or condition therefor is complied
with or satisfied (including as to the absence of any continuing Default or
Event of Default (other than with respect to a condition that no Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing which
shall be tested on the date of the consummation of such Limited Condition
Transaction))) shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith), Borrower or any
of its Restricted Subsidiaries would have been permitted to take such action on
the relevant LCT Test Date in compliance with such ratio, test or basket (and
any related requirements and conditions), such ratio, test or basket (and any
related requirements and conditions) shall be deemed to have been complied with
(or satisfied). For the avoidance of doubt, if Borrower has made an LCT Election
and any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would have failed to have been complied with as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated Adjusted EBITDA or Consolidated Total Assets of
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have failed to have been complied with as
a result of such fluctuations. If Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any calculation of any
ratio, test or basket availability with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of
Restricted Debt Payments, the making of any Investment, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of any
Restricted Subsidiary, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of (x) the date on which such Limited Condition Transaction
is consummated or (y) the date that the definitive agreement is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
Pro Forma Basis (i) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated.

 

1.09        Currency Generally. For purposes of calculating the Total Net
Leverage Ratio in connection with determining Pro Forma Compliance or otherwise
calculating the First Lien Net Leverage Ratio and the Total Net Leverage Ratio
on any date of determination, amounts denominated in a currency other than
Dollars will be translated into Dollars at the currency exchange rates used in
the latest financial statements delivered pursuant to Section 5.01(b) or (c),
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Interest Rate Agreements permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the amount in Dollars of such
Indebtedness.

 

1.10        Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a letter of credit at any time shall be deemed to mean
the maximum face amount of such letter of credit after giving effect to all
increases thereof contemplated by such letter of credit or the agreement related
thereto, whether or not such maximum face amount is in effect at such time.

 





49

 

 

Section 2.         Loans

 

2.01        Term Loan. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan denominated in
Dollars to Borrower in an aggregate amount equal to such Lender’s Commitment.
Any amount borrowed under this Section 2.01(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.12 and 2.13, all amounts
owed hereunder with respect to the Term Loans shall be paid in full no later
than the Maturity Date. Upon the making of the Term Loan on the Closing Date,
the Commitments shall automatically terminate.

 

2.02        Borrowing Mechanics for Term Loans.

 

(a)              Borrower shall deliver to Administrative Agent a fully executed
Funding Notice no later than 12:00 p.m. one (1) Business Day prior to the
Closing Date. Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender of the proposed borrowing.

 

(b)              Each Lender shall make the amount of its Term Loan available to
Administrative Agent in immediately available funds at the Administrative
Agent’s Principal Office not later than 12:00 p.m. on the Closing Date. Upon
satisfaction or waiver of the applicable conditions precedent set forth in
Section 3.01, Administrative Agent shall make all funds so received available to
Borrower by wire transfer of such funds to an account designated by Borrower in
writing, in each case, in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower.

 

(c)              The failure of any Lender to make the Term Loan to be made by
it shall not relieve any other Lender of its obligation, if any, hereunder to
make its Term Loan on the Closing Date of, but no Lender shall be responsible
for the failure of any other Lender to make the Term Loan to be made by such
other Lender on the Closing Date.

 

2.03        [Intentionally Reserved].

 

2.04        [Intentionally Reserved].

 

2.05        Pro Rata Shares; Availability of Funds.

 

(a)              Pro Rata Shares. All Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.

 

(b)              Availability of Funds. Unless Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Borrower a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the Overnight Rate for three (3) Business
Days and thereafter at the Overnight Rate plus 2% per annum. If such Lender does
not pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for such Loans.
Nothing in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Borrower or Administrative Agent may have against any Lender as a result of any
default by such Lender hereunder.

 





50

 

 

2.06        Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)              Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(b)              Register. Administrative Agent shall maintain at its Principal
Office, a register for the recordation of the names and addresses of Lenders,
and the principal and interest amounts of the Loans and payments owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
Register shall be available for inspection by Borrower and any Lender (with
respect to its own interests) at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record in the Register the
Commitments, the Loans, and each repayment or prepayment in respect of the
principal amount of the Loans (and stated interest thereon), and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates the entity
serving as Administrative Agent to serve as Borrower’s agent solely for purposes
of maintaining the Register (and such agency being solely for tax purposes) as
provided in this Section 2.06, and Borrower hereby agrees that, to the extent
such entity serves in such capacity, the entity serving as Administrative Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”

 

(c)              Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two (2) Business Days
prior to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.06) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term Loan.

 





51

 

 

2.07        Interest on Loans.

 

(a)              Except as otherwise set forth herein, the Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) at a rate per annum equal to
5.00% plus the PIK Rate.

 

(b)              Interest payable pursuant to Section 2.07(a) shall be computed
on the basis of a 360-day year, in each case, for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan shall be included, and the date of
repayment of such Loan shall be excluded; provided, if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

 

(c)              Except as otherwise set forth herein, interest on each Loan
shall be payable, in Cash, in arrears on and to (i) each Interest Payment Date
applicable to that Loan; (ii) upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity, including the Maturity Date; provided, that, notwithstanding
anything to the contrary herein, without action by any party, on each Interest
Payment Date, the portion of the interest rate accrued at the PIK Rate shall
(rather than being paid in Cash) be capitalized and treated as additional
principal obligations under the Term Loan subject to the terms of this
Agreement. Such PIK Amounts shall accrue interest at the same rates (including
the Default Rate) as are applicable to the Term Loans under this Agreement,
shall form part of the Obligations under this Agreement and the other Credit
Documents and shall be payable in full, in Cash, on the Maturity Date.

 

2.08        [Intentionally Reserved].

 

2.09        Default Interest. Notwithstanding anything herein to the contrary,
(1) automatically upon acceleration or the occurrence and during the continuance
of an Event of Default under Section 8.01(a), (f) or (g), and (2) at the option
of the Requisite Lenders if any other Event of Default under Section 8.01(b),
(c), (e), (k), (l),or (m) has occurred and is continuing, the Obligations shall
bear interest at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder with respect to the Loans, in each case, to the
fullest extent permitted by applicable laws. Payment or acceptance of the
increased rates of interest provided for in this Section 2.09 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender. Any interest charged under this Section 2.09 shall be added
to the PIK Rate and treated as PIK Amount; provided, that such amounts may be
capitalized more frequently at Administrative Agent’s discretion (but no more
frequently than once per month).

 

2.10        Fees.

 

(a)              In addition to any other fees specified herein, Borrower agrees
to pay to Administrative Agent such other fees in the amounts and at the times
separately agreed upon in writing in the amounts and at the times so specified,
including those set forth in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever (except as
expressly agreed between Borrower and Administrative Agent).

 





52

 

 

(b)              Borrower agrees to pay on the Closing Date to each Lender party
to this Agreement on the Closing Date, as fee compensation for the funding of
such Lender’s Term Loan on the Closing Date, a closing fee (the “Closing Fee”)
in an amount equal to 1.00% of the stated principal amount of such Lender’s Term
Loans made on the Closing Date. Such Closing Fees will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and such Closing Fee shall be netted against the Term
Loans made by such Lender.

 

(c)              If (i) the principal balance of the Term Loan is repaid,
prepaid, refinanced or replaced, for any reason, in whole or in part, (ii) the
Obligations are accelerated in accordance with Section 8.01, (iii) an Event of
Default has occurred and is continuing under Section 8.01(f) or 8.01(g) or (iv)
there is a restructuring, reorganization or compromise of the Obligations by the
confirmation of any plan of reorganization or any other plan of compromise,
restructure, or arrangement in any case under the Bankruptcy Code or any other
applicable bankruptcy, insolvency or similar law (each of clauses (i) through
(iv) above, referred to herein as a “Prepayment Event”), in each case, on or
prior to the second anniversary of the Closing Date, the Borrower shall pay to
GSSLG, for the benefit of all Lenders entitled to a portion of the principal
amount of the affected Term Loans, an amount (the “Yield Maintenance Premium”)
equal to (1) the aggregate amount of interest (including interest payable in
cash, in kind or deferred and interest at the Default Rate, if applicable) which
would have otherwise been payable on the principal amount of the Term Loan
subject to the Prepayment Event from the date of the occurrence of such
Prepayment Event until the second anniversary of the Closing Date minus (2) the
aggregate amount of interest Lenders would earn if the principal amount of the
affected Term Loans were reinvested for the period from the date of the
occurrence of such Prepayment Event until the second anniversary of the Closing
Date at the Treasury Rate plus 0.50% per annum. No amount will be payable
pursuant to the foregoing provisions with respect to (a) any prepayment of all
or any part of any Loan on or after the second anniversary of the Closing Date
or (b) any mandatory prepayment required to be made under Section 2.13(b).
Payment of any Yield Maintenance Premium hereunder constitutes liquidated
damages and not a penalty and the actual amount of damages to GSSLG and the
Lenders or profits lost by GSSLG and the Lenders as a result of such prepayment
would be impracticable and extremely difficult to ascertain, and the Yield
Maintenance Premium hereunder is provided by mutual agreement of the Borrower,
GSSLG and the Lenders as a reasonable estimation and calculation of such lost
profits or damages of GSSLG and the Lenders.

 

2.11        Repayment of Loans. The Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Maturity Date.

 

2.12        Voluntary Prepayments. Subject to any applicable restrictions under
the Senior Subordination Agreement, any time and from time to time, Borrower may
prepay the Term Loans without penalty or premium (except as provided in Section
2.10) on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount or, if
less, the entire principal amount thereof then outstanding. Any such prepayments
shall be made upon not less than one (1) Business Day’s prior written or
telephonic notice given to Administrative Agent by Borrower by 2:00 p.m. on the
date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
notice by telephone or facsimile or other electronic communication to each
Lender and of the amount of such Lender’s Pro Rata Share or other applicable
share as provided for in this Agreement of such prepayment). Each such notice
shall specify the date and amount of such prepayment. Upon the giving of any
such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein and each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Share or other applicable share as provided for in this Agreement. Any such
voluntary prepayment shall be applied as specified in Section 2.14. No Lender
may reject any voluntary prepayment pursuant to this Section 2.12.

 





53

 

 

2.13        Mandatory Prepayments.

 

(a)              Issuance of Debt. On the date of receipt by Borrower or any
Restricted Subsidiary of any Cash proceeds from the incurrence of any
Indebtedness of Borrower or any Restricted Subsidiary (other than with respect
to any Indebtedness permitted to be incurred pursuant to Section 6.01), Borrower
shall make prepayments in accordance with Sections 2.13(d) and 2.14 in an
aggregate principal amount equal to one hundred percent (100%) of such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, in each case, including reasonable legal fees and
expenses.

  

(b)              Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Consolidated Excess Cash Flow Period
(commencing with Fiscal Year ending December 31, 2017), Borrower shall, no later
than five (5) Business Days after the date on which the financial statements and
the related Compliance Certificate have been delivered pursuant to Sections
5.01(c) and 5.01(d) with respect to each Fiscal Year, make prepayments of Term
Loans in accordance with Sections 2.13(c) and 2.14 in an aggregate amount equal
to (A) the Applicable ECF Percentage of Consolidated Excess Cash Flow for such
Consolidated Excess Cash Flow Period then ended minus, (B) to the extent not
funded with long-term indebtedness (other than revolving Indebtedness) or
Specified Equity Contributions, the aggregate principal amount of any (x) loans
prepaid pursuant to Section 2.12 or Section 2.12 of the Senior Credit Agreement
(in the case of any prepayment of revolving loans, to the extent accompanied by
a corresponding permanent reduction in the relevant commitment), and (y) loans
assigned to or purchased by Borrower or any Restricted Subsidiary in accordance
with Section 10.06(c)(iv) of the Senior Credit Agreement (as in effect on the
date hereof) and Loans assigned to or purchased by Borrower or any Restricted
Subsidiary in accordance with Section 10.06(c)(iv) (in each case under this
clause (y), based upon the actual amount of Cash paid in connection with the
relevant assignment or purchase), and, in the case of clauses (x) and (y) to the
extent such prepayment, assignment or purchase was made during any Excess Cash
Flow Period or, without duplication across such period, after year-end and prior
to the date when such Consolidated Excess Cash Flow prepayment is due.

 





54

 

 

(c)              Notice of Prepayment. Borrower shall notify Administrative
Agent by written notice of any mandatory prepayment required to be made under
Section 2.13(a) or (b) at least three (3) Business Days prior to the date of
such prepayment. Each such notice shall specify the prepayment date, the
principal amount to be prepaid, the sub-paragraph of Section 2.13 pursuant to
which such prepayment is made and a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice,
Administrative Agent shall advise each Lender of the contents thereof and such
Lender’s Pro Rata Share of the prepayment. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.07. In the event that
Borrower shall subsequently determine that the actual amount received (and
required to be prepaid pursuant to Section 2.13) exceeded the amount set forth
in such notice (and actually prepaid pursuant to Section 2.13), Borrower shall
promptly make an additional prepayment of the Term Loans in an amount equal to
such excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess. Notwithstanding the foregoing, each Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) pursuant to clause (a) and (b) of this Section
2.13 by providing written notice (each, a “Rejection Notice”) to Administrative
Agent and Borrower no later than 5:00 p.m. one (1) Business Day prior to the
date of such prepayment as specified in the relevant notice. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be (1) offered to the Lenders not so declining such prepayment on
a pro rata basis in accordance with the amounts of the Term Loans of such Lender
(with such non-declining Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent) and (2) to the extent such non-declining Lenders elect to decline their
Pro Rata Share of such Declined Proceeds, retained by Borrower and shall
increase the Available Amount on a dollar-for-dollar basis.



 

(d)              Subordination Provisions. Notwithstanding anything in this
Section 2.13, at any time prior to the Final Payment of the Senior Indebtedness,
any principal payment that is otherwise required to be made under Section 2.13
(a) or (b) (but for this sentence) shall not be required to be so made if the
related cash proceeds giving rise to the payment obligation hereunder are
applied to the Senior Indebtedness in accordance with the Senior Documents.

 

2.14        Application of Prepayments. Any prepayment of the Term Loans
pursuant to Section 2.12 or Section 2.13 shall be applied to the outstanding
principal of the Term Loans and shall be accompanied by all amounts required by
Section 2.15(b).

 

2.15        General Provisions Regarding Payments.

 

(a)              All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds (other than
interest that accrues at the PIK Rate and is capitalized in accordance with
Section 2.07), without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent, for the account
of Lenders, prior to 1:00 p.m. on the date due at the Administrative Agent’s
Principal Office; funds received by Administrative Agent after that time on such
due date shall be deemed to have been paid by Borrower on the next Business Day
and any applicable interest or fee shall continue to accrue.

 





55

 

 

(b)              All payments in respect of the principal amount of any Loan
shall be accompanied by payment of accrued interest (other than interest accrued
at the PIK Rate) on, and any fees and costs required to be paid with respect to,
the principal amount being repaid or prepaid.

 

(c)              Administrative Agent shall promptly distribute to each Lender
at such address and/or account as such Lender shall indicate in writing, such
Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due with respect
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent.

 

(d)              Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(e)              Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in immediately available funds prior to 1:00
p.m. to be a non-conforming payment. Administrative Agent shall give prompt
telephonic notice to Borrower and each applicable Lender (confirmed in writing)
if any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or an Event of Default in accordance with the terms of Section
8.01(a).

 

(f)              Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders that Borrower will not make such payment,
Administrative Agent may assume that such payment has been made on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the Overnight Rate from time to time in
effect.

 

(g)              A notice of Administrative Agent to any Lender or Borrower with
respect to any amount owing under Section 2.05(b) and/or Section 2.15(f) shall
be conclusive, absent manifest error.

 





56

 

 

2.16        Ratable Sharing. Lenders hereby agree among themselves that, except
in respect of amounts owing under the Fee Letter, if any of them shall, whether
by voluntary payment (other than a voluntary prepayment of Loans made and
applied in accordance with the terms hereof), through the exercise of any right
of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase (for Cash at face value)
participations in the Loans of the other Lenders in the Aggregate Amounts Due to
the other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided, if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Credit Party or otherwise, those purchases
shall be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Credit Party expressly consents to the foregoing
arrangement and agrees that, to the extent permitted by applicable law, any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by a Credit Party to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. For the avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.16 and will, in each case, notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.16 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For purposes of the definition of Indemnified Taxes, a
Lender that acquires a participation pursuant to this Section 2.16 shall be
treated as having acquired such participation on the earlier date(s) on which
such Lender acquired the applicable interest(s) in the Commitment(s) and/or
Loan(s) to which such participation relates.

 

2.17        [Intentionally Reserved].

 

2.18        Increased Costs; Capital Adequacy.

 





57

 

 

(a)              Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine in good
faith (which determination shall, absent manifest error, be final and conclusive
and binding upon all parties hereto) that any law, treaty or governmental rule,
regulation, determination, guideline or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority or making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority, in each case, that becomes effective after the
date hereof, or compliance by such Lender with any guideline, request or
directive issued, made or becoming effective after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, Federal Deposit Insurance Corporation insurance or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, or advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Lender; or (iii) imposes any other
condition (other than with respect to Taxes) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto, including by imposing, modifying or holding applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto then, in
any such case, Borrower shall pay to such Lender within fifteen (15) days after
receipt by Borrower from such Lender of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
in its sole discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder; provided, that no Credit Party shall be required to
compensate any Lender pursuant to this Section 2.18(a) for any increased costs
incurred more than 180 days prior to the date that Borrower receives such
statement from such Lender, provided, further, that if the circumstances giving
rise to such costs are retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.18(a), which statement shall be
final and conclusive and binding upon all parties hereto absent manifest error.

 





58

 

 

(b)              Capital Adequacy or Liquidity Adjustment. In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto) that (A) the
adoption, effectiveness, phase-in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy or liquidity,
or any change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) or any company Controlling such Lender with any
guideline, request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, in each case, after the Closing Date, has or would have
the effect of reducing the rate of return on the capital of such Lender’s or any
company Controlling such Lender as a consequence of, or with reference to, such
Lender Loans or Commitments or other obligations hereunder with respect to the
Loans to a level below that which such Lender or such Controlling company could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such Controlling company with regard to capital adequacy and liquidity), then
from time to time, within fifteen (15) days after receipt by Borrower from such
Lender of the statement referred to in the next sentence, Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Controlling company for such reduction; provided, that no Credit Party
shall be required to compensate any Lender pursuant to this Section 2.18(b) in
respect of any reduction of return or other triggering event under this Section
2.18(b) that occurred more than 180 days prior to the date that Borrower
receives such statement from such Lender; provided, further, that if the
circumstances giving rise to such reduction of return or other triggering event
are retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. For the avoidance of
doubt, subsections (a) and (b) of this Section 2.18 shall apply to all requests,
rules, guidelines or directives concerning liquidity and capital adequacy issued
by any United States or foreign regulatory authority (i) under or in connection
with the implementation of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (ii) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto).

 

(c)              Limitations. If a Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.18 or it anticipates that the
adoption, effectiveness, phase-in or applicability after the Closing Date of any
law, treaty, governmental rule, determination, guideline, order or regulation
will result in a claim by it under this Section 2.18, it shall use reasonable
efforts to promptly notify Borrower thereof; provided, however, that any failure
or delay by any Lender in providing such notification shall not affect such
Lender’s right to receive any additional amounts pursuant to this Section 2.18
(except as expressly set forth in this Section 2.18).

 

2.19        Taxes; Withholding, Etc.

 

(a)              Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

 

(b)              Withholding of Taxes. If any applicable law requires deduction
or withholding on account of any Tax from any sum paid or payable by any
Withholding Agent under any of the Credit Documents: (i) such Withholding Agent
shall notify the applicable Recipient of any such requirement or any change in
any such requirement promptly upon becoming aware of it; (ii) such Withholding
Agent shall pay any Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Credit Party) for
its own account or (if that liability is imposed on Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of Administrative Agent
or such Lender; (iii) if such Tax is an Indemnified Tax, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty (30)
days after the due date of payment of any Tax which it is required by clause
(ii) above to pay, such Withholding Agent shall deliver to Administrative Agent
evidence reasonably satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.

 





59

 

 

(c)             Status of Lenders.

 

(i)           Any Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Administrative Agent), executed
copies of such documentation prescribed by applicable law, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made, or to otherwise enable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
information reporting requirements. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section
2.19(c)(ii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender

 

(ii)          Each Lender (and, to the extent applicable, its beneficiary owner)
that is not a U.S. Person for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall, to the extent it is legally entitled to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two copies of
Internal Revenue Service Form W-8BEN, or W-8BEN-E, W-8IMY or W-8ECI (or any
successor forms), properly completed and duly executed by such Lender, and, in
each case, such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, or (ii) if such Lender is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause (i)
above, an applicable Certificate Regarding Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as
applicable (or any successor form), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender under any of the Credit Documents. Each
Lender that is a United States Person (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) for United States federal income tax
purposes (a “U.S. Lender”) shall deliver to Administrative Agent and Borrower on
or prior to the Closing Date (or, if later, on or prior to the date on which
such Lender becomes a party to this Agreement) two copies of Internal Revenue
Service Form W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such U.S. Lender is entitled to an exemption
from United States backup withholding tax. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.19(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, W-8IMY or W-8ECI, W-9 or an applicable
Certificate Regarding Non-Bank Status and two original copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable (or any successor
form), as the case may be, properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Credit Documents and shall deliver
such forms within a reasonable time after written receipt thereof from Borrower
or Administrative Agent.

 





60

 

 

Each Lender shall deliver to Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (c), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(d)             Tax Refunds. If any Lender or Administrative Agent determines,
in its sole discretion, that it has received a refund in respect of any
Indemnified Taxes as to which indemnification or additional amounts have been
paid to it by any Credit Party pursuant to this Section 2.19, it shall promptly
remit the portion of such refund to such Credit Party that it determines in its
sole discretion will leave it in no better or worse after-tax financial position
(taking into account all out-of-pocket expenses of the Lender or Administrative
Agent, as the case may be, and without interest (other than any interest paid by
the relevant taxing authority which specifically relates to such refund)) than
it would have been in if the Indemnified Taxes giving rise to such refund had
never been imposed in the first instance; provided, that the relevant Credit
Party agrees to promptly return such refund to the Lender or Administrative
Agent, as the case may be, in the event such party is required to repay such
refund to the relevant taxing authority (including any interest and penalties).
Nothing herein contained shall interfere with the right of a Lender or
Administrative Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Administrative Agent to claim any tax refund or make
available its tax returns or other confidential information or disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Administrative Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 





61

 

 

(e)             Payment of Other Taxes by Borrower. Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

 

(f)               Survival. Each party’s obligations under this Section 2.19
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of the Obligations.

 

2.20        Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive payments under Section 2.18
or 2.19, it will, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18 or 2.19
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.20 unless Borrower agrees
to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be final and conclusive
absent manifest error.

 

2.21       [Intentionally Reserved].

 





62

 

 

2.22        Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender shall give
notice to Borrower that such Lender is an Affected Lender or that such Lender is
entitled to receive payments under Section 2.18 or 2.19 (such Lender, an
“Increased-Cost Lender”), (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after Borrower’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Sections 10.05(b) or 10.05(c), the consent of Requisite Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, in any case, with respect to each such Increased-Cost Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans, if any, in full to one or
more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.06 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, Borrower or the Replacement Lender shall pay to the Terminated
Lender in immediately available funds an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of such Terminated Lender and (B) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.10; (2) on the date of such assignment, Borrower shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.18 and/or 2.19, (3) in the event
such Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; (4) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction; (5) Borrower shall have received the
prior written consent of Administrative Agent which consent shall not
unreasonably be withheld, delayed or conditioned; (6) in the case of any such
assignment resulting from a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments thereafter and (7) the
Lender that acts as Administrative Agent cannot be replaced in its capacity as
Administrative Agent other than in accordance with Section 9.06. Upon the
payment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Commitments, if any, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06; it being understood that such Lender being
replaced pursuant to this Section 2.22 shall (1) execute and deliver an
Assignment Agreement with respect to all, or a portion as applicable, of such
Lender’s Commitment and outstanding Loans and (2) deliver any Notes evidencing
such Loans to Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment Agreement or deliver such Notes shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment may
be recorded in the Register and the Notes shall be deemed to be canceled upon
such failure. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one (1) Business Day after receipt
of such notice, each Lender hereby authorizes and directs Administrative Agent
to execute and deliver such documentation as may be required to give effect to
an assignment in accordance with Section 10.06 on behalf of a Non-Consenting
Lender or other Terminated Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06. Notwithstanding anything herein or in any
other Credit Document to the contrary, (i) no restriction on prepayment shall
affect the rights of Borrower under this Section 2.22 and (ii) a Lender shall
not be required to make any such assignment or delegation pursuant to this
Section 2.22 if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply.

 





63

 

 

Section 3.        Conditions Precedent

 

3.01        Conditions to Credit Extension. The obligation of each Lender to
make a Credit Extension on the Closing Date is subject to the satisfaction, or
waiver in accordance with Section 10.05, of the following conditions precedent
on or before the Closing Date:

 

(a)             Credit Documents. There shall have been delivered to
Administrative Agent from Borrower and each other Credit Party or other party
thereto, an executed counterpart of this Agreement and each Credit Document to
which each is a party to be entered into on the Closing Date.

 

(b)             Notes. Administrative Agent shall have received a Note duly
executed by Borrower in favor of each Lender requesting the same at least two
(2) Business Days prior to the Closing Date.

 

(c)             Senior Credit Documents. Administrative Agent shall have
received copies of each Senior Credit Document duly executed and delivered by
each party thereto, including all annexes and schedules attached thereto, in
each case, in form and substance reasonably satisfactory to Administrative
Agent, such documents shall be in full force and effect, and the Restricted
Subsidiaries shall have received (or shall contemporaneously with the Loans
hereunder receive) at least $200,000,000 in proceeds of loans under the Senior
Credit Agreement.

 

(d)             Corporate Documents. Administrative Agent shall have received:

 

(i)           a certificate of the secretary or assistant secretary on behalf of
each Credit Party dated the Closing Date, certifying (A) that attached thereto
is a satisfactory copy of each Organizational Document of each Credit Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official of the state of its organization; (B) as to
the signature and incumbency of the officers of such Person executing any Credit
Document or any other document or instrument delivered in connection therewith
on behalf of such Credit Party (together with a certification by another officer
or authorized Person as to the signature and incumbency of the Person executing
the certificate in this clause (d)(i)); (C) that attached thereto is a true and
complete copy of resolutions of the board of directors or similar governing body
of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement, the other Credit Documents and the Purchase
Agreement to which such Credit Party is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification, rescission or amendment; and (D) as to the good standing
certificate (or certificate of similar effect or purpose) from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and

 



64

 



(ii)          a “bring down” good standing certificate dated as of the Closing
Date, as reasonably required by Administrative Agent.

 

(e)             Governmental Authorizations and Consents. Each Credit Party
shall have obtained all Governmental Authorizations and all third party consents
(without the imposition of any conditions that are not acceptable to the
Lenders), in each case, that are necessary or advisable in connection with the
transactions contemplated by the Credit Documents and the Purchase Agreement and
each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
in writing by any Governmental Authority, and no law shall be applicable in the
reasonable judgment of the Administrative Agent that would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated by the
Credit Documents or the Purchase Agreement and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

 

(f)             Warrant. Administrative Agent shall have received the originally
executed and delivered Warrant from Borrower.

 

(g)            Financial Statements; Projections. Lenders shall have received
from Borrower (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets and related pro forma consolidated statements of
income and cash flows of Borrower and its Subsidiaries as of the last day of the
most recently completed four-Fiscal Quarter period ended at least 45 days before
the Closing Date, and reflecting the consummation of the transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date,
which pro forma financial statements shall be in form and substance reasonably
satisfactory to Administrative Agent, and (iii) the Projections.

 

(h)            Evidence of Insurance. Administrative Agent shall have received a
certificate from the Credit Parties’ insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect.

 

(i)             Opinions of Counsel to Credit Parties. Administrative Agent
shall have received, on behalf of itself and the Lenders, a customary opinion of
Schulte Roth & Zabel LLP, special New York and Delaware counsel to the Credit
Parties and Balch & Bingham LLP, special Georgia counsel for the Credit Parties,
in each case, dated as of the Closing Date and addressed to Administrative Agent
and each Lender, in form and substance reasonably satisfactory to Administrative
Agent and covering matters concerning the Credit Parties and the Credit
Documents as Administrative Agent may reasonably request (and as each Credit
Party hereby instructs such counsel to deliver such opinions to Administrative
Agent and Lenders).

 





65

 

 

(j)               Fees. The Lead Arranger, the Lenders and Administrative Agent
shall have received all fees and other amounts due and payable to them on or
prior to the Closing Date, including pursuant to the Fee Letter and, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket fees and expenses (including the reasonable and documented legal
fees and expenses of Hunton & Williams LLP, counsel to Administrative Agent)
required to be reimbursed or paid by Borrower under this Agreement; provided
that an invoice for all such fees shall be received by Borrower at least one (1)
Business Day prior to the Closing Date.

 

(k)              Solvency Certificate. Administrative Agent shall have received
a Solvency Certificate in the form of Exhibit G-2 dated as of the Closing Date
and signed by an Authorized Officer of Borrower, and in form, scope and
substance reasonably satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the consummation of
the Transactions on the Closing Date, the Credit Parties, on a consolidated
basis, are and will be Solvent.

 

(l)               Closing Date Certificate. Each Credit Party shall have
delivered to Administrative Agent an originally executed Closing Date
Certificate in the form of Exhibit G-1 dated the Closing Date and signed by an
Authorized Officer of Borrower and in form, scope and substance reasonably
satisfactory to Administrative Agent, together with all attachments thereto.

 

(m)             No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable discretion of Administrative
Agent, singly or in the aggregate, materially impairs the transactions
contemplated by the Credit Documents or the Purchase Agreement that could
reasonably be expected to have a Material Adverse Effect.

 

(n)              Purchase Agreement. Administrative Agent shall have received
certified copies of the Purchase Agreement and schedules attached thereto, duly
executed by the parties party thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as
Administrative Agent shall reasonably request, each including certification by
an Authorized Officer of Borrower that such documents are in full force and
effect as of the Closing Date.

 

(o)             PATRIOT Act. The Administrative Agent shall have received, at
least three (3) Business Days prior to the Closing Date, all documentation and
other information required by regulatory authorities under the applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, to the extent requested by Administrative Agent.

 

(p)             Minimum Consolidated Adjusted EBITDA. Administrative Agent shall
have received evidence in form and substance reasonably satisfactory to
Administrative Agent, that on the Closing Date and immediately after giving
effect to any Credit Extensions to be made on the Closing Date and the
consummation of the Purchase Agreement, Borrower and its Subsidiaries shall have
generated pro forma Consolidated Adjusted EBITDA (with such adjustments as
Administrative Agent may approve) for the 12-month period ending on the last day
of last full Fiscal Quarter ending at least 45 days prior to the Closing Date of
at least $47,000,000.

 





66

 

 

(q)             Maximum Leverage Ratio. Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to Administrative Agent,
that on the Closing Date and immediately after giving effect to any Credit
Extensions to be made on the Closing Date and the consummation of the Purchase
Agreement, including the payment of all Transaction Costs required to be paid in
Cash, the ratio of (i) Consolidated Total Debt for Borrower and its subsidiaries
as of the Closing Date to (ii) the pro forma Consolidated Adjusted EBITDA
reported under clause (p, shall not be greater than 6.00:1.00

 

(r)              No Material Adverse Effect. Since December 31, 2015, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

(s)             Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.

 

(t)              Refinancing. Prior to or substantially concurrently with the
borrowing on the Closing Date, the Refinancing shall have been consummated.

 

(u)             Recapitalization. Prior to or substantially concurrently with
the borrowing on the Closing Date, the Recapitalization shall have been
consummated in accordance with the Purchase Agreement.

 

(v)             Funding Notice. Administrative Agent shall have received a fully
executed Funding Notice.

 

(w)            Representations and Warranties. The representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects on and as of the Closing Date (unless any such
representation and warranty is qualified as to materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects), except to the extent the representations and warranties in
Section 4.07 specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such date (unless any such representation and warranty is
qualified as to materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects).

 

(x)              Defaults. No event shall have occurred and be continuing or
would result from the consummation of the Credit Extension that would constitute
a Default or an Event of Default.

 

(y)             Service of Process. On the Closing Date, Administrative Agent
shall have received evidence that each Credit Party has appointed an agent in
New York City for the purpose of service of process in New York City and such
agent shall agree in writing to give Administrative Agent notice of any
resignation of such service agent or other termination of the agency
relationship.

 





67

 

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have consented to, approved or
accepted or to be satisfied with, each Credit Document and each other document
required to be consented to or approved by, acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

 

3.02        Notices. The delivery of a Funding Notice and the acceptance by
Borrower of the proceeds of Loans shall constitute a representation and warranty
by Borrower and each other Credit Party that on the Closing Date (both
immediately before and immediately after giving effect to the making of the
Loans) the conditions contained in Section 3.01 have been satisfied or waived.
Any Notice shall be executed by an Authorized Officer of Borrower in a writing
delivered to Administrative Agent.

 

Section 4.        Representations and Warranties

 

In order to induce the Agents and Lenders to enter into this Agreement and to
make the Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender on the Closing Date that:

 

4.01        Organization; Requisite Power and Authority; Qualification. Each
Credit Party and each Restricted Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to execute, deliver and perform its obligations under
the Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and is in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

 

4.02        Capital Stock and Ownership. The Capital Stock of Borrower and all
of the Restricted Subsidiaries of Borrower has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth in the Warrant
and as set forth on Schedule 4.02, there is no existing option, warrant, call,
right, commitment or other agreement to which any Credit Party is a party
requiring, and there is no membership interest or other Capital Stock of any
Credit Party outstanding which upon conversion or exchange would require, the
issuance by any Credit Party of any additional membership interests or other
Capital Stock of any Credit Party or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Credit Party. Schedule 4.02
correctly sets forth (i) the ownership interest of Borrower, (ii) the ownership
interest of each Credit Party in its respective Subsidiaries and Permitted Joint
Ventures, (iii) the respective jurisdictions of incorporation or organization of
Borrower and each of the Restricted Subsidiaries, and (iv) the number of
outstanding voting and non-voting shares of Capital Stock, and the holders of
such Capital Stock, in Borrower and each of the Restricted Subsidiaries and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights. All Capital Stock of the Restricted
Subsidiaries is owned directly or indirectly by Borrower.

 





68

 

 

4.03        Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

4.04        No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to any Credit Party, (ii) any of the Organizational Documents of any
Credit Party, or (iii) any order, judgment or decree of any court or other
Governmental Authority binding on any Credit Party; (b) conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any (i) Material Contract to the extent that such breach or default could
reasonably be expected to result in termination of such Material Contract or
(ii) other Contractual Obligation of any Credit Party except to the extent that
such conflict, breach or default of such other Contractual Obligations could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties of any
Credit Party; or (d) except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders,
require any approval of stockholders, members or partners or any approval or
consent of any non-governmental Person under (i) any Material Contract, except
to the extent that failure to obtain such approval could not reasonably be
expected to result in termination of such Material Contract, and/or (ii) other
Contractual Obligation of any Credit Party, except for approvals or consents the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

 

4.05        Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except (a) as have been
obtained or made and are in full force and effect, (b) for filings and
recordings with respect to collateral to be made pursuant to a Senior Credit
Document, or otherwise delivered to Senior Credit Agreement Agent for filing
and/or recordation, as of the Closing Date or, to the extent permitted by any
Senior Credit Document, after the Closing Date or (c) as could not reasonably be
expected to result in a Material Adverse Effect.

 

4.06        Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 





69

 

 

4.07        Financial Statements.

 

(a)             Historical Financial Statements were prepared in conformity with
GAAP and fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
the absence of footnotes and changes resulting from audit and normal year-end
adjustments.

 

(b)             The unaudited pro forma consolidated balance sheet of Borrower
and its Restricted Subsidiaries as of the last day of the 12-month period ending
on the last day of the most recently completed four-Fiscal Quarter period ended
at least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (including the
notes thereto) and the unaudited pro forma consolidated statement of income of
Borrower and its Restricted Subsidiaries for the 12-month period ended at least
45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such
period, copies of which have heretofore been furnished to Administrative Agent,
have been prepared based on the Historical Financial Statements and have been
prepared in good faith, based on assumptions believed by Borrower to be
reasonable as of the date of delivery thereof and adjustment as agreed by
Borrower, and present fairly in all material respects on a pro forma basis the
estimated financial position of Borrower and its Restricted Subsidiaries as at
September 30, 2016 and their estimated results of operations for the period
covered thereby.

 

4.08        Projections. The Projections of Borrower and its Restricted
Subsidiaries for the period of Fiscal Year 2017 through and including Fiscal
Year 2023, including quarterly projections for each Fiscal Quarter during the
Fiscal Year 2017, (the “Projections”) were prepared in good faith based upon
assumptions believed to be reasonable at the time made by the management of
Borrower; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

 

4.09        No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10        [Intentionally Reserved].

 

4.11        Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any of its Restricted Subsidiaries
is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, orders, rules or regulations of any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 





70

 

 

4.12        Payment of Taxes. All applicable federal income tax returns and all
other tax returns and reports of each Credit Party and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all assessments, fees and other
governmental charges upon each Credit Party and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except where the failure to
timely file or to pay the foregoing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No Credit Party
knows of any proposed material tax assessment against any Credit Party or any of
its Subsidiaries which is not being actively contested by such Credit Party or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.13        Properties.

 

(a)              Title. Each Credit Party and its Restricted Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property and interests in easements), (ii) valid leasehold interests in (in the
case of leasehold interests in real or personal property), (iii) valid license
interests in (in the case of licensed interests in intellectual or real
property) and (iv) good title to (in the case of all other personal property),
all of their respective material properties and material assets reflected in
their respective Historical Financial Statements referred to in Section 4.07 and
in the most recent financial statements delivered pursuant to Section 5.01, in
each case, except where the failure to have good and legal title, a valid
leasehold interest, a valid license or other rights or good title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.09. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

(b)              Real Estate. Schedule 4.13 contains a true, accurate and
complete list of (i) all Real Estate Assets, and (ii) all leases, subleases or
assignments of leases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof) affecting each Real Estate Asset leased
or subleased by any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and no Senior
Officer of any Credit Party has any knowledge of any default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.

 





71

 

 

4.14        Environmental Matters. No Credit Party nor any of its Restricted
Subsidiaries nor any of their respective Real Estate Assets or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any of its Restricted Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable law of any
jurisdiction applicable to it, except as promptly disclosed in writing to
Administrative Agent (it being acknowledged that no such requests have been
received prior to the Closing Date). To each Credit Party’s and its Restricted
Subsidiaries’ knowledge, there are and have been no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against any Credit Party or any of its
Restricted Subsidiaries that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. No Credit Party nor any of its
Restricted Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of
any Credit Party or any of its Restricted Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Real Estate Asset, and no Credit Party’s or any of its
Restricted Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent or law of any other jurisdiction
applicable to it. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to any Credit
Party or any of its Restricted Subsidiaries relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect. Each Credit Party hereby acknowledges and
agrees that no Agent, Lender or any of their respective officers, directors,
employees, attorneys, agents and representatives (i) is now, or has ever been,
in control of any Real Estate Asset or any Credit Party’s affairs, and (ii) has
the capacity or the authority through the provisions of the Credit Documents or
otherwise (other than to the extent that Agents exercise any of their respective
remedies under the Credit Documents) to direct or influence any (A) Credit
Party’s conduct with respect to the ownership, operation or management of any
Real Estate Asset, (B) undertaking, work or task performed by any employee,
agent or contractor of any Credit Party or the manner in which such undertaking,
work or task may be carried out or performed, or (C) compliance with
Environmental Laws or Environmental Permits.

 

4.15        Use of Proceeds. Borrower will use the proceeds of the Term Loans
only for the purposes set forth in Section 5.19.

 

4.16        [Intentionally Reserved].

 

4.17        Governmental Regulation. No Credit Party nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. No Credit Party or any of its Restricted
Subsidiaries is or is required to be registered as a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

 

4.18        Margin Stock. No Credit Party or any of its Restricted Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No part of the proceeds of the Loans will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 





72

 

 

4.19        Employee Matters. Neither Borrower nor any of the Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Borrower or any of the Restricted
Subsidiaries, or to the knowledge of Borrower, threatened in writing against any
of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Borrower or any of its Restricted
Subsidiaries or to the knowledge of Borrower, threatened in writing against any
of them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Restricted Subsidiaries, and (c) to the knowledge of
Borrower, no union representation question existing with respect to the
employees of Borrower or any of its Restricted Subsidiaries and, to the
knowledge of each Credit Party, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or (c)
above, either individually or in the aggregate) such as is not reasonably likely
to have a Material Adverse Effect.

 

4.20        Employee Benefit Plans. Except as could not reasonably be expected
(either individually or in the aggregate) to result in liability to the Credit
Parties in excess of $2,500,000 at any time, (a) Borrower, each of its
Restricted Subsidiaries and each of their respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan, (b)
each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, (c) no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
Borrower, any of its Restricted Subsidiaries or any of their ERISA Affiliates,
(d) no ERISA Event has occurred or is reasonably expected to occur, (e) except
to the extent required under Section 4980B of the Internal Revenue Code or
similar state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates, (f) the present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Borrower, any of its Restricted Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan, (g) as of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of Borrower, its Restricted Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero, and
(h) Borrower, each of its Restricted Subsidiaries and each of their ERISA
Affiliates, where applicable, have complied with the requirements of Section 515
of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.

 





73

 

 

4.21        Solvency. The Credit Parties, on a consolidated basis, are and, upon
the incurrence of the Term Loans and consummation of the Transactions will be,
Solvent.

 

4.22        Compliance with Statutes, Etc. Each Credit Party and its Restricted
Subsidiaries is in compliance with all applicable laws, statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of such Credit Party or any of its
Restricted Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

4.23        Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, reports, financial
statements, certificates or written statements furnished to Lenders by or on
behalf of any Credit Party or any of its Restricted Subsidiaries for use in
connection with the transactions contemplated hereby concerning the Credit
Parties or the transactions contemplated hereby (other than forecasts,
estimates, pro forma financial information, projections and/or information of a
general economic or industry nature contained in such materials), taken as a
whole, contains (as of the date so furnished) any untrue statement of a material
fact or omits to state a material fact (known to any Credit Party, in the case
of any document not furnished by such Credit Party) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials were prepared in good faith
based upon assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by Lenders that (i) such projections as to future
events are not to be viewed as facts or a guaranty of performance and are
subject to significant uncertainties and contingencies many of which are beyond
the control of Borrower and the other Credit Parties and (ii) no assurance can
be given that such projections will be realized, and that actual results during
the period or periods covered by any such projections may differ from the
projected results (and such differences may be material). There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
any Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

4.24        PATRIOT Act; FCPA. To the extent applicable, each Credit Party and
its Subsidiaries is in compliance, in all material respects, with the (i)
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and
any other enabling legislation or executive order relating thereto, and (ii)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001) (the “PATRIOT Act”).
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or any other Person or
entity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (the “FCPA”), or any other Anti-Corruption Law.

 





74

 

 

4.25        Patents, Trademarks, Copyrights, Licenses, Etc. Except as could not
reasonably be expected to have a Material Adverse Effect, each Credit Party owns
or possesses the right to use all patents, patent rights, technology,
trademarks, service marks, trade names, copyrights, trade secrets, domain names,
software, database rights, Merchant Account data bases and other intellectual
property rights used in the business of the Credit Parties. Borrower has the
necessary staffing with sufficient expertise to service, update, maintain, and
operate such Merchant Account data bases.

 

4.26        Sanctions; Anti-Corruption; and Anti-Terrorism Law.

 

(a)              Each Credit Party and each of its Subsidiaries is and will
remain in compliance in all material respects with all applicable laws relating
to Sanctions or relating to anti-money laundering and counter-terrorism
(“Anti-Terrorism Laws”), including, without limitation, Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the laws and regulations administered by OFAC, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330), the Proceeds of Crime Act and the International Emergency Economic
Powers Act (50 U.S.C. §§1701-1707). No Credit Party, no Subsidiary, none of the
respective officers or directors of a Credit Party or Subsidiary and (to the
knowledge of Borrower) none of the Affiliates of a Credit Party or such
Subsidiary that is acting or benefitting in any capacity in connection with
Loans or other extensions of credit hereunder, is any of the following (i) a
Sanctioned Person, (ii) a Person who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order or (iii) a Person with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law.

 

(b)              Neither Borrower, any Credit Party nor any Subsidiary, director
or employees (nor, to the knowledge of Borrower, any agent or other Person
acting on behalf of Borrower, any Credit Party or any Subsidiary) has paid,
offered, promised to pay, or authorized the payment of, and no part of the
proceeds of the Loans, Letters of Credit or any other extension of credit
hereunder will be used, directly or indirectly (i) to pay, offer to pay, promise
to pay any money or anything of value to any Foreign Official or other Person or
entity for the purpose of influencing any act or decision of such Foreign
Official or other Person or entity or of such Foreign Official’s Governmental
Authority or to secure any improper advantage, for the purpose of obtaining or
retaining business for or with, or directing business to, any Person, in each
case, in violation of any applicable Anti-Corruption Law including but not
limited to the FCPA, or (ii) for the purpose of financing any activities or
business of or with any Sanctioned Person or in any Sanctioned Country.

 





75

 

 

Section 5.         Affirmative Covenants.

 

Borrower covenants and agrees that until all of the Obligations (other than (i)
contingent indemnification obligations not due and payable and (ii) expense
reimbursement obligations not due and payable) have been paid in full in cash,
Borrower shall perform, and shall cause (other than in the case of the covenants
set forth in Sections 5.01) each of its Restricted Subsidiaries to perform, all
covenants in this Section 5.

 

5.01        Financial Statements and Other Reports. Unless otherwise provided
below, Borrower will deliver to Administrative Agent and Lenders:

 

(a)              [Intentionally Reserved];

 

(b)              Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter of each Fiscal Year), commencing with
the Fiscal Quarter ending December 31, 2016, the consolidated balance sheets of
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations and cash flows of Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto and any other operating reports prepared by management for such
period;

 

(c)              Annual Financial Statements. As soon as available, and in any
event within 120 days after the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2016), (i) the consolidated balance sheets of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, changes in members’ equity and Cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth, in each case,
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of
independent certified public accountants of recognized national standing
selected by Borrower and reasonably satisfactory to Administrative Agent (it
being agreed that RSM US LLP is reasonably satisfactory to Administrative
Agent), which report shall be unqualified as to “going concern” and scope of
audit (other than any qualification or exception that is solely with respect to,
or resulting solely from, (A) an upcoming maturity date of any of the
Obligations or (B) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their Cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 





76

 

 

(d)              Compliance Certificate. Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Sections
5.01(b) and 5.01(c), a duly executed and completed Compliance Certificate (i)
certifying on behalf of Borrower that no known Default or Event of Default has
occurred and is continuing or, if such known Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; provided
that, if such Compliance Certificate demonstrates that an Event of Default due
to failure to comply with the Financial Covenant that has not been cured prior
to such time, Borrower may deliver, to the extent and within the time period
permitted by Section 6.08(b), prior to, after or together with such Compliance
Certificate, Notice of Intent to Cure such Event of Default, (ii) setting forth
computations of the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio, (iii) setting forth, in the case of each Compliance Certificate delivered
concurrently with any delivery of financial statements under Section 5.01(c)
above, Borrower’s calculation of Consolidated Excess Cash Flow starting with the
2017 Fiscal Year, (iv) setting forth computations in reasonable detail
reasonably satisfactory to Administrative Agent demonstrating Pro Forma
Compliance (including any Pro Forma Basis calculations and adjustments in
reasonable detail), (v) that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
certificate or a confirmation that there is no change in such information since
the later of the Closing Date and the date of the last such certificate, (vi)
that sets forth in reasonable detail (and the calculations required to
establish) the Available Amount and any utilizations of such Available Amount
since the later of the Closing Date and the date of the last such certificate
and (vii) attaching the related consolidating financial statements reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements;

 

(e)              Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.01(b) or 5.01(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

 

(f)              Notice of Default or Material Adverse Effect. Promptly upon any
Senior Officer of any Credit Party obtaining actual knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to any Credit Party with respect thereto; (ii) that any
Person has given any notice to any Credit Party or any of its Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 8.01(b); (iii) of any written notice of the occurrence of an Event of
Default sent or received by a Credit Party under the Senior Credit Documents;
(iv) of any amendment or other modification to the Senior Credit Documents being
posted to the holders thereunder; and (v) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, what action the
Credit Parties have taken, are taking and propose to take with respect thereto
and including a copy of such notice or document under clauses (iii) and (iv);

 





77

 

 

(g)              Notice of Litigation. Promptly upon any Senior Officer of any
Credit Party obtaining actual knowledge of (i) the institution of, or
non-frivolous written threat of, any Adverse Proceeding not previously disclosed
in writing by Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Credit Parties to enable Lenders and their counsel to evaluate such matters;

 

(h)              ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(i)              Financial Plan. As soon as practicable and in any event no
later than March 1 of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Loans (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and Cash flows of Borrower and its Restricted Subsidiaries for each such
Fiscal Year, together with pro forma Compliance Certificates for each such
Fiscal Year and an explanation of the assumptions on which such forecasts are
based, and (ii) forecasted consolidated statements of income and Cash flows of
Borrower and its Restricted Subsidiaries for each Fiscal Quarter of each such
Fiscal Year;

 

(j)              Insurance Report. As soon as practicable and in any event by
January 31 of each Fiscal Year, certificates in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by each Credit Party and its Restricted
Subsidiaries and all material insurance coverage planned to be maintained by
each Credit Party and its Restricted Subsidiaries in the immediately succeeding
Fiscal Year;

 

(k)              Information Regarding Parent. Promptly, but in no event more
than five (5) Business Days thereafter, Borrower will furnish to Administrative
Agent notice of any reorganization of the Capital Stock of Borrower that results
in the establishment of Parent, such notice to include the name and state of
organization of Parent.

 





78

 

 

(l)              Other Information. (A) Promptly upon their becoming available,
copies of (i) all material reports, notices and proxy statements sent or made
available generally by any Credit Party to its security holders acting in such
capacity or by any Subsidiary of any Credit Party to its security holders other
than another Credit Party, and (ii) all press releases and other statements made
available generally by any Credit Party or any of its Subsidiaries to the public
concerning material developments in the business of any Credit Party or any of
its Subsidiaries, and (B) promptly upon request, such other information and data
with respect to any Credit Party or any of its Subsidiaries as from time to time
may be reasonably requested by Administrative Agent (subject to the limitations
in the last sentence of Section 5.06).

 

5.02        Existence. Except as otherwise permitted under Section 6.09,
Borrower will, and will cause each of its Restricted Subsidiaries to, at all
times (a) maintain and preserve its existence and (b) take all reasonable
actions to preserve and keep in full force and effect all rights and franchises,
licenses and permits material to its business; provided, no Restricted
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or Lenders
or Agents.

 

5.03        Payment of Taxes and Claims. Borrower will, and will cause each of
its Subsidiaries to, pay all applicable federal income Taxes and all other
material Taxes, in each case, imposed upon it or any of its properties or assets
or in respect of any of its income, businesses or franchises before any penalty
or fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets; provided,
that no such Tax or claim need be paid if either (a) the failure to pay the same
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or (b) such Tax or claim is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP shall have been made therefor. In addition, Credit
Parties agree to pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies (including, mortgage
recording taxes, transfer taxes and similar fees) imposed by any Governmental
Authority that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement (in
each case, other than Taxes that are Other Connection Taxes imposed with respect
to an assignment (other than an assignment pursuant to Section 2.22)).

 

5.04        Maintenance of Properties. Except to the extent the failure to do so
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Restricted Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof that are usual and customary for similarly
situated businesses; provided, however, that nothing herein shall be deemed to
restrict Borrower or any of its Restricted Subsidiaries from carrying out
alterations and improvements to, or changing the use of, any assets in the
ordinary course of business.

 





79

 

 

5.05        Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, business interruption
insurance, casualty insurance, such public liability insurance, third party
property damage insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of each Credit Party and its
Restricted Subsidiaries, in each case, as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, and in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

 

5.06       Inspections. Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent (on behalf of the Lenders) to visit and inspect any of the
properties of Borrower and any of its respective Restricted Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records and other books and records, to inspect any property or assets, and to
discuss its and their affairs, finances and accounts with its and their
officers, in each case, (a) so long as no Event of Default has occurred and is
continuing, upon prior reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested so as not to
interfere with the normal business and operations of the Credit Parties;
provided, however, that Borrower shall not be obligated to pay for more than one
such inspection per calendar year; and (b) after the occurrence and during the
continuation of an Event of Default, at all times and without advance notice
(and without limitation on paid inspections). The Credit Parties shall have no
obligation to disclose materials (i) that constitute non-financial trade secrets
or non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or a Lender (or any of their representative
contractors) is prohibited by law or any binding agreement (not created in
contemplation thereof), or (iii) that are protected by attorney client privilege
and materials the disclosure of which would violate confidentiality obligations
of such Credit Party.

 

5.07        Lender Calls. Borrower will, upon the request of Administrative
Agent, participate in a meeting of Administrative Agent and Lenders once during
each Fiscal Year, following delivery of the annual financial statements pursuant
to Section 5.01(c), to be held by telephone conference at such time as may be
agreed to by Borrower and Administrative Agent

 

5.08        Compliance with Laws. Borrower will comply, and shall cause each of
its Restricted Subsidiaries and use commercially reasonable efforts to cause all
other Persons, if any, on or occupying any Real Estate Assets owned or leased by
a Credit Party to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

5.09        [Intentionally Reserved]

 





80

 

 

5.10        Additional Guarantors. Upon the re-designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, the formation or acquisition by any
Credit Party or any of its Restricted Subsidiaries of any new direct or indirect
Subsidiary (in each case, other than an Excluded Subsidiary) or upon any
Subsidiary ceasing to be an Excluded Subsidiary, Borrower shall, in each case,
at Borrower’s expense, promptly, within thirty (30) Business Days, or such
longer period as determined in writing by Administrative Agent in its sole
discretion from time to time, after such formation, acquisition, cessation or
re-designation, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so) to become a Guarantor
hereunder by executing and delivering to Administrative Agent a Counterpart
Agreement and in furtherance of the foregoing, take all such actions and execute
and deliver, or cause to be executed and delivered, joinders to any
intercreditor agreements and any other documents (including the Senior
Subordination Agreement), instruments, agreements, and certificates as are
similar to those described in Sections 3.01(d), (i), (k), (l) and (o) (but only
to the extent reasonably required by Administrative Agent and subject to such
additional time periods as Administrative Agent may consent to) or as otherwise
reasonably requested by any Agent. Additionally, after such formation,
acquisition, cessation or re-designation, Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of a Credit Party, and
(ii) all of the data required to be set forth in Schedules 4.01 and 4.02 with
respect to all Subsidiaries of the Credit Parties; provided, such written notice
shall be deemed to supplement Schedule 4.01 and 4.02 for all purposes hereof.

 

5.11        [Intentionally Reserved]

 

5.12        Corporate Ratings. Use commercially reasonable efforts to maintain
Corporate Ratings from each of S&P and Moody’s in effect at all times (it being
understood and agreed that in no event shall Borrower or any other Credit Party
be required to maintain Corporate Ratings of a certain level)

 

5.13        Further Assurances. At any time or from time to time upon the
request of Administrative Agent, Borrower will, and will cause each Restricted
Subsidiary to, at Borrower’s expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as Administrative Agent
may reasonably request in order to effect fully the purposes of the Credit
Documents, including (i) providing Lenders with any information reasonably
requested pursuant to Section 10.21 (ii) correcting any material defect or error
in the execution, acknowledgment, filing or recordation of any Credit Document,
and (iii) executing, acknowledging, delivering, recording, re-recording, filing,
re-filing, registering and re-registering any and all such further deeds,
certificates, assurances and other instruments (including terminating any
unauthorized financing statements) as any Agent, or any Lender through
Administrative Agent, may reasonably require. In furtherance and not in
limitation of the foregoing, Borrower shall, and shall cause each Restricted
Subsidiary to, take such actions as Administrative Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors.

 

5.14        Senior Indebtedness. (a) This Agreement and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof,
constitute the “Senior Credit Agreement” or any similar term under and as
defined in the documents governing any applicable Junior Financing, (b) this
Agreement, together with each of the other Credit Documents and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof and
thereof, constitute “Senior Credit Documents” or any similar term under and as
defined in the documents governing any applicable Subordinated Indebtedness and
(c) the Obligations under this Agreement and all other Credit Documents, and all
amendments, modifications, extensions, renewals, refinancings or refundings of
any of the foregoing, constitute “Senior Indebtedness” or “Senior Debt” (or any
comparable term) under and as defined in the documents governing any applicable
Junior Financing, and the Lenders shall be entitled to all of the rights of a
holder of “Senior Indebtedness” or “Senior Debt” (or any comparable term) under
and as defined in the documents governing any applicable Junior Financing.

 





81

 

 

5.15        Post-Closing Matters. Borrower shall, and shall cause each
Restricted Subsidiary to, satisfy the requirements set forth on Schedule 5.15 on
or before the date specified thereon for such requirement or such later date(s)
to be determined by Administrative Agent in its sole discretion.

 

5.16        Books and Records. (a) Maintain proper books of record and account,
with entries that are full, true and correct in all material respects and which
reflect all financial transactions and matters involving the assets and business
of Borrower or any Restricted Subsidiary, as the case may be, in each case, that
enables Borrower to produce financial statements in accordance with GAAP; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or any Restricted Subsidiary, as the case may be (it
being understood and agreed that Foreign Subsidiaries may maintain individual
books and records in a manner to allow financial statements to be prepared in
conformity with generally accepted accounting principles that are applicable in
their respective jurisdiction of organization).

 

5.17        Underwriting Guidelines. Borrower and its Subsidiaries shall at all
times comply with the Underwriting Guidelines in all material respects.

 

5.18        Approved Bank Card System. Each Credit Party engaged in the card
processing business shall at all times be represented by a Sponsor Bank and
shall at all times be registered with Visa as an independent sales organization
and with MasterCard as a member service provider (unless such representation and
registration is not required by the Rules of Visa and MasterCard for the conduct
of such Person’s business in the ordinary course), and with any other Approved
Bank Card System to the extent required by its Rules. Each Credit Party engaged
in the card processing business shall at all times be in compliance in all
material respects with all applicable Rules of the Visa and MasterCard card
associations (and any other applicable Approved Bank Card System).

 

5.19        Use of Proceeds.

 

(a)              Borrower shall use the proceeds of the Term Loans, whether
directly or indirectly, solely for purposes of paying a portion of the purchase
price of the Recapitalization and certain Transaction Expenses.

 

(b)              Borrower will not, directly or indirectly, use the proceeds of
the Term Loan in violation of any and all applicable laws, rules, regulations
and orders of any Governmental Authority, including Sanctions, the PATRIOT Act,
the FCPA or any other applicable Anti-Corruption Laws or Anti-Terrorism Laws.

 





82

 

 

Section 6.        Negative Covenants

 

Borrower covenants and agrees that until all Obligations (other than (i)
contingent indemnification obligations not due and payable and (ii) expense
reimbursement obligations not due and payable) have been paid in full in cash,
Borrower shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Section 6.

 

6.01        Indebtedness. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

 

(a)              the Obligations;

 

(b)              unsecured Indebtedness of (A) any Credit Party (other than
Borrower) owed to any other Credit Parties, (B) any Restricted Subsidiary that
is not a Credit Party owed to any other Restricted Subsidiary that is not a
Credit Party and (C) any Credit Party (other than Borrower) owed to any
Restricted Subsidiary that is not a Credit Party, in each case, to the extent
constituting an Investment permitted by Section 6.07; provided that, (i) any
such Indebtedness shall be evidenced by a negotiable promissory note and (ii)
any such Indebtedness of any Credit Party owed to any Restricted Subsidiary that
is not a Credit Party shall be subordinated in right of payment to the payment
in full of the Obligations pursuant to the terms of the applicable promissory
note and/or intercompany subordination agreement that in any such case is in
form and substance reasonably satisfactory to Administrative Agent;

 

(c)              Subordinated Indebtedness in an aggregate principal amount not
to exceed $5,750,000 at any one time outstanding, so long as, (A) any such
Subordinated Indebtedness is and remains subject to the applicable Subordination
Agreement, and (B) the terms of any such Subordinated Indebtedness are not
amended, supplemented, modified or otherwise changed (except in accordance with
Section 6.16);

 

(d)              Indebtedness incurred by any Credit Party or any of its
Restricted Subsidiaries arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (specifically excluding
“earn-outs” or Indebtedness consisting of the deferred purchase price of
property acquired in a Permitted Acquisition, which are covered by clause (m) of
this Section 6.01), or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of such Credit Party (other than
Borrower) or any such Restricted Subsidiary pursuant to such agreements, in each
case, in connection with Permitted Acquisitions or Asset Sales to the extent
permitted hereunder;

 

(e)              Indebtedness which may be deemed to exist pursuant to any
guaranties, letter of credit reimbursement obligations, performance, surety,
statutory, appeal or similar obligations incurred in the ordinary course of
business and Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of any Restricted Subsidiary with
respect to letters of credit supporting such bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
(in each case, other than for an obligation for money borrowed) in the ordinary
course of business;

 





83

 

 

(f)              Indebtedness of Borrower and/or any Restricted Subsidiary in
respect of netting services, overdraft protections and similar arrangements, in
each case, entered into in the ordinary course of business in connection with
Cash management and Deposit Accounts and not involving the borrowing of money;

 

(g)             guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of any Credit Party (other
than Borrower) and its Restricted Subsidiaries;

 

(h)             guaranties by a Credit Party (other than Borrower) of
Indebtedness of another Credit Party (other than Borrower) with respect, in each
case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.01 or other obligations of Credit Parties to the extent not prohibited
by any Credit Document;

 

(i)              Indebtedness outstanding on the Closing Date and described in
Schedule 6.01 and any Permitted Refinancing thereof;

 

(j)              Indebtedness in an aggregate principal amount outstanding
(together with any Permitted Refinancing thereof) not to exceed at any time
$5,750,000 with respect to (x) Capital Leases and (y) purchase money
Indebtedness to finance the purchase, repair or improvement of fixed or capital
assets;

 

(k)             Indebtedness of any Restricted Subsidiary under Interest Rate
Agreements entered into in the ordinary course of business and not for
speculative purposes and guaranties thereof;

 

(l)              to the extent constituting Indebtedness, deferred compensation
to employees of Borrower and/or any Restricted Subsidiary thereof incurred in
the ordinary course of business and not otherwise prohibited by any Credit
Documents;

 

(m)            so long as no Event of Default has occurred and is continuing,
“earn-outs” or other Indebtedness incurred by any Restricted Subsidiary
consisting of the deferred purchase price of property acquired in any Permitted
Acquisition;

 

(n)             Indebtedness in connection with the repurchase of Capital Stock
issued to current or former employees, executives or directors of Borrower or
any Restricted Subsidiary (including any promissory notes issued by Borrower or
any Restricted Subsidiary to repurchase Capital Stock of employees, executives
or directors of Borrower or any Restricted Subsidiary) pursuant to Section
6.04(a)(iii) in an amount not to exceed $5,750,000 in the aggregate at any time
outstanding and so long as Cash payments in respect thereof are expressly
prohibited from being made prior to the date which is at least ninety-one (91)
days after the Maturity Date;

 

(o)             Indebtedness arising in connection with endorsements of
instruments for collection or deposit in the ordinary course of business;

 





84

 

 

(p)             [Intentionally reserved];

 

(q)             Indebtedness of any Foreign Subsidiary, including guarantees by
any Foreign Subsidiary of Indebtedness of another Foreign Subsidiary, in an
aggregate amount not to exceed, at any time outstanding, the greater of (i)
$5,750,000 and (ii) the product of (x) the Consolidated Adjusted EBITDA of the
Foreign Subsidiaries for the twelve-month period most recently required to be
reported hereunder prior to the incurrence of any such Indebtedness multiplied
by (y) 4.0;

 

(r)              Indebtedness consisting of the financing of insurance premiums
in the ordinary course of business, not to exceed one year of the premiums being
so financed;

 

(s)              Indebtedness (other than Subordinated Indebtedness) supported
by a letter of credit issued under the Senior Credit Agreement, in a principal
amount not to exceed the face amount of such letter of credit;

 

(t)              the PSD Guarantee;

 

(u)             Indebtedness assumed by any Restricted Subsidiary in a Permitted
Acquisition (and any Permitted Refinancing in respect thereof); provided that
(i) before and after giving effect thereto, no Default or Event of Default has
occurred and is continuing, (ii) such Indebtedness shall not have been incurred
in contemplation of such Permitted Acquisition, (iii) such Indebtedness shall
not be guaranteed by any Person that is or becomes a Restricted Subsidiary other
than the target entity and its subsidiaries acquired as part of such Permitted
Acquisition, (iv) such Indebtedness shall not be secured (A) by any assets of
any Person that is or becomes a Credit Party or Restricted Subsidiary other than
the target entity and its subsidiaries acquired as part of such Permitted
Acquisition and (B) unless the First Lien Net Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
such Permitted Acquisition shall not exceed 4.25:1.00 for the most recently
ended Test Period, and (v) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, shall
not exceed 6.00:1.00 for the most recently ended Test Period (calculated
excluding, for Cash netting purposes, any proceeds of any such Indebtedness
incurred in reliance on this Section 6.01(u))

 

(v)             [Intentionally Reserved];

 

(w)            [Intentionally Reserved];

              

(x)             Indebtedness of any Restricted Subsidiary (and any Permitted
Refinancing thereof) in the form of one or more series of notes incurred in
accordance with Section 6.01(x) of the Senior Credit Agreement (as in effect on
the date hereof);

       

(y)             Senior Indebtedness in an aggregate principal amount not to
exceed the limitations set forth in the Senior Subordination Agreement;
provided, that the Senior Subordination Agreement remains in full force and
effect with respect thereto; and

 





85

 

 

(z)       other unsecured Indebtedness incurred by Borrower or any Restricted
Subsidiary in an aggregate principal amount not to exceed $3,450,000 at any one
time outstanding.

 

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.01, Borrower
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of Indebtedness be deemed to utilize or be
attributable to more than one item. Notwithstanding the foregoing, Indebtedness
incurred under the Senior Credit Documents shall be allocated to Section
6.01(y). Except with respect to the Senior Indebtedness (which shall be governed
by the Senior Subordination Agreement), the accrual of interest, the accretion
of accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.

 

6.02        Liens. Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any state or under any similar recording or notice
statute, except:

 

(a)       Liens securing the Senior Indebtedness permitted under Section
6.01(y);

 

(b)       Liens for Taxes if the obligations with respect to such Taxes are not
yet due and payable or (i) that are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained by the
applicable person in accordance with GAAP to the extent required by GAAP or (ii)
the failure to pay or discharge the same could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(c)       statutory or common law Liens of landlords, carriers, warehousemen,
suppliers, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Sections 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA) and contractual Liens of
landlords, in each case, incurred in the ordinary course of business (i) for
amounts not more than thirty (30) days overdue, or (ii) for amounts that are
more than thirty (30) days overdue that are being contested in good faith by
appropriate proceedings, so long as reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts;

 

(d)       Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations,
letters of credit, bank guaranties, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness);

 



86 

 



 

(e)       Liens consisting of easements, rights of way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case,
which do not and will not interfere in any material respect with the ordinary
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole;

 

(f)        Liens consisting of any interest or title of a lessor or sub-lessor
under any lease of real estate or personal property permitted hereunder;

 

(g)       Liens solely (i) on any Cash or Cash Equivalents earnest money
deposits made by any Restricted Subsidiary in connection with any letter of
intent or purchase agreement with respect to an Investment permitted hereunder
or (ii) consisting of contractual obligations of any Restricted Subsidiary to
dispose of any property or assets in a sale permitted hereunder;

 

(h)       Liens or purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(i)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(j)        Liens in connection with any zoning or similar law or right reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property or the structure thereon that does not materially interfere
with the ordinary conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(k)       Liens consisting of any non-exclusive licenses and sublicenses of
patents, copyrights, trademarks and other intellectual property rights granted
by any Restricted Subsidiary in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of Borrower
and the Restricted Subsidiaries, taken as a whole;

 

(l)        Liens (i) existing on the Closing Date and described in Schedule 6.02
(and any modifications, replacements, renewals, restructurings, refinancings or
extensions thereof) or (ii) on a Real Estate Asset described in a title policy
issued in connection therewith; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof
and (ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 6.01;

 

(m)      Liens securing Indebtedness permitted pursuant to Section 6.01(j);
provided that, in the case of clause (x) of Section 6.01(j), any Lien with
respect to such Indebtedness shall encumber only the assets subject to such
Capital Lease, and, in the case of clause (y) of Section 6.01(j), any Lien with
respect to such Indebtedness shall be secured only by the asset acquired,
constructed or improved with the proceeds of such Indebtedness, in each case,
together with any Replacement Assets;

 



87 

 



 

(n)       Liens consisting of (i) customary rights of set-off in favor of a
Processor under a Processor Agreement, (ii) the right of a Processor under a
Processor Agreement to debit fees and other amounts from a single Deposit
Account of any Restricted Subsidiary (each such Deposit Account, a “Processor
Payment Account”), provided that (a) other than funds deposited into the
applicable Processor Payment Account by the applicable Processor in accordance
with the provisions of the applicable Processor Agreement, neither a Credit
Party nor any other Person shall deposit Cash, checks, drafts or other items of
payment into, or otherwise transfer any funds into, any Processor Payment
Account, and (b) neither a Credit Party nor any other Person (including the
applicable Processor) shall use any Processor Payment Account for any purpose
other than as expressly set forth in the applicable Processor Agreement; (iii)
customary provisions restricting assignment under a Processor Agreement; and
(iv) other Liens granted to any Processor under a Processor Agreement in the
ordinary course of business and consistent with industry practice;

 

(o)       Liens on assets securing any attachment or judgment and associated
rights relating to litigation not constituting an Event of Default under Section
8.01(h);

 

(p)       Liens that are customary rights of set off, bankers’ lien, refund or
charge back under deposit agreements, the UCC or common law of banks or other
financial institutions where Borrower or any of its Restricted Subsidiaries
maintains Deposit Accounts solely to the extent incurred in connection with the
maintenance of such Deposit Accounts in the ordinary course of business and not
involving the borrowing of money;

 

(q)       Liens on any Restricted Subsidiary’s Capital Stock in a Permitted
Joint Venture in the nature of customary rights of first refusal, tag-along
rights, drag-along rights, buy-sell arrangements, voting rights agreements and
other related arrangements;

 

(r)        [Intentionally Reserved];

 

(s)       Liens securing the Indebtedness permitted pursuant to Section 6.01(k);
provided such Liens shall encumber only segregated Cash and Cash Equivalents
provided in connection with such Interest Rate Agreements in an aggregate amount
not to exceed $5,750,000;

 

(t)        Liens securing Indebtedness permitted by Section 6.01(q); provided,
that such Liens attach only to the assets of the Foreign Subsidiaries;

 

(u)       Liens securing Indebtedness incurred pursuant to Section 6.01(u);

 

(v)       Liens securing Indebtedness permitted under Section 6.01(x);

 

(w)      Liens with respect to property or assets of any Restricted Subsidiary
securing obligations in an aggregate principal amount outstanding at any time
not to exceed $3,450,000, in each case, determined as of the date of such
incurrence; provided, that such Lien is permitted under the Senior Credit
Documents; and

 



88 

 



 

(x)       Liens on an insurance policy and the proceeds thereof and/or unearned
premiums related thereto that secure the financing of premiums related to such
policy to the extent such Indebtedness is permitted by Section 6.01(r).

 

6.03        [Intentionally Reserved].

 

6.04        No Further Negative Pledges. Neither Borrower nor any Restricted
Subsidiary shall enter into or permit to exist any Contractual Obligation (other
than any Credit Document or Senior Credit Document) prohibiting the creation,
assumption or incurrence of any Lien upon any of its properties, whether now
owned or hereafter acquired, except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens on the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) Permitted Liens and restrictions in the agreements
relating thereto that limit the right of Borrower or any Restricted Subsidiary
to dispose of or transfer, or create a Lien on, the asset subject to such
Permitted Liens, (d) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.07 and
applicable solely to such joint venture and its equity, (e) customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business, (f) restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business, (g)
restrictions imposed by any agreement governing Indebtedness entered into on or
after the Closing Date and permitted under Section 6.01 that are, taken as a
whole, in the good faith judgment of the Borrower, either (i) taken as a whole
no more restrictive than the restrictions contained in this Agreement or (ii)
taken as a whole no more restrictive with respect to Borrower or Restricted
Subsidiary than customary market terms for Indebtedness of such type, so long as
Borrower shall have determined in good faith that such restrictions pursuant to
this clause (g) will not affect its obligation or ability to make any payments
required hereunder, (h) restrictions regarding licensing or sublicensing by
Borrower or any of its Restricted Subsidiaries of intellectual property rights
(including customary restrictions on assignment contained in license or
sublicense agreements) entered into in the ordinary course of business, (i)
restrictions on cash earnest money deposits in favor of sellers in connection
with acquisitions not prohibited hereunder, and (j) restrictions imposed by
agreements relating to Indebtedness of any Restricted Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary of Borrower
and otherwise permitted by this Agreement; provided that such restrictions apply
only to (x) such Restricted Subsidiary and its assets (or any special purpose
acquisition Restricted Subsidiary without material assets acquiring such
Restricted Subsidiary pursuant to a merger) and (y) such Contractual Obligation
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of Borrower.

 

6.05        Restricted Payments; Restricted Debt Payments. Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries through any manner or
means or through any other Person to, directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Payment, Restricted Debt Payment or sell any Disqualified
Capital Stock except that:

 



89 

 



 

(a)            with respect to Restricted Payments:

 

(i)         each Restricted Subsidiary may make Restricted Payments to Borrower,
and other Restricted Subsidiaries of Borrower (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to Borrower and any other
Restricted Subsidiary and to each other owner of Capital Stock of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Capital Stock); and

 

(ii)        Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Capital
Stock (including Disqualified Capital Stock permitted by Section 6.01) of such
Person (and, in the case of such a Restricted Payment by a non-wholly-owned
Restricted Subsidiary, to Borrower and any other Restricted Subsidiary and to
each other owner of Capital Stock of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Capital Stock);

 

(iii)       Borrower and its Restricted Subsidiaries may make Permitted Tax
Payments;

 

(iv)       Borrower may make Restricted Payments to Parent to the extent
necessary to permit Parent entity to pay franchise taxes and other fees required
to maintain its organizational existence that are actually incurred by Parent
and are reasonable and customary and incurred in the ordinary course of business
and attributable to the ownership or operations of Borrower and its Subsidiaries
(and Unrestricted Subsidiaries, to the extent (x) of Cash received from the
applicable Unrestricted Subsidiary for payment thereof by Borrower or any
Restricted Subsidiary or (y) the applicable payment is treated by Borrower or
its applicable Restricted Subsidiary as an Investment in such Unrestricted
Subsidiary and is permitted under Section 6.07);

 

(v)        so long as no Event of Default shall have occurred and be continuing
or shall be caused thereby, Borrower may repurchase, redeem or otherwise acquire
or retire for value any Capital Stock of Borrower held by any current or former
officer, director, employee or consultant of Borrower or any of its Restricted
Subsidiaries, or his or her estate, spouse, former spouse, or family member (or
for the payment of principal or interest on any Indebtedness issued in
connection with such repurchase, redemption or other acquisition) in each case,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement or benefit plan of any kind;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Capital Stock may not exceed $3,450,000 in any Fiscal Year;

 

(vi)       on the Closing Date, Borrower and the Restricted Subsidiaries may
consummate the Recapitalization and the Transactions;

 

(vii)      Borrower may make Restricted Payments to effect the payments
contemplated by Section 6.12(h);

 



90 

 



 

(viii)     Borrower may make Permitted Dividends; and

 

(ix)        so long as (i) no Event of Default shall have occurred and be
continuing or would immediately result therefrom and (ii) the Total Net Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to such Restricted
Payment and any Indebtedness incurred in connection therewith) does not exceed
4.00:1.00 for the most recently ended Test Period, the Borrower may pay (and the
Restricted Subsidiaries may make Restricted Payments to allow Borrower or Parent
to pay) for the repurchase, retirement, redemption or other acquisition for
value of Capital Stock of Borrower (or Parent);

 

(b)           with respect to Restricted Debt Payments:

 

(i)         Borrower and the Restricted Subsidiaries may make repayments of
intercompany Indebtedness solely to the extent such Indebtedness is permitted by
Section 6.01(b), subject to the subordination and/or intercreditor provisions
applicable to any such Indebtedness;

 

(ii)        the Borrower and the Restricted Subsidiaries may make Restricted
Debt Payments in connection with a Permitted Refinancing of Junior Financing,
subject to the subordination provisions applicable to any such Indebtedness;

 

(iii)       the Borrower and the Restricted Subsidiaries may make Restricted
Debt Payments in the form of a conversion or exchange of any Junior Financing to
Capital Stock (other than Disqualified Capital Stock) of Borrower (or any of its
direct or indirect parent companies);

 

(iv)       so long as no Event of Default has occurred and is continuing or
would immediately result therefrom, Borrower may make payments, using the
Available Amounts then in effect, of cash interest due under the Put Notes (but
not accelerated payments); provided, that immediately after giving effect to
such Restricted Debt Payment, the Total Net Leverage Ratio computed on a Pro
Forma Basis (including after giving effect to such Restricted Debt Payment and
the incurrence of any Indebtedness in connection therewith) shall be less than
4.75:1.00 as of the end of the most recently ended Test Period; and

 

(v)        so long as no Event of Default has occurred and is continuing, the
Restricted Subsidiaries may make payments in respect of any “earn-outs” or other
Indebtedness incurred by any Restricted Subsidiary consisting of the deferred
purchase price of property acquired in any Permitted Acquisition.

 

6.06        Restrictions on Subsidiary Distributions. Except as provided herein,
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any other Credit Party
to (a) pay dividends or make any other distributions on any of such Credit
Party’s Capital Stock owned by a Credit Party, (b) repay or prepay any
Indebtedness owed by such Credit Party to any other Credit Party, (c) make loans
or advances to any other Credit Party, or (d) transfer any of its property or
assets to any other Credit Party other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.01(j) that impose restrictions on
the property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, asset
or stock sale agreements, joint venture agreements and similar agreements
entered into in the ordinary course of business, (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Capital Stock not otherwise prohibited under
this Agreement, (iv) existing under the Credit Documents, (v) in agreements or
instruments that prohibit the payment of dividends or the making of other
distributions with respect to any Capital Stock of a Person other than on a pro
rata basis, (vi) in any instrument governing Indebtedness or Capital Stock of a
Person acquired by Borrower or one of its Subsidiaries as in effect at the time
of such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), so long as
the encumbrance or restriction thereunder is not applicable to any Person, or
the properties or assets of any Person, other than the Person or property or
assets of the Person so acquired, (vii) arising under applicable laws, rules,
regulations or orders, (viii) any holder of a Lien permitted by Section 6.02
solely restricting the transfer of the property subject thereto, (ix) under the
Senior Credit Documents permitted pursuant to the Credit Documents, (x)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under this Agreement pending the consummation of
such sale solely restricting the property subject thereto and (xi) restrictions
imposed by any agreement governing Indebtedness entered into on or after the
Closing Date and permitted under Section 6.01 that are, taken as a whole, in the
good faith judgment of Borrower, either (x) taken as a whole no more restrictive
than the restrictions contained in this Agreement or (y) taken as a whole no
more restrictive with respect to Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as Borrower shall
have determined in good faith that such restrictions pursuant to this Section
6.06 will not affect its obligation or ability to make any payments required
hereunder.

 



91 

 



 

6.07        Investments. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Joint Venture, except:

 

(a)        Investments in Cash and Cash Equivalents;

 

(b)       equity Investments (i) owned as of the Closing Date in any other
Credit Party and (ii) made after the Closing Date in any other Credit Party
(other than Borrower);

 

(c)       Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, (ii) in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, and (iii) consisting of deposits, prepayments and other credits to
suppliers, lessors or utilities or for workers’ compensation made in the
ordinary course of business consistent with the past practices of any Credit
Party and its Subsidiaries;

 

(d)       (i) Investments (i) by any Restricted Subsidiary in any Credit Party
(other than Borrower), (ii) Investments by any Restricted Subsidiary that is not
a Credit Party in any other Restricted Subsidiary that is not a Credit Party and
(iii) Investments by any Credit Party in any Restricted Subsidiary that is not a
Credit Party; provided that (A) such Investments made in the form of
intercompany loans shall be subject to the terms of Section 6.01(b) and (B) the
aggregate amount of Investments made pursuant to immediately preceding clause
(d)(iii) shall not exceed at any time outstanding the sum of, together with any
Permitted Acquisition pursuant to Section 6.07(g) and subject to clause (vi)(z)
of the definition of “Permitted Acquisition”, the greater of $23,000,000 and
57.5% of Consolidated Adjusted EBITDA determined at the time of incurrence of
such Investment (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period;

 



92 

 



 

(e)        Investments to the extent constituting the reinvestment of net Asset
Sale proceeds (arising from any Asset Sale) to repair, replace or restore any
property in respect of which such net proceeds were paid or to reinvest in
assets that are otherwise useful in the business of any Credit Party or
Restricted Subsidiary (provided that, such Investment shall not be permitted to
the extent such net proceeds shall be required to be applied to make prepayments
in accordance with the Senior Credit Documents);

 

(f)         loans and advances to officers, employees and directors of any
Credit Party and its Restricted Subsidiaries made (i) in the ordinary course of
business for bona fide business purposes (including travel and relocation)
(including any re-financings of such loans after the Closing Date) in an
aggregate amount not to exceed $575,000 and (ii) in connection with such
Person’s purchase of Capital Stock of Borrower or any direct or indirect parent
thereof; provided that no cash is actually advanced pursuant to this clause (ii)
unless immediately repaid;

 

(g)        Investments made in connection with Permitted Acquisitions;

 

(h)       Investments described in Schedule 6.07 (including renewals and
extensions of any such Investment to the extent not involving any new or
additional Investments other than as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay in-kind securities,
in each case, pursuant to the terms of such Investments as in effect on the
Closing Date);

 

(i)         loans, guarantees of loans, advances, and other extensions of credit
to current and former officers, directors, employees, and consultants of the
Credit Parties for the purpose of permitting such Persons to purchase Capital
Stock of Borrower in an aggregate amount not to exceed $1,150,000 at any time;

 

(j)         Permitted ISO Loans;

 

(k)        Investments under Interest Rate Agreements to the extent permitted
under Section 6.01;

 

(l)         Permitted Joint Venture Investments;

 

(m)       Investments in wholly-owned Restricted Subsidiaries that are not
Domestic Subsidiaries in an aggregate amount (including any Indebtedness
incurred under Section 6.01(g)) not to exceed, together with any Permitted Joint
Venture Investments in Permitted Joint Ventures that are not organized in the
United States, any State thereof or the District of Columbia, $5,750,000 at any
time outstanding for all such Investments; provided, that (x) so long as no
Event of Default has occurred and is continuing at the time of such Investment,
or would be caused thereby, the Borrower and Restricted Subsidiaries may use
proceeds of Permitted Stock Issuances to make Investments under this clause (m)
without regard to the foregoing limit and (y) no such Investment shall subject
Agents or the Lenders to the jurisdiction or oversight of any Governmental
Authority to which they are not then subject;

 



93 

 



 

(n)       so long as no Event of Default shall have occurred and be continuing
or would immediately result therefrom, the Restricted Subsidiaries of Borrower
may make other Investments in an aggregate amount not to exceed the Available
Amount in effect at such time; provided that if such Investment is in an
aggregate amount greater than $5,000,000, Borrower shall, promptly following the
request of Administrative Agent, deliver to Administrative Agent a certificate
(together with all relevant financial information reasonably requested by
Administrative Agent to support such calculation) from an Authorized Officer of
Borrower demonstrating the calculation of the Available Amount;

 

(o)       Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;

 

(p)       Investments to the extent that payment therefor is made solely with
Capital Stock of any parent of Borrower or any Permitted Stock Issuance, in each
case, to the extent not resulting in a Change of Control;

 

(q)       Investments constituting non-Cash consideration received by a Credit
Party or any of its Subsidiaries in connection with permitted Asset Sales and
other sales and dispositions permitted under Section 6.09;

 

(r)       Investments of a Restricted Subsidiary acquired after the Closing Date
or of a corporation or other Person merged into or consolidated with a
Restricted Subsidiary to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(s)       additional Investments may be made from time to time to the extent
made with proceeds of Permitted Stock Issuances of Borrower, which proceeds or
Investments in turn are contributed (as common equity) to a Credit Party;

 

(t)         Investments made by any Restricted Subsidiary that is not a Credit
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
permitted under this Section; and

 

(u)       Investments made in connection with the Transactions.

 

Notwithstanding the foregoing, in no event shall Borrower or any Restricted
Subsidiary make any Investment which results in or facilitates in any manner any
Restricted Payment not otherwise permitted under the terms of Section 6.05.

 



94 

 



 

6.08        Financial Covenant.

 

(a)            (i)         Permit the Total Net Leverage Ratio as of the last
day of any Test Period set forth below to be greater than the ratio set forth
below opposite such determination date below (it being acknowledged that each
Test Period ending on December 31 each year shall be tested based on the
financial statements delivered in accordance with Section 5.01(c)):

 

Test Period Ended Total Net Leverage Ratio March 31, 2017 7.75:1.00 June 30,
2017 7.75:1.00 September 30, 2017 7.75:1.00 December 31, 2017 7.75:1.00 March
31, 2018 7.75:1.00 June 30, 2018 7.50:1.00 September 30, 2018 7.25:1.00 December
31, 2018 7.00:1.00 March 31, 2019 6.75:1.00 June 30, 2019 6.50:1.00 September
30, 2019 6.25:1.00 December 31, 2019 5.75:1.00 March 31, 2020 5.75:1.00 June 30,
2020 5.75:1.00 September 30, 2020 5.75:1.00 December 31, 2020 5.75:1.00 March
31, 2021 5.75:1.00 June 30, 2021 5.75:1.00 September 30, 2021 5.75:1.00 December
31, 2021 and thereafter 5.75:1.00

 

(ii)         Notwithstanding anything herein to the contrary, to the extent that
(a) the then outstanding principal amount of Indebtedness under the Senior
Credit Agreement is converted into (or exchanged for) Capital Stock (other than
Disqualified Capital Stock) of Borrower and/or any Restricted Subsidiary and/or
(b) the Senior Indebtedness is repaid or prepaid, in full, in cash (other than
in connection with a Permitted Refinancing thereof), then, in either case, the
levels for the Financial Covenant set forth in the table above shall be revised
to (1) take into account the aggregate principal amount of Consolidated Total
Debt outstanding on the date of such payment, exchange or conversion (after
giving effect to such prepayment, exchange and/or conversion) and (2) reflect a
cushion to Consolidated Adjusted EBITDA similar to the cushion then in effect
immediately prior to such prepayment, exchange and/or conversion with respect to
the levels set forth in clause (i) above on the date of such prepayment,
exchange and/or conversion. Borrower and Administrative Agent may effect the
provisions of this Section 6.08(a)(ii), without the consent of any other Credit
Party, Agent or Lender, with such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and the Borrower. This Section 6.08(a)(ii) shall
supersede any provisions in Section 10.05 to the contrary.

 



95 

 



 

(b)       Equity Cure Right. Notwithstanding anything to the contrary contained
in Section 8.01, solely for the purpose of determining whether an Event of
Default has occurred under the Total Net Leverage Ratio set forth in Section
6.08(a) as of the last day of any Fiscal Quarter, for the period commencing
after the last day of the applicable Fiscal Quarter until the tenth (10)
Business Day after the date on which financial statements for such Fiscal
Quarter are required to be delivered pursuant to Section 5.01(b) (or in the case
of the fourth Fiscal Quarter, the financial statements delivered pursuant to
Section 5.01(c)) (the “Cure Deadline”), Borrower shall have the right to
contribute Cash proceeds from a Permitted Stock Issuance to the capital of the
Credit Parties prior to the Cure Deadline and apply the amount of the proceeds
so contributed to increase Consolidated Adjusted EBITDA for such Fiscal Quarter
solely for the purposes of determining compliance with such Financial Covenant
at the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) the Specified Equity Contribution is actually received by Borrower after the
last day of the applicable Fiscal Quarter and no later than the Cure Deadline,
(b) in each consecutive four (4) Fiscal Quarter period there will be at least
two (2) consecutive Fiscal Quarters in which no Specified Equity Contribution is
made, (c) the amount of any Specified Equity Contribution will be no greater
than the amount required to cause Borrower to be in compliance with the
Financial Covenant, (d) all Specified Equity Contributions will be disregarded
for purposes of the calculation of Consolidated Adjusted EBITDA for all other
purposes, including calculating basket levels, financial ratio based conditions,
pricing and other items governed by reference to Consolidated Adjusted EBITDA,
(e) there shall be no more than five (5) Specified Equity Contributions made in
the aggregate after the Closing Date and (f) any Specified Equity Contribution
shall be required to be applied to prepay any then outstanding principal amount
of Term Loans or, subject to the Senior Subordination Agreement, the Senior
Indebtedness; provided, that any loans so prepaid shall be deemed outstanding
for purposes of determining compliance with the Financial Covenant for the
current Fiscal Quarter and the next three (3) Fiscal Quarters thereafter, and
the cash proceeds from such Specified Equity Contribution shall not be included
for cash netting purposes in the determination of Consolidated Total Debt or any
financial ratio. Upon the making of any Specified Equity Contribution in
accordance with the previous sentence, the Financial Covenant shall be
recalculated giving effect to the following adjustments on a Pro Forma Basis:
(A) Consolidated Adjusted EBITDA for such Fiscal Quarter shall be increased with
respect to such applicable Fiscal Quarter (solely for the purposes of
determining compliance with such covenants at the end of such Fiscal Quarter and
any subsequent period that includes such Fiscal Quarter), by an amount equal to
the Specified Equity Contribution; and (B) if, after giving effect to the
foregoing recalculations, Borrower shall then be in compliance with the
requirements of the Financial Covenant, Borrower shall be deemed to have
satisfied the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenant that had occurred shall be deemed cured for purposes of this Agreement.
Notwithstanding anything herein to the contrary, upon receipt by Administrative
Agent of a notice from the Borrower prior to the Cure Deadline of its intent to
cure such Event of Default (“Notice of Intent to Cure”), through the Cure
Deadline no Default or Event of Default shall be deemed to have occurred on the
basis of any failure to comply with the Financial Covenant unless such failure
is not cured pursuant to the Notice of Intent to Cure on or prior to the Cure
Deadline. No Specified Equity Contribution shall be applied to (i) increase the
Available Amount or (ii) make an Investment pursuant to Section 6.07(s).

 



96 

 



 

6.09        Fundamental Changes; Disposition of Assets. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Consolidated Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or Capital Stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:

 

(a)        (i) any Credit Party (other than Borrower) may be merged with or into
any other Credit Party, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to another Credit Party; provided, in the case of such a merger
(1) involving Borrower, Borrower shall be the continuing or surviving Person and
(2) the continuing or surviving Person shall be organized under the laws of a
state of the United States and (ii) any Restricted Subsidiary that is not a
Credit Party may be merged with or into any other Restricted Subsidiary that is
not a Credit Party, or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to a
Credit Party or another Restricted Subsidiary that is not a Credit Party, in
each case, to the extent the Borrower believes such action is in such entities’
best interest and is not disadvantageous to the Lenders;

 

(b)       (i) any Restricted Subsidiary may dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to Borrower or to
another Restricted Subsidiary; provided that a Credit Party may make such
disposition only to Borrower or another Credit Party and (ii) any Restricted
Subsidiary which is not a Credit Party may dispose of all or substantially all
its assets to Borrower or another Restricted Subsidiary;

 

(c)       sales, leases, licenses or other dispositions of assets that do not
constitute Asset Sales pursuant to clauses (i) through (vi) of the definition of
Asset Sale;

 

(d)       the Restricted Subsidiaries may make Asset Sales, the proceeds of
which are less than $11,500,000 when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the Borrower or the applicable Credit
Party), (2) with respect to Asset Sales pursuant to this clause (d) for an
aggregate purchase price in excess of $5,750,000 in any Fiscal Year, at least
75% of the purchase price for such assets shall be paid to the Borrower or such
Restricted Subsidiary in Cash or Cash Equivalents (in each case, free and clear
of Liens at the time received) (in each case, other than non-consensual Liens
permitted by Section 6.02 and Liens permitted by Sections 6.02(a), (p), (u) and
(v)); provided, however, that, for the purposes of this clause (2), the
following shall be deemed to be cash: (A) any liabilities (as shown on
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in Cash of the Obligations, that
are assumed by the transferee with respect to the applicable Asset Sale and for
which Borrower and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by Borrower or such Restricted Subsidiary into Cash or Cash
Equivalents (to the extent of the Cash or Cash Equivalents received) within
ninety (90) days following the closing of the applicable Asset Sale, and (C)
aggregate non-Cash consideration received by Borrower or the applicable
Restricted Subsidiary having an aggregate fair market value (determined as of
the closing of the applicable Asset Sale for which such non-Cash consideration
is received) not to exceed $2,300,000 at any time, (3) the net proceeds thereof
shall be applied to prepay the Loans to the extent required by Section 2.13(a)
of the Senior Credit Agreement and (4) at the time of such Asset Sale, no Event
of Default shall exist or would result from such Asset Sale (other than any such
Asset Sale made pursuant to a legally binding commitment entered into at a time
when no Event of Default has occurred and is continuing);

 



97 

 



 

(e)        [intentionally reserved];

 

(f)         Investments made in accordance with Section 6.07 (other than Section
6.07(q));

 

(g)        the lapse of registered immaterial intellectual property of any
Restricted Subsidiaries that is no longer used or useful in the business of the
Credit Parties;

 

(h)        the settlement or write-off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business consistent
with past practice;

 

(i)         leases, licenses or sublicenses of real or personal property in the
ordinary course of business consistent with past practice and to the extent not
otherwise expressly prohibited by this Agreement or the other Credit Documents;

 

(j)         the disposition of property which constitutes, or which is subject
to, a casualty event or condemnation;

 

(k)        the sale or other disposition of a nominal amount of Capital Stock in
any Restricted Subsidiary in order to qualify members of the board of directors
or equivalent governing body of such Restricted Subsidiary to the extent
required by applicable law;

 

(l)         the unwinding or settlement of any Interest Rate Agreement permitted
under Section 6.01 pursuant to its terms;

 

(m)       cancellation of any intercompany Indebtedness among the Credit
Parties;

 



98 

 



 

(n)       the termination, surrender or sublease of a real estate lease of any
Credit Party that is no longer used or useful in its business in the ordinary
course of its business;

 

(o)       any sale of Capital Stock in, or Indebtedness or other securities of,
an Unrestricted Subsidiary; and

 

(p)       Asset Sales of Permitted Joint Venture Investments to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements.

 

6.10        Senior Indebtedness Use of Proceeds. Borrower and its Subsidiaries
shall not use the proceeds of any Indebtedness incurred pursuant to the Senior
Credit Documents after the Closing Date (other than draws under the Initial
Revolving Credit Commitments (as defined in the Senior Credit Agreement on the
date hereof)) to make any Restricted Payments (other than Restricted Payments
permitted to other Credit Parties) or consummate any acquisitions if, after
giving Pro Forma Effect to both (a) the making of such additional term loans or
the establishment of such additional revolving commitment (assuming a borrowing
of the maximum amount of loans available thereunder) and (y) any Specified
Transactions consummated in connection therewith, the First Lien Net Leverage
Ratio, calculated as of the last day of the most recently ended Test Period and
without “netting” the Cash proceeds of any such Indebtedness, exceeds 4.25:1.00.

 

6.11        Sales and Lease-Backs. Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which Borrower or any Restricted Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than another
Credit Party), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by Borrower or a
Restricted Subsidiary to any Person (other than another Credit Party) in
connection with such lease.

 

6.12        Transactions with Shareholders and Affiliates. Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Credit Party; provided, however, that the
Borrower and the Restricted Subsidiaries may enter into or permit to exist any
such transaction if the terms of such transaction are not, taken as a whole,
less favorable in any material respect to Borrower or any Restricted Subsidiary,
as the case may be, than those that might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate;
provided, further, that the foregoing restrictions shall not apply to (a) (i)
any transaction between Credit Parties (other than Borrower) and (ii)
transactions between or among Restricted Subsidiaries that are not Credit
Parties; (b) transactions, arrangements, fees reimbursements and indemnities
specifically and expressly permitted between or among such parties under this
Agreement or any other Credit Document; (c) reasonable compensation arrangements
for members of the board of directors (or similar governing body), officers and
other employees of each Credit Party (other than Borrower) and its Restricted
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Payments and Restricted Debt Payments permitted by Section 6.05(a) or (b), (e)
Investments permitted by Section 6.07; (f) Permitted Stock Issuances; (g) the
existence of, and the performance by any Credit Party of its obligations under
the terms of, any Organizational Document or security holders agreement
(including any purchase agreement related thereto and the Warrant) to which it
is a party on the Closing Date and set forth on Schedule 6.12; (h) payments
under the TCP Director Agreement to the extent permitted under the TCP
Subordination Agreement; (i) guarantees permitted by Section 6.01, and (j) the
PSD Guarantee.

 



99 

 



 

6.13        Conduct of Business. Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, engage in any business other than (i) the
businesses engaged in by such Person on the Closing Date and businesses
reasonably related, ancillary or complimentary thereto or reasonable extensions
of any of the foregoing, and (ii) such other lines of business as may be
consented to in writing by Administrative Agent.

 

6.14        [Intentionally Reserved].

 

6.15        Permitted Activities of Domestic Holding Companies. No Domestic
Holding Company shall (a) conduct, transact, or otherwise engage in, or commit
to conduct, transact, or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock or Indebtedness of
its Restricted Subsidiaries, (b) incur, create or assume any Indebtedness or
other liabilities or financial obligations or create, assume or suffer to exist
any Liens, except (i) nonconsensual obligations imposed by operation of law,
(ii) pursuant to the Credit Documents to which it is a party and (iii)
obligations with respect to its Capital Stock, or (c) engage in any business or
activity or own, lease, manage, or otherwise operate any properties or assets
(including Cash (other than receiving and making Restricted Payments in
accordance with Section 6.05(a)) and Cash Equivalents) other than the ownership
of the Capital Stock of its Restricted Subsidiaries.

 

6.16        Amendments or Waivers of Junior Financing. Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, amend, supplement or
modify or otherwise change the terms of any Junior Financing in any manner
materially adverse to the interests of the Agents and Lenders, as determined in
good faith by the Borrower (other than to the extent expressly permitted by and
in accordance with the applicable Subordination Agreement). Borrower shall not
amend, supplement or modify or otherwise change the terms of any Put Note in any
manner adverse to the interests of the Agents and Lenders, as determined in good
faith by Borrower.

 

6.17        Fiscal Year. Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year-end from December 31, unless
required by applicable law or to change the Fiscal Year of a Restricted
Subsidiary to conform its Fiscal Year to that of Borrower.

 

6.18        Deposit Accounts.

 

(a)        Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, use any funds that are Merchant reserves (however denominated)
or otherwise held in trust for the benefit of Merchants under any Merchant
Agreement (including any funds in a Reserve Funds Account) for any purpose that
violates any such Merchant Agreement unless otherwise permitted by the Rules of
the respective Approved Bank Card System to which such Merchant Account relates.

 



100 

 



 

(b)        Neither Borrower nor any of its Restricted Subsidiaries shall
maintain any Deposit Account holding Merchant reserves that is managed by any
Credit Party (and not the applicable Sponsor Bank or other third party data
processor that is a party to an Approved Processor Agreement).

 

6.19        Amendments to Organizational Agreements and Certain Affiliate
Contracts. Subject to the following sentence, Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to amend, waive or otherwise modify
(or permit any amendment, waiver or other modification to) (a) any of its
Organizational Documents or the Purchase Agreement if the effect thereof would
be adverse to any Agent or the Lenders in any material respect; or (b) the TCP
Director Agreement if the effect thereof (x) is to increase the amount of fees
or other amounts to be paid thereunder, (y) is to change the due dates for such
payments, other than to extend such dates or (z) could otherwise be reasonably
expected to be adverse to Administrative Agent or the Lenders in any material
respect.

 

6.20        Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions, Etc.

 

(a)        None of Borrower, the other Credit Parties, their respective
Subsidiaries or any director, officer, employee or agent acting on behalf, and
at the direction, of any of the foregoing shall (i) use any corporate funds
(including the proceeds of any Loans or any letter of credit) for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) offer, pay, give, promise to pay, authorize the payment
of, or take any action in furtherance of the payment of anything of value
directly or indirectly to a Foreign Official or any other Person with the intent
to improperly influence the recipient’s action or otherwise to obtain or retain
business or to secure an improper business advantage, or use the proceeds of any
Loans for any of the foregoing purposes, or (iii) by act or omission, violate
any Anti-Corruption Law.

 

(b)        None of Borrower or the other Credit Parties shall, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Affiliate, joint venture partner or
other Person for the purpose of financing or facilitating any activity that
would violate any Anti-Terrorism Laws.

 

(c)        No Credit Party shall conduct its business in such a manner so as to,
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund, finance or facilitate
any activities of or business with any Sanctioned Person or in any Sanctioned
Country, or in any manner that would result in the violation of Sanctions
applicable to any party hereto).

 

Section 7.        Guaranty.

 

7.01        Guaranty of the Obligations. Subject to the provisions of Section
7.02, Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent for the ratable benefit of the Beneficiaries
the due and punctual payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) the Bankruptcy Code after any
bankruptcy or insolvency petition under the Bankruptcy Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations from time to time owing
to the Beneficiaries by any Credit Party under any Credit Document, in each
case, strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”).

 



101 

 



 

7.02        Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.02), minus (2) the aggregate amount of all payments received
on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7.06 below.

 

7.03        Payment by Guarantors. The Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Person (including
any other Guarantor by virtue hereof), that upon the failure of Borrower or
other Guarantor to pay in full any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any other Debtor Relief Law), the Guarantors will
promptly pay, or cause to be paid, in Cash to Administrative Agent for the
ratable benefit of Beneficiaries, without any demand or notice whatsoever, an
amount equal to the full unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrower becoming the subject of
a case under the Bankruptcy Code or any other Debtor Relief Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid and in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. Any payment made in accordance with this section
shall be without defense, recoupment, setoff or counterclaim, free of any
restriction or condition (other than payment in full in Cash of the Guaranteed
Obligations (other than contingent obligations not yet due and owing).

 



102 

 



 

7.04        Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and, to the extent permitted by applicable law, shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full in Cash of the Guaranteed Obligations (other
than contingent obligations not yet due and owing). In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

 

(a)            this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)           Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

 

(c)            the obligations of each Guarantor hereunder are independent of
the obligations of Borrower and the obligation of any other guarantor (including
any other Guarantor) of the obligations of Borrower and a separate action or
actions may be brought and prosecuted against any other Guarantor whether or not
any action is brought against Borrower or any of such other guarantors and
whether or not Borrower is joined in any such action or actions;

 

(d)           payment by any Person (including any other Guarantor) of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge any Guarantor’s liability for any portion of the
Guaranteed Obligations which has not been paid. Without limiting the generality
of the foregoing, if Administrative Agent is awarded a judgment in any suit
brought to enforce any Guarantor’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the full unpaid amount of
Guaranteed Obligations;

 



103 

 



 

(e)          any payment by Borrower or other circumstance which operates to
toll any statute of limitations as to Borrower shall operate to toll the statute
of limitations as to the Guarantors;

 

(f)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise in any way to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may:

 

(i)         renew, extend, accelerate, increase the principal amount of,
increase the rate of interest on, or otherwise change the time, place, manner or
terms of payment of the Guaranteed Obligations in accordance with the terms of
the underlying Credit Documents (including, without limitation, any amendment
thereto, consent to departure therefrom, or waiver thereof);

 

(ii)        settle, compromise, release or discharge, or accept or refuse any
offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations;

 

(iii)       request and accept other guaranties of the Guaranteed Obligations
and take and hold security for the payment hereof or the Guaranteed Obligations;

 

(iv)       in accordance with the terms of the underlying Credit Documents
(including any amendment thereto, consent to departure therefrom, or waiver
thereof), release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations;

 

(v)        enforce and apply any security now or hereafter held by or for the
benefit of such Beneficiary in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case,
as such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and

 

(vi)       exercise any other rights available to it under the Credit Documents;
and

 



104 

 



 

(g)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in Cash of the Guaranteed Obligations (other than contingent obligations not yet
due and owing)), including the occurrence of any of the following, whether
occurring before, upon or after any demand for payment hereunder, and whether or
not any Guarantor shall have had notice or knowledge of any of them: (i) the
asserting or enforcing of any right, power or remedy (whether arising under the
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto or with respect to any other
guarantee of or security for the payment of the Guaranteed Obligations; (ii) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents and/or at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (iii) any rescission, waiver, amendment
or modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) of this
Agreement, any of the other Credit Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case, whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iv) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (v) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (vi) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party or any of its Subsidiaries, any change in the
ownership, control, name, objects, business or assets of any Credit Party, any
corresponding restructuring of the Guaranteed Obligations; any amalgamation or
consolidation of any Credit Party with any other Person or the consent thereto
by any Beneficiary to the extent that such actions are not permitted hereunder;
(vii) any failure to perfect or continue perfection (or the release) of any Lien
in any collateral which secures any of the Guaranteed Obligations; (viii) any
defenses, set-offs or counterclaims which any Credit Party may allege or assert
against any Beneficiary or any other Credit Party or Person in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; (ix) any limitation of status or power, disability, in capacity or other
circumstance relating to any Credit Party or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting any Credit
Party or any other Person; and (x) other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 



105 

 



 

7.05        Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of the Beneficiaries: (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Person (including any other Guarantor) including any defense based on or arising
out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Person (including any other
Guarantor) from any cause other than payment in full in Cash of the Guaranteed
Obligations (other than contingent obligations not yet due and owing); (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith (as determined in a
final and non-appealable judgment by a court of competent jurisdiction); (e) (i)
any principles or provisions of law, statutory or otherwise, which are or might
be in conflict with the terms hereof and any legal or equitable discharge of
such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) all notices, demands, presentments, protests, notices of protest, notices of
dishonor or non-payment, notices or proof of reliance, and notices of any action
or inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 7.04 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

7.06        Guarantors’ Rights of Subrogation, Etc. Until the Guaranteed
Obligations shall have been paid in full in Cash (other than contingent
obligations not yet due and owing), each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any other guarantor of the Obligations
(including any other Guarantor) or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case, whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation (a)
any right of subrogation, reimbursement or indemnification that such Guarantor
now has or may hereafter have against Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Borrower, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations shall have been paid in full in Cash (other than contingent
obligations not yet due and owing) and all Commitments shall have terminated,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.02 above. Each Guarantor further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate in right of
payment and security to any rights any Beneficiary may have against Borrower, to
all right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other guarantor
(including any other Guarantor). If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
the Beneficiaries and shall forthwith be paid over to Administrative Agent for
the benefit of the Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 



106 

 



 

7.07        Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by (or owing to) any other Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by an
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of the Beneficiaries and
shall forthwith be paid over to Administrative Agent for the benefit of the
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

7.08        Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full in Cash (other than contingent obligations not yet due and owing).
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

7.09        Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10       Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

 



107 

 



 

7.11        Bankruptcy, Etc.

 

(a)        So long as any Guaranteed Obligations (other than (i) contingent
indemnification obligations not yet due and owing, and (ii) unasserted expense
reimbursement obligations) remain outstanding, no Guarantor shall, without the
prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower or any other Guarantor or by any defense which Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

(b)        Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and the Beneficiaries that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve Borrower of any portion of such Guaranteed Obligations. Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay Administrative Agent, or allow
the claim of Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.

 

(c)        In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower (or Guarantor), the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

7.12        Release of a Guarantor. If, in compliance with the terms and
provisions of the Credit Documents, (i) all or substantially all of the Capital
Stock or property of any Guarantor is sold or otherwise transferred to a Person
or Persons none of which is a Credit Party in a transaction permitted hereunder
or (ii) any Guarantor becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder (any such Guarantor, and any
Guarantor referred to in clause (ii), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon the consummation of such sale or transfer or
other transaction, be automatically released from its obligations under this
Agreement (including under Section 10.09 hereof); provided, however, that the
release of any Guarantor from its obligations under this Agreement if such
Guarantor becomes an Excluded Subsidiary of the type described in clause (a) of
the definition thereof shall only be permitted if at the time such Guarantor
becomes an Excluded Subsidiary of such type (1) no Default or Event of Default
shall have occurred and be outstanding, (2) after giving Pro Forma Effect to
such release and the consummation of the transaction that causes such Person to
be an Excluded Subsidiary of such type, the Borrower is deemed to have made a
new Investment in such Person (as if such Person were then newly acquired) and
such Investment is permitted at such time and (3) an Authorized Officer of the
Borrower certifies to Administrative Agent compliance with preceding clauses (1)
and (2); provided, further, that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any obligations under the Senior
Credit Documents or any Permitted Refinancing in respect thereof.

 



108 

 



 

Subject to the immediately preceding paragraph of this Section 7.12, the
Guaranty made herein shall remain in full force and effect so long as any Loan
or other Obligations (other than contingent indemnification obligations not yet
due and owing) hereunder which are accrued and payable shall remain unpaid or
unsatisfied.

 

7.13        Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Beneficiaries, the obligations of the Borrower
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of this Section 7.

 

7.14        Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guaranty in this Section 7 constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

 

7.15        General Limitation on Guaranty Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other applicable law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Credit Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the liability under this Guaranty and the right of contribution established in
Section 7.02, but before giving effect to any other guarantee (including, for
the avoidance of doubt, any guarantee of the obligations under the Senior Credit
Documents)) that is valid and enforceable and not subordinated to the claims of
other creditors as determined in such action or proceeding.

 

Section 8.        Events of Default

 



109 

 



 

8.01        Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)       Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) when due the principal of or premium, if any, on any Loan whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of any Loan, by mandatory prepayment or otherwise, but excluding any
voluntary prepayment of a Loan; or (iii) when due any interest on any Loan or
any fee or any other amount due hereunder, which failure, in the case of this
clause (iii) only, continues for a period of five (5) Business Days or more; or

 

(b)       Default in Other Agreements; Cross-Acceleration. (i) Failure of any
Credit Party or any of their respective Restricted Subsidiaries to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.01(a), the Senior Indebtedness and other Indebtedness which
exists solely by reason of a guaranty by a Credit Party of obligations of other
Credit Parties to the extent not prohibited by this Agreement or the other
Credit Documents) in an individual principal amount of $5,750,000 or more or
with an aggregate principal amount of $11,500,000 or more, in each case, beyond
the grace period, if any, provided therefor; (ii) breach or default by any
Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case, beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or (iii) with respect to the Senior
Indebtedness, (A) any “Default” or “Event of Default” or other event described
by words of similar import occurs under or in respect of the Senior Credit
Documents which results in any Senior Indebtedness being declared to be due and
payable in its entirety prior to its stated maturity or (B) any Credit Party
shall fail to make any payment of principal or interest on any Senior
Indebtedness at its final maturity; or

 

(c)       Breach of Certain Covenants. The Borrower or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in any of
Sections 5.01(f)(i), 5.02(a) (solely with respect to Borrower), 5.15, 5.19 or
Section 6; provided, that the covenant in Section 6.08(a) is subject to cure
pursuant to Section 6.08(b); or

 

(d)       Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document (including the Schedules attached hereto and thereto) or in any
statement or certificate at any time given to any Agent or Lender by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

 

(e)       Other Defaults Under Credit Documents. Any Credit Party or any of its
Restricted Subsidiaries shall default in the performance of or compliance with
any term contained herein or any of the other Credit Documents, other than any
such term referred to in any other section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) a Senior Officer (other than the Chief Information Officer) of
such Credit Party becoming aware of such default, or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or

 



110 

 



 

(f)        Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary), or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer of any Credit Party or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary) for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Restricted Subsidiaries (other than
an Immaterial Subsidiary), and any such event described in this clause (ii)
shall continue for sixty days without having been dismissed, bonded or
discharged; or

 

(g)       Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any Credit
Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall make any assignment for the benefit of creditors; or (ii) any
Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.01(f); or

 

(h)       Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $4,600,000 (exclusive of amounts covered by insurance provided by a
solvent and unaffiliated insurance company that has not denied coverage in
writing) shall be entered or filed against any Credit Party or any of its
Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) Business Days prior to the date of any
proposed sale thereunder); or

 



111 

 



 

(i)         [Intentionally Reserved]; or

 

(j)         Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of any Credit Party, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates in excess of $2,875,000
during the term hereof; or (ii) there exists any fact or circumstance that
reasonably could be expected to result in the imposition of a Lien or security
interest under Section 430(k) of the Internal Revenue Code or under Section
303(k) of ERISA in excess of $2,875,000; or

 

(k)        Change of Control. A Change of Control shall occur; or

 

(l)         Guaranties and other Credit Documents. At any time after the
execution and delivery thereof, (i) the Guaranty for any reason, other than the
satisfaction in full of all Obligations (other than contingent indemnification
obligations not then due and owing and unasserted expense reimbursement
obligations) shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Subordination Agreement, including the TCP Subordination Agreement, ceases to be
in full force and effect (other than by reason of the satisfaction in full of
the Obligations (other than contingent indemnification obligations not then due
and owing and unasserted expense reimbursement obligations)) or shall be
declared null and void, (iii) the Senior Subordination Agreement shall terminate
or cease to be legally valid, binding and enforceable against the Senior
Creditors (as defined in the Senior Subordination Agreement) other than by
reason of the Final Payment of the Senior Indebtedness, or (iv) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party; 



 

(m)       Subordination Provisions. The subordination provisions of the
documents evidencing or governing any Junior Financing of a Credit Party shall,
in any case, in whole or in part, terminate, cease to be effective or cease to
be legally valid, binding and enforceable against any holder of the applicable
Junior Financing, as applicable; or

 

(n)       Bank Card System Fines. Any fines or similar monetary penalties shall
be levied or assessed against any Credit Party or any of its Subsidiaries by any
Approved Bank Card System or any other card association, debit card network,
gateway service or other network in the aggregate at any time in excess of
$5,750,000 over any amounts covered by insurance that is provided by a solvent
and unaffiliated insurance company that has not denied coverage in writing, and
such fines or penalties shall not have been rescinded, tolled, reserved for or
otherwise discharged within sixty days of the date of such levy or assessment
(provided, that (x) any such reserve shall be placed in a segregated Deposit
Account and shall be in an amount at least equal to the difference between such
fine or penalty less the sum of $5,750,000 plus any amounts covered by insurance
that is provided by a solvent and unaffiliated insurance company that has not
denied coverage in writing and (y) any such fine or penalty shall be deemed
tolled so long as the Credit Parties or their Subsidiaries, as applicable, are
contesting such fine or penalty in good faith through appropriate proceedings
(including during the pendency of any litigation));

 



112 

 



 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g) automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Borrower by Administrative Agent, (A) the Commitments, if any, of each
Lender having such Commitments shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; and (C)
Administrative Agent may exercise any and all of its rights and remedies under
applicable law, hereunder and under the other Credit Documents.

 

8.02        Application of Funds. Subject to the terms of the Senior
Subordination Agreement, if an Event of Default has occurred and is continuing,
any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.03 and amounts payable under
Sections 2.18 and/or 2.19) payable to Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.03 and amounts
payable under Sections 2.18 and/or 2.19), ratably among them in proportion to
the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Credit Parties that are
due and payable to Administrative Agent and the Lenders on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to
Administrative Agent and the other Lenders on such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by law.

 



113 

 



 

Section 9.        Agents

 

9.01        Appointment of Agents.

 

(a)       Each Lender (in its capacity as Lender), hereby irrevocably appoints
GSSLG to act on its behalf as Administrative Agent hereunder and under the other
Credit Documents for the benefit of the Beneficiaries. The provisions of this
Section 9 are solely for the benefit of Agents and Lenders and no Credit Party
shall have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for any Credit Party or any of its Subsidiaries (other than to the limited
extent expressly set forth in the final sentence of Section 2.06(b)). As of the
Closing Date, the Lead Arranger shall not have any obligations but shall be
entitled to all the benefits of this Section 9.

 

(b)       Additionally, each Lender irrevocably appoints, designates and
authorizes Administrative Agent to enter into the Senior Subordination Agreement
on its behalf and to take such action on its behalf pursuant to the provisions
of the Senior Subordination Agreement. Each Lender agrees to be bound by the
terms of the Senior Subordination Agreement. The rights of the Lenders under the
Credit Documents are subject to the Senior Subordination Agreement, and in the
event of any conflict between the terms of the Credit Documents and the terms of
the Senior Subordination Agreement, the terms of the Senior Subordination
Agreement shall govern. No reference to the Senior Subordination Agreement or
any other intercreditor or subordination agreement in this Agreement or any
other Credit Document shall be construed to provide that any Credit Party is a
third party beneficiary of the provisions of the Senior Subordination Agreement
or such other agreement, and Borrower agrees that, except as expressly set forth
in the Senior Subordination Agreement, nothing in the Senior Subordination
Agreement or such other agreement is intended or shall impair the obligation of
any Credit Party to pay the obligations under this Agreement, or any other
Credit Document as and when the same become due and payable in accordance with
their respective terms, or to affect the relative rights of the creditors with
respect to any Credit Party or, except as expressly otherwise provided in the
Senior Subordination Agreement or such other agreement as to a Credit Party’s
obligations.

 

9.02        Powers and Duties. Each Lender (in its capacities as a Lender)
irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers, rights and remedies hereunder and under the other
Credit Documents as are specifically delegated or granted to such Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Credit Documents (including enforcement or collection of the Notes), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) as expressly contemplated hereby or by the
other Credit Documents as directed in writing by the Requisite Lenders (or, if
required hereby, all Lenders), and such instructions shall be binding upon all
Lenders and all holders of Notes; provided, however, that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law, including for the avoidance of doubt refraining from any
action that, in its opinion or the opinion of its counsel, may be a violation of
an automatic stay under any Debtor Relief Law. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender, and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 



114 

 



 

9.03        General Immunity.

 

(a)           Exculpatory Provisions. Neither Administrative Agent nor any of
its officers, partners, directors, employees or agents shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(i)         makes no warranty or representation to any Lender and shall not be
responsible to any Lender for or have any duty to ascertain or inquire into (1)
any statements, warranties or representations (whether written or oral) made in
or in connection with the Credit Documents, (2) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (3) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, or (4) the satisfaction of
any condition set forth in Section 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent;

 

(ii)        shall not be liable for any action taken or not taken by it (1) with
the consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.05) or (2) in the absence of its own gross negligence or willful misconduct
as determined by the final and non-appealable judgment of a court of competent
jurisdiction;

 

(iii)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing and, without limiting the generality of the foregoing, the use of the
term “agent” herein and in other Credit Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under any agency doctrine of any applicable law
and instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties;

 

(iv)       shall not be responsible for or have any duty to ascertain or to
inquire as to the performance, observance or satisfaction of any of the terms,
covenants or conditions of any Credit Document on the part of any Credit Party
or the existence at any time of any Default or Event of Default under the Credit
Documents or to inspect the property (including the books and records) of any
Credit Party, and shall be deemed to have no knowledge of any Default or Event
of Default unless such Agent shall have received notice thereof in writing from
a Lender or a Credit Party stating that a Default or Event of Default has
occurred and specifying the nature thereof;

 



115 

 



 

(v)        shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity; and

 

(vi)       shall not be responsible for the negligence or misconduct of any
sub-agent that it selects as provided in Section 9.11 absent bad faith, gross
negligence or willful misconduct by Administrative Agent (as determined in a
final non-appealable judgment by a court of competent jurisdiction) in the
selection of such sub-agents.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Administrative Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to any Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Credit Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the
Credit Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under any
Anti-Terrorism Law.

 

Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified
Institution.

 

Notwithstanding the foregoing, in no event shall Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by
Administrative Agent, the Borrower shall promptly (and, in any case, not less
than three (3) Business Days (or such shorter period as agreed to by
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.05) provide to Administrative Agent, a
complete list of all Affiliated Lenders holding Term Loans at such time.

 

(b)       Reliance. Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent or otherwise authenticated by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for a Credit Party and its Subsidiaries),
independent accountants, experts and other professional advisors selected by it.
Administrative Agent also may rely upon any statement made to it orally
(including by telephone) and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, Administrative Agent
may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.

 



116 

 

  

9.04        Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, Administrative Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans, Administrative Agent
shall have the same rights and powers in its capacity as a Lender hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions of Administrative Agent delegated to it hereunder, and the
term “Lender” or “Lenders” shall, unless the context clearly otherwise expressly
indicates or otherwise requires, include the Person serving as Administrative
Agent hereunder in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with any Credit Party or any of its Affiliates thereof as if it were
not performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection herewith and
otherwise without having to account for the same to Lenders. All parties (i)
acknowledge GSSLG and/or its Affiliates may also invest in, and/or own Capital
Stock of, the Credit Parties and their respective Affiliates and (ii) waive any
conflict arising therefrom.

 

9.05        Lenders’ Representations, Warranties and Acknowledgment. (a) Each
Lender represents and warrants that it has made its own independent
investigation and credit analysis of the financial condition and affairs of
Borrower and its Subsidiaries based on the financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

(b)       Each Lender, by delivering its signature page to this Agreement as of
the Closing Date or thereafter pursuant to Section 10.06 and/or funding its
Loans on the Closing Date, shall be deemed to have acknowledged receipt of,
and/or consented to and approved, each Credit Document and each other document
required to be approved by Administrative Agent, the Requisite Lenders and/or
the Lenders.

 



117 

 



 

(c)       Each Lender (i) represents and warrants that as of the Closing Date
(or such later date as it becomes a Lender) neither such Lender nor its
Affiliates or Related Funds owns or Controls, or owns or Controls any Person
owning or Controlling, any trade debt or Indebtedness of any Credit Party other
than the Obligations or any Capital Stock of any Credit Party (except as
permitted in Section 9.04) and (ii) covenants and agrees that from and after the
Closing Date neither such Lender nor its Affiliates and Related Funds shall
purchase any trade debt or Indebtedness of any Credit Party other than the
Obligations or Capital Stock described in clause (i) above (except as permitted
in Section 9.04) without the prior written consent of the Administrative Agent.

 

9.06        Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, their respective Affiliates and
their respective officers, partners, directors, trustees, employees,
attorneys-in-fact, administrators, managers, advisors, representatives and
agents of each Agent and its Affiliates, as applicable (each, an “Indemnitee
Agent Party”), to the extent that such Indemnitee Agent Party shall not have
been reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits or other
proceedings, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against such Indemnitee Agent Party (collectively,
the “Indemnified Costs”) in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided,
however, that no Lender shall be liable for any portion of Indemnified Costs
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable order (provided, however, that no action taken in accordance with
the direction of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.06). Without
limitation of the foregoing, each Lender agrees to promptly reimburse each
Indemnitee Agent Party promptly upon demand for its Pro Rata Share of any costs
and expenses (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) (including, without limitation, reasonable fees
and expenses of counsel) payable by Borrower under Section 10.02, to the extent
that such Indemnitee Agent Party is not promptly reimbursed for such costs and
expenses by the Borrower (provided that such reimbursement by the Lenders
pursuant to this Section 9.06 shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto). If any indemnity furnished to
any Indemnitee Agent Party for any purpose shall, in the opinion of such
Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any Indemnified Costs in excess of such Lender’s
Pro Rata Share thereof. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 9.06 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.

 



118 

 



 

9.07        Successor Agents. Any Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to the Lenders and Borrower. Upon notice
of such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent (which, unless an Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing at the time of such appointment, shall be
subject to the prior written consent of the Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed). If no successor Agent shall have
been so appointed by the Requisite Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which, unless an Event of Default under Section 8.01(a), (f) or
(g) shall have occurred and is continuing, shall be subject to the prior written
consent of to the Borrower, which consent shall not be unreasonably withheld,
conditioned or delayed, and which shall be a commercial bank or trust company
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Credit Documents. If within
thirty (30) days after written notice is given of the retiring Agent’s
resignation under this Section 9.07 no successor Agent shall have been appointed
and shall have accepted such appointment, then on such 30th day (a) the retiring
Agent’s resignation shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Credit
Documents and (c) the Requisite Lenders shall thereafter perform all duties of
the retiring Agent under the Credit Documents until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. After any
retiring Agent’s resignation hereunder as Administrative Agent shall have become
effective, the provisions of this Section 9 shall inure to its benefit (and the
benefit of any sub-agents appointed by Administrative Agent) as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. It
is understood and agreed that the term “Agent” shall not apply to the Lead
Arranger under this Section 9.07.

 

9.08        Guaranty.

 

(a)       Agents and Guaranty. Each Lender hereby further authorizes
Administrative Agent, as applicable, on behalf of and for the benefit of
Lenders, to be the agent for and representative of Lenders with respect to the
Guaranty. Subject to Section 10.05, without further written consent or
authorization from Lenders, Administrative Agent may release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders
(or such other Lenders as may be required hereunder) have otherwise consented.

 

Upon request by Administrative Agent at any time, the Requisite Lenders (or, if
necessary, all Lenders) will promptly confirm in writing the authority of the
Agents to release any Guarantor from its obligations under the applicable
Guaranty pursuant to this Section 9.08. In each case, as specified in this
Section 9.08, Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such Guarantor from its
obligations under the applicable Guaranty, in each case, in accordance with the
terms of the Credit Documents and this Section 9.08.

 



119 

 



 

(b)       Right to Enforce Guaranty. Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Credit Parties, Administrative
Agent and each Lender hereby agree that no Lender shall have any right
individually to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under any of the other Credit
Documents may be exercised solely by Administrative Agent, on behalf of
Beneficiaries, in accordance with the terms hereof and thereof.

 

9.09        Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding related to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 2.10 and 10.02)
allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 2.10 and 10.02.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

9.10        Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more co-agents, sub-agents or
attorneys-in-fact appointed by Administrative Agent. Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a
third-party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third-party
beneficiary, including any independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 



120 

 



 

9.11        Arranger Has No Liability. It is understood and agreed that the Lead
Arranger shall not have any duties, responsibilities or liabilities under or in
respect of this Agreement whatsoever.

 

Section 10.       Miscellaneous

 

10.01      Notices.

 

(a)            Notices Generally. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given to a
Credit Party or any Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Documents, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, sent by facsimile or mailed by certified or registered
mail or overnight courier service. Notices and other communications sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified Administrative Agent that it is incapable of receiving
notices under Section 2 by electronic communication. Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 



121 

 



 

Unless Administrative Agent otherwise consents in writing (i) no notices or
other communications hereunder may be delivered or furnished to Administrative
Agent by electronic communication, (ii) if permitted, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (iii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (ii) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)            Change of Address, etc. Any party hereto may change its address
or telecopier number or electronic mail address for notices and other
communications hereunder by written notice to the other parties hereto.

 

(d)           Posting. Each Credit Party hereby agrees that it will provide to
Administrative Agent all information, documents and other materials that it is
obligated to furnish to Administrative Agent pursuant to this Agreement and any
other Credit Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication (unless otherwise approved in writing by
Administrative Agent) that (i) relates to a request for an extension of credit,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides a Notice of
Intent to Cure, (iv) provides notice of any Default or Event of Default under
this Agreement or (v) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications,
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to Administrative Agent
at such e-mail address(es) provided to the Borrower from time to time or in such
other form, including hard copy delivery thereof, as Administrative Agent shall
require. In addition, each Credit Party agrees to continue to provide the
Communications to Administrative Agent in the manner specified in this Agreement
or any other Credit Document or in such other form, including hard copy delivery
thereof, as Administrative Agent shall reasonably request. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Credit
Party to give any notice or other communication pursuant to this Agreement or
any other Credit Document in any other manner specified in this Agreement or any
other Credit Document or as any such Agent shall require.

 

(e)            Platform. Each Credit Party further agrees that any Agent may
make the Communications available to the Lenders by posting the Communications
on IntraLinks or SyndTrak or a substantially similar secure electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available.” The Agents and their respective Related Parties do not warrant the
accuracy or completeness of the Communications or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the communications.
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent or its Related Parties in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Credit Parties, any Lender or any
other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such Person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Person’s bad faith, gross
negligence or willful misconduct.

 





122 

 



 

(f)            Public/Private.

 

(i)        Each Credit Party hereby authorizes Administrative Agent to
distribute (A) to Public Siders (as defined below) all Communications that the
Borrower identifies in writing contains no MNPI (“Public Side Communications”),
and the Borrower represents and warrants that no such Public Side Communications
contain any MNPI (as defined below), and, at the reasonable written request of
Administrative Agent, the Borrower shall use commercially reasonable efforts to
identify Public Side Communications by clearly and conspicuously marking the
same as “PUBLIC”; and (B) to Private Siders (as defined below) all
Communications other than Public Side Communications (such Communications,
“Private Side Communications”). The Borrower agrees to designate as Private Side
Communications only those Communications or portions thereof that they
reasonably believe in good faith constitute MNPI, and agree to use commercially
reasonable efforts not to designate any Communications provided under Section
5.01(b), (c) and (d) as Private Side Communications. “Private Siders” means
Lenders that have personnel who wish to receive MNPI. “Public Siders” means
Lenders that have personnel who do not wish to receive MNPI; it being understood
that Public Siders may be engaged in investment and other market-related
activities with respect to Borrower’s or its Affiliates’ securities or loans.
“MNPI” means material non-public information (within the meaning of U.S. federal
and state securities laws) with respect to Borrower, its Affiliates, its
Subsidiaries and any of their respective securities.

 

(ii)       Each Lender acknowledges that U.S. federal securities laws prohibit
any Person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Each Lender confirms that it has developed procedures designed to ensure
compliance with these securities laws.

 

(iii)      Each Lender acknowledges that circumstances may arise that require it
to refer to Communications that may contain MNPI. Accordingly, each Lender
agrees that it will use commercially reasonable efforts to designate at least
one (1) individual to receive Private Side Communications on its behalf in
compliance with its procedures and applicable requirements of law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify Administrative Agent
in writing from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Private Side Communications may be sent by
electronic transmission.

 



123 

 



 

(g)       Reliance by Administrative Agent and Lenders. Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify Administrative Agent, each
Lender and the respective Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in the absence of
gross negligence, willful misconduct or bad faith of such Person, as determined
by a final non-appealable judgment of a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 

10.02      Expenses. The Borrower shall pay, promptly following written demand
therefor: (i) (A) all reasonable and documented out-of-pocket expenses incurred
by the Agents and their respective Affiliates in connection with the syndication
of the credit facilities provided for herein (including the obtaining and
maintaining of CUSIP numbers for the Loans), the preparation, negotiation,
execution and delivery of this Agreement and other Credit Documents and (B) all
reasonable and documented out-of-pocket costs and expenses incurred by
Administrative Agent and its Affiliates in connection with the administration of
this Agreement and the other Credit Documents and any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing costs and expenses, including costs
related to searches to confirm that security filings and recordations have been
properly made (including, in the case of clauses (A) and (B), the reasonable and
documented out-of-pocket fees charges and disbursements of one counsel to the
Lead Arranger, Administrative Agent and their respective Affiliates, taken as a
whole, and, if reasonably necessary, one local counsel in any relevant
jurisdiction, in each case, incurred in connection with the Loans and any
related documentation (including this Agreement and any other Credit Document)),
and (ii) all reasonable and documented out-of-pocket expenses incurred by the
Lead Arranger, Administrative Agent, or any Lender and their respective
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one counsel to the Agents, the Lenders and their respective
Affiliates, taken as a whole, and, in the case of an actual or perceived
conflict of interest, one additional counsel to each group of similarly affected
parties, taken as a whole, plus, if reasonably necessary, the reasonable and
documented out-of-pocket fees, charges and disbursements of one local counsel
and regulatory counsel per relevant jurisdiction (plus one additional counsel in
each relevant jurisdiction due to an actual or perceived conflict of interest
for each group of similarly affected parties) and, upon consultation with
Borrower, consultants, for Administrative Agent or any Lender), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section 10.02, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 



124 

 

 

 

10.03      Indemnity.

 

(a)            Each Credit Party shall indemnify the Lead Arranger,
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties, costs, reasonable and
documented out-of-pocket and invoiced expenses (including the reasonable and
documented out-of-pocket fees and reasonable out of pocket expenses of (1) one
counsel for all Indemnitees (plus one additional counsel in each relevant
jurisdiction and, in the case of an actual or perceived conflict of interest and
after notice to Borrower, one additional counsel to each group of similarly
affected parties)) of any kind or nature incurred by any Indemnitee or asserted
against any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (i) the financing contemplated hereby,
including the execution or delivery of this Agreement, any other Credit
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or the enforcement of any Credit Document, (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or Release or threatened Release of Hazardous Materials on,
at, under or from any Real Estate Asset or facility now or hereafter owned,
leased or operated by Borrower or any Subsidiary at any time, or any
Environmental Claim related in any way to Borrower or any Subsidiary, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Person,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined in a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or its Related Parties, (x) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee or its Related Parties
for material breach of such Indemnitee’s obligations hereunder or under any
other Credit Document (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (y) arise from disputes arising solely among
Indemnitees, other than any claims against an Indemnitee in its capacity or in
fulfilling its role as Administrative Agent or the Lead Arranger under this
Agreement or the other Credit Documents, that do not involve any act or omission
by Borrower or any of its respective Subsidiaries or Affiliates or (z) are
Taxes, other than Taxes that are losses, claims, damages, liabilities or related
expenses that arise from a non-Tax claim.

 

(b)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and each party hereby waives,
any claim against any other party on any theory of liability, for special,
indirect, consequential (including, without limitation, any lost profits,
business or anticipated savings) or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided that nothing contained in this sentence shall
limit the Credit Parties’ indemnification obligations pursuant to Section 10.03
to the extent set forth therein to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder.
No party hereto shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 



125 

 



 

(c)        Payments. All amounts due under this Section 10.03 shall be payable
not later than thirty (30) Business Days after written demand (including
detailed invoices) therefor.

 

(d)       Survival. The obligations of the Credit Parties under this Section
10.03 shall survive and remain in full force and effect regardless of the
termination of the Commitments, the repayment, satisfaction or discharge of all
Obligations under any Credit Document and the termination of this Agreement.

 

10.04      Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default, each Lender and
its Affiliates are hereby authorized by each Credit Party (to the fullest extent
permitted by applicable law) at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Credit Party (in whatever currency) against and on account
of the obligations and liabilities of any Credit Party (now or hereafter
existing under this Agreement or any other Credit Document) to such Lender under
any Credit Document, including all claims of any nature or description arising
out of or connected hereto or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand under this Agreement
or any other Credit Document, (b) the principal of or the interest on the Loans
or any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness. The rights of each Lender and their
respective Affiliates under this Section 10.04 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Any Person exercising rights of set-off under
this Section 10.04 shall use its reasonable efforts to provide to the Borrower
and Administrative Agent prompt notice of the exercise of such rights; provided,
however, the failure of such Person to provide such notice shall not in any
manner affect the validity of such action.

 

10.05      Amendments and Waivers.

 

(a)            Requisite Lenders’ Consent. Subject to Sections 10.05(b) and
10.05(c), no amendment, modification, termination, supplement, change or waiver
of any provision of this Agreement or any other Credit Document (other than the
Fee Letter, which shall be governed by its terms), or consent to any departure
by any Credit Party therefrom, shall in any event be effective unless in writing
signed by the Requisite Lenders (or by Administrative Agent with the consent of
the Requisite Lenders) and the applicable Credit Party.

 



126 

 



 

(b)           Affected Lenders’ Consent. Without the written consent of each
Lender that would be directly and adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)        extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 3.01 or of any Default, Event of Default,
mandatory prepayment or mandatory reduction of any Commitment shall not
constitute an extension or increase of any Commitment of any Lender);

 

(ii)       reduce or forgive the principal amount of, the rate of interest
specified herein on, or the premiums (if any) on payments of, any Loan, any fees
or other amounts payable hereunder or under any other Credit Document; provided,
however, that only the consent of the Requisite Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay any amount at the Default Rate and such waiver shall not
constitute a reduction of the rate of interest hereunder;

 

(iii)       postpone any date scheduled for any payment of interest, fees or
principal (including final maturity) under Sections 2.07, 2.10 and 2.11,
respectively; or

 

(iv)      change the application of proceeds among the Lenders pursuant to this
Agreement or any applicable Credit Document, including the order of application
of any prepayment of Loans from the application thereof as set forth in the
definition of “Pro Rata Share” and the applicable provisions of Sections 2.05,
2.14, 2.16 or 8.02, respectively;

 

(v)       amend, modify, terminate or waive any provision of this Section
10.05(b) or Section 10.05(c); or

 

(vi)      release all or substantially all of the Guarantors from the Guaranty,
except, in each case, as expressly provided in the Credit Documents.

 

(c)           Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:

 

(i)        change the voting percentages in the definition of “Requisite
Lenders” or any other provision of any Credit Document (including this Section
10.05) specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder and thereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, other than to increase such percentage or number or to grant any
additional Lender (or group of Lenders) additional rights (for the avoidance of
doubt, without restricting, reducing or otherwise modifying any existing rights
of Lenders) to waive, amend or modify or make any such determination or grant
any such consent;

 



127 

 



 

(ii)       amend or otherwise modify the definitions of “Anti-Corruption Laws”,
“Anti-Terrorism Laws”, “OFAC”, “Sanctions” and “FCPA” or any other provision in
any Credit Document (including Sections 4.26, 5.19(e) and 6.20) with respect to
Anti-Corruption Laws and/or Anti-Terrorism Laws in a manner that is adverse to
the Lenders, in each case, without the written consent of each Lender, other
than (i) to grant additional rights or protections for the benefit of Lenders
and (ii) if deemed necessary or advisable by the Administrative Agent, to
reflect a change in law that occurs after the date hereof, so long as such
amendment or modification does not adversely affect the Lenders; or

 

(iii)      unless in writing and signed by Administrative Agent in addition to
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, Administrative Agent under this Agreement or any other
Credit Document.

 

(d)       Execution of Amendments, Etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any amendment,
modification, waiver, supplement, termination or change shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, supplement, termination, waiver or
consent effected in accordance with this Section 10.05 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

(e)        Technical Amendment. If Administrative Agent and the Borrower shall
have jointly identified an obvious error (including, but not limited to, an
incorrect cross-reference) or any ambiguity, error, omission, mistake or defect
of a technical or immaterial nature, in each case, in any provision of this
Agreement or any other Credit Document (including, for the avoidance of doubt,
any exhibit, schedule or other attachment to any Credit Document), then
Administrative Agent (acting in its sole discretion) and the Borrower or any
other relevant Credit Party shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document. Notification of such amendment shall be made
by Administrative Agent to the Lenders promptly upon such amendment becoming
effective. Any such amendment shall become effective without any further action
or consent of any other party to any Credit Document if the same is not objected
to in writing by the Requisite Lenders within five (5) Business Days following
receipt of notice thereof.

 

(f)       No Waiver. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default or Event of Default at such time. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 



128 

 



 

10.06      Successors and Assigns; Participations.

 

(a)            Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. Except
as permitted by Section 6.09, no Credit Party’s rights or obligations hereunder
nor any interest herein may be assigned or delegated by any Credit Party without
the prior written consent of Administrative Agent and each Lender (and any
attempted assignment or transfer by any Credit Party shall be null and void) and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) in accordance with the provisions of paragraph (c) of this
Section 10.06, (ii) by way of participation in accordance with the provisions of
paragraph (g) of this Section 10.06, (iii) by way of pledge or assignment of a
security interest in accordance with paragraph (h) of this Section 10.06 or (iv)
to an Affiliated Lender in accordance with the provisions of paragraph (i) of
this Section 10.06. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 9.06, Indemnitees under Section 10.03, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Register. The Credit Parties, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until a fully-executed
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Register as provided in Section 10.06(d). Prior to such recordation, all amounts
owed with respect to the applicable Commitment or Loan shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. This Section 10.06(b) shall be construed so
that all Loans are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code
and any related Treasury regulations (or any other relevant or successor
provisions of the Internal Revenue Code or of such Treasury regulations).

 

(c)            Right to Assign by Lenders. Each Lender shall have the right at
any time to sell, assign or transfer to any Person constituting an “Eligible
Assignee” all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment or Loans owing to it or other
Obligations (provided, however, that each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned); provided
that:

 

(i)            except in the case of any assignment to a Lender or an Affiliate
of a Lender or a Related Fund, each such assignment pursuant to this Section
10.06(c) shall be in an aggregate amount of not less than $1,000,000 (or such
lesser amount as may be agreed to by Borrower and Administrative Agent or as
shall constitute the aggregate amount of the Commitments and Term Loans of the
assigning Lender) (provided that contemporaneous assignments to or by two (2) or
more affiliated Related Funds shall be aggregated for purposes of meeting such
minimum transfer amount);

 



129 

 



 

(ii)           the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment Agreement, together with (x) such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(c) and (y)
a processing and recordation fee of $3,500 (which fee may be waived or reduced
by Administrative Agent in its discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire and all documentation and other information with respect to the
assignee that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act;

 

(iii)          to the extent that the list of Disqualified Institutions (the “DQ
List”) is made available to all Lenders or potential assignees, no assignment
shall be made to a Disqualified Institution without the Borrower’s consent in
writing (which consent may be withheld in its sole discretion); and

 

(iv)          notwithstanding anything to the contrary contained in this Section
10.06(c) or any other provision of this Agreement, each Lender shall have the
right at any time to sell, assign or transfer all or a portion of its Term Loans
to Borrower and its Restricted Subsidiaries on a non-pro rata basis, subject to
the following limitations:

   

(A)       no Default or Event of Default has occurred and is then continuing, or
would immediately result therefrom;

 

(B)        Borrower or any Restricted Subsidiary shall repurchase such Term
Loans through either (x) conducting one or more Dutch Auctions or (y) open
market purchases on a non-pro rata basis in an aggregate amount not to exceed
$5,000,000;

 

(C)        with respect to all repurchases made by Borrower or any Restricted
Subsidiary pursuant to this Section 10.06(c)(iv), (x) all assignees party to the
relevant Assignment Agreement shall render customary “big-boy” disclaimer
letters or any such disclaimers shall be incorporated into the terms of such
Assignment Agreement, and (y) the assigning Lender and Borrower or any
Restricted Subsidiary, as applicable, shall execute and deliver to
Administrative Agent an Assignment Agreement, together with such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(c);

 

(D)       following repurchase by Borrower or any Restricted Subsidiary pursuant
to this Section 10.06(c)(iv), the Term Loans so repurchased shall, without
further action by any Person, be deemed irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect, for all purposes of
this Agreement and all other Credit Documents, including, but not limited to the
following purposes: (1) the making of, or the application of, any payments to
the Lenders under this Agreement or any other Credit Document, (2) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Credit Document or (3) the determination of
Requisite Lenders, or for any similar or related purpose, under this Agreement
or any other Credit Document and Borrower and/or the Restricted Subsidiaries
shall neither obtain nor have any rights as a Lender hereunder or under the
other Credit Documents by virtue of such repurchase (without limiting the
foregoing, in all events, such Term Loans may not be resold or otherwise
assigned, or subject to any participation, or otherwise transferred by Borrower
and/or any Restricted Subsidiary). In connection with any Term Loans repurchased
and cancelled pursuant to this Section 10.06(c)(iv), Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation; provided that upon such prepayment, termination, extinguishment
and cancellation, the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced, as of such date, by the full par value of the aggregate
principal amount of Term Loans so cancelled.

 



130 

 



 

(d)       Notice of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to Borrower and shall maintain a copy
of such Assignment Agreement.

 

(e)       [Intentionally Reserved].

 

(f)        Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that its rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than (i) as set forth in the immediately following proviso and
(ii) any rights that survive the termination hereof under Section 10.08) and be
released from its obligations hereunder (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of Sections 2.18, 2.19, 10.02, 10.03 and 10.04 with respect to matters
arising prior to the effective date of such assignment); (iii) the Commitments
shall be modified to reflect the Commitment of such assignee and any Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

 



131 

 

  

(g)       Participations. Each Lender shall have the right at any time, without
the consent of, or notice to, any Credit Party or Administrative Agent to sell
one or more participations to any Person (other than a natural person, Borrower
or its Subsidiaries or Affiliates or any Disqualified Institution (provided that
the DQ List is made available to all Lenders; provided, further, that any Lender
may rely on a certificate from a Person that such Person is not a Disqualified
Institution, and such Lender shall have no liability for selling a participation
to such Person in reliance upon such certification) (each, a “Participant”) in
all or any portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such participating Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other
Credit Documents and such Participant shall not be entitled to require such
Lender to take or omit to take any action hereunder; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver (x)
described in subclauses (i) through (iv) of Section 10.05(b) that directly
affects such Participant or any amendment, modification or waiver described in
Section 10.05 that requires the consent of each Lender. Each Credit Party agrees
that each Participant shall be entitled to the benefits of Sections 2.18 and
2.19 (it being understood that the documentation required under Section 2.19(c)
shall be delivered to the participating Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause (c) of
this Section 10.06; provided (i) a participant shall not be entitled to receive
any greater payment under Sections 2.18 or 2.19 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent or to the extent such greater payment is
the result of a change in law that occurs after the date of such sale, and (ii)
a Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Credit Parties, to comply with Section 2.19 as though it were a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.04 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender. In
the event that any Lender sells participations in the Commitments and/or Loans
(a “Registered Loan”), such Lender, as a non-fiduciary agent of the Borrower,
shall maintain a register on which it enters the name and address of all
participants in the Registered Loans held by it and the principal amount (and
stated interest thereon) of the portion of the Registered Loan which is the
subject of the participation (the “Participant Register”). A Registered Loan may
be participated in whole or in part only by registration of such participation
on the Participant Register. Any participation of such Registered Loan may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
a Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and, solely with respect
to disclosure to the Borrower, to confirm a Participant is not a Disqualified
Institution. The entries in a Participant Register shall be presumptively
correct absent manifest error, and such Lender shall treat each Person whose
name is recorded in a Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Administrative Agent shall have no responsibility (in its capacity as
Administrative Agent) for (i) maintaining a Participant Register and (ii) any
Lender’s compliance with this Section 10.06, including any sale of
participations to a Disqualified Institution in violation hereof by any Lender.

 



132 

 



 

(h)           Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.06, any Lender may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, no Lender, as between the Credit Parties and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided, further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

 

(i)             Affiliated Lenders.

 

(i)            In addition to the other rights provided in this Section 10.06,
each Lender may assign all or a portion of any of its Term Loans on a non-pro
rata basis to any Person who, after giving effect to such assignment, would be
an Affiliated Lender through either (a) a Dutch Auction or (b) open market
purchases on a non-pro rata basis; provided, that:

 

(A)       all parties to the relevant Affiliated Lender Assignment Agreement
shall render customary “big-boy” disclaimer letters or any such disclaimers
shall be incorporated into the terms of such Affiliated Lender Assignment
Agreement;

 

(B)        the assigning Lender and the Affiliated Lender purchasing such
Lender’s Loans shall execute and deliver to Administrative Agent an assignment
agreement substantially in the form of Exhibit J hereto (an “Affiliated Lender
Assignment Agreement”), it being understood that each Affiliated Lender
Assignment Agreement shall, among other things, provide for a power of attorney
in favor of Administrative Agent to vote the claims in respect of the Loans held
by such Affiliated Lender in an Insolvency Proceeding as provided in clause (iv)
below; and

 

(C)       at all times, including at the time of such assignment and after
giving effect to such assignment, the aggregate principal amount of all Term
Loans held by all Affiliated Lenders shall not exceed twenty-five percent (25%)
of all Term Loans outstanding under this Agreement and the number of Affiliated
Lenders in the aggregate shall at no time exceed forty-nine percent (49%) of the
aggregate number of all Lenders. In the event that such limits in the
immediately preceding sentence shall be exceeded, whether at the time of any
assignment or at any time thereafter, the Borrower shall, within ten (10)
Business Days, cause Affiliated Lenders to assign their Term Loans and
Commitments in accordance with Section 10.06(c) or to make capital contributions
or assignments of Term Loans and Commitments directly or indirectly to Borrower
in accordance with clause (ii) below, in each case, in an amount such that after
giving effect thereto, the aggregate principal amount of all Loans and
Commitments held by the Affiliated Lenders does not exceed 25% of all Term Loans
then outstanding or to the extent necessary to cause such limit not to be
exceeded.

 



133 

 



 

(ii)        Notwithstanding anything to the contrary herein, each Affiliated
Lender, in its capacity as a Lender, in its sole and absolute discretion, may
make one or more capital contributions or assignments of Term Loans that it
acquires in accordance with this Section 10.06(ii) or otherwise directly or
indirectly to Borrower solely in exchange for Permitted Stock Issuances of
Borrower upon written notice to Administrative Agent. Immediately upon
Borrower’s acquisition of Term Loans from an Affiliated Lender, such Term Loans
and all rights and obligations as a Lender related thereto shall for all
purposes (including under this Agreement, the other Credit Documents and
otherwise) be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Credit
Documents by virtue of such capital contribution or assignment; provided that,
upon such prepayment, termination, extinguishment and cancellation, the
aggregate outstanding principal amount of the Term Loans shall be deemed
reduced, as of the date of such contribution, by the full par value of the
aggregate principal amount of Term Loans so contributed and cancelled, and each
principal repayment installment with respect to the Term Loans pursuant to
Section 2.11 shall be reduced on a pro rata basis by the full par value of the
aggregate principal amount of the Term Loans so contributed and cancelled.

 

(iii)       Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among Administrative Agent
and/or any Lender to which representatives of the Credit Parties are not
invited, (B) receive any information or material prepared by Administrative
Agent or any Lender or any communication by or among Administrative Agent and/or
one or more Lenders, except to the extent such information or materials have
been made available to any Credit Party or any representative of any Credit
Party, or (C) make or bring (or participate in, other than as a passive
participant or recipient of its pro rata benefits of) any claim, in its capacity
as a Lender, against any Agent or Lender with respect to any duties or
obligations, or alleged duties or obligations, of such Agent or Lender under the
Credit Documents.

 



134 

 



 

(iv)       Notwithstanding anything in Section 10.05 or the definition of
“Requisite Lenders” to the contrary, (A) for purposes of any consent to any
amendment, modification or waiver, of, consent to, or any action under, and for
the purpose of any direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under, this Agreement
or any other Credit Document, each Affiliated Lender will be deemed to have
consented in the same proportion as the Lenders that are not Affiliated Lenders,
unless such amendment, modification, waiver, consent or other action shall (1)
increase any Commitment of such Affiliated Lender, (2) extend the due date for
any scheduled installment of principal of any Term Loan held by such Affiliated
Lender, (3) extend the due date for interest under the Credit Documents owed to
such Affiliated Lender, (4) reduce any amount owing to such Affiliated Lender
under any Credit Document, or (5) deprive such Affiliated Lender of its Pro Rata
Share of any principal and interest payments with respect to the Term Loan
unless, in the case of clauses (2), (3) and (4), such extension or reduction
does not adversely affect such Affiliated Lender in any material respect as
compared to other Lenders, and (B) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”), each Affiliated Lender hereby agrees (x) subject to clause (z) below,
not to vote on such Plan, (y) if such Affiliated Lender does vote on such Plan
notwithstanding the restriction in the foregoing clause (x), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (z) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (y), in each case, under this clause (iv)(B)
unless such Plan adversely affects such Affiliated Lender more than other
Lenders in any material respect (it being understood that such Affiliated Lender
may vote in its discretion if a Plan proposes to treat Obligations held by such
Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliated Lenders), and (C) each Affiliated Lender hereby irrevocably
appoints Administrative Agent (such appointment being coupled with an interest)
as such Affiliated Lender’s attorney-in-fact, with full authority in the place
and stead of such Affiliated Lender and in the name of such Affiliated Lender
(solely in respect of Term Loans therein and not in respect of any other claim
or status such Affiliated Lender may otherwise have), from time to time in
Administrative Agent’s discretion to take any action and to execute any
instrument that Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this clause (iv), including to ensure
that any vote of such Affiliated Lender on any Plan is withdrawn or otherwise
not counted (other than any vote of such Affiliated Lender contemplated by
clause (z)). For the avoidance of doubt, the Lenders and each Affiliated Lender
agree and acknowledge that the provisions set forth in this clause (iv)
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Credit Party has filed for
protection under the Bankruptcy Code.

 



135 

 

  

(j)        Disqualified Institutions. Notwithstanding anything to the contrary
contained herein, no assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this paragraph (j)
shall not be void, but the other provisions of this paragraph (j) shall apply.

  

(i)        If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of
paragraph (j) above, or if any Person becomes a Disqualified Institution after
the applicable Trade Date, the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and Administrative Agent,
(1) purchase or prepay such Term Loan by paying the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case, plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(2) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
10.06), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations of such Term Loans, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.

 

(ii)       Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower,
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Administrative Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders and (ii) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Credit Document, each Disqualified Institution will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or similar plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan, (2) if such
Disqualified Institution does vote on such Plan notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the applicable bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 



136 

 



 

(iii)       The Borrower hereby expressly authorizes Administrative Agent to (A)
post the DQ List on the Platform, including that portion of the Platform that is
designated for Public Siders and/or (B) provide the DQ List to each Lender or
potential assignees.

 

10.07       [Intentionally Reserved]

 

10.08       Survival of Representations, Warranties and Agreements. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnification obligations not
then due and payable). Notwithstanding anything herein or implied by law to the
contrary and without affecting any other survival language as set forth herein
or in any other Credit Document, the provisions of Sections 2.18, 2.19, 10.02,
10.03, 10.04, 10.10, 10.14, 10.15, 10.16, 10.17, Section 9 and each other
provision in any Credit Document which expressly so states shall survive the
payment of the Obligations and the termination of this Agreement.

 

10.09       No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereunder or under any other Credit Documents are cumulative and not exclusive
and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Credit
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

10.10       Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or the Lenders (or to Administrative Agent, on behalf of
the Lenders), or Administrative Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party under
any Debtor Relief Law, any other state or federal law, common law or any
equitable cause, then, (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred and (b) each Lender severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Effective Rate from time to
time in effect.

 



137 

 



 

10.11       Severability. In case any provision in or obligation hereunder or
under any Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, (a) the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided, that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

10.12       Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement, any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Administrative Agent or Requisite Lenders, as applicable, it being the intent of
the Lenders that any such action to protect or enforce rights under this
Agreement, any Note or otherwise with respect to the Obligations shall be taken
in concert and at the direction or with the consent of Administrative Agent or
Requisite Lenders, as applicable.

 

10.13       Headings. Section headings and the Table of Contents used herein or
in any other Credit Document are for convenience of reference only, shall not
constitute a part of this Agreement or any other Credit Document and shall not
affect the construction of or be given any substantive effect in interpreting
this Agreement or any other Credit Document.

 

10.14       APPLICABLE LAW. THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER OR THEREUNDER, INCLUDING,
BUT NOT LIMITED TO, THE VALIDITY, INTERPRETATION, CONSTRUCTION, BREACH,
ENFORCEMENT OR TERMINATION HEREOF AND THEREOF, AND WHETHER ARISING IN CONTRACT
OR TORT OR OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.

 



138 

 



  

10.15       CONSENT TO JURISDICTION, SERVICE OF PROCESS, ETC. BORROWER AND EACH
OTHER CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO IN ANY WAY CONNECTED,
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, IN EACH
CASE, WHETHER OR NOT EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF
MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION; (B) WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED
THERETO; (C) CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY CREDIT DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 10.01; AND (D) AGREES THAT THE AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER CREDIT
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE CREDIT
DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. WITHOUT
LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.15 AND IN ADDITION TO THE
SERVICE OF PROCESS PROVIDED FOR HEREIN, EACH CREDIT PARTY AGREES THAT PROCESS
MAY BE SERVED ON IT THROUGH THE PROCESS AGENT SELECTED IN ACCORDANCE WITH
SECTION 3.1(y). IN THE EVENT SUCH PROCESS AGENT NO LONGER ACCEPTS SERVICE OF
PROCESS AS AFORESAID AND IF ANY CREDIT PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW
YORK, SUCH CREDIT PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED
TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED
ABOVE AND ACCEPTABLE TO ADMINISTRATIVE AGENT, AS EACH CREDIT PARTY’S AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING.

 



139 

 



 

10.16       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR
INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN EACH OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND EACH OTHER CREDIT DOCUMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 



140 

 



 

10.17       Confidentiality. Each Agent and each Lender shall hold all
non-public information regarding each Credit Party and its Subsidiaries and
their businesses obtained by such Lender confidential, it being understood and
agreed by the Credit Parties that, in any event, each Agent and each Lender may
make (i) disclosures of such information to its Affiliates and to its and its
Affiliates’ respective Related Parties (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17) (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
Participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein (provided, such
contemplated assignees are not Disqualified Institutions (provided that the DQ
List is made available to any contemplated assignees and Participants, who
specifically requests a copy thereof) and are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency for
the purpose of obtaining a credit rating applicable to any Credit Party or the
credit facilities hereunder or to the CUSIP Service Bureau or any similar
organization; provided, that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, (iv) disclosure to any Lender’s financing sources, provided, that
prior to any disclosure, such financing source is advised of and agrees to be
bound by either the provisions of this Section 10.17 or other provisions at
least as restrictive as this Section 10.17, (v) disclosures required or
requested by any Governmental Authority or self-regulatory authority (including
the NAIC) having or asserting jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates or upon the good
faith determination by counsel that such information should be disclosed in
light of ongoing oversight or review of any Lender or its Affiliates by any
Governmental Authority or regulatory authority having jurisdiction over any
Lender and its Affiliates), (vi) disclosure of such information pursuant to the
order of any court or administrative agency or to the extent required by
applicable requirements of law, rule or regulations or by any subpoena or
similar legal process, provided that Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person unless such notification is
prohibited by law, rule or regulation and will use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment, (vii) disclosure of such information, to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section 10.17, (y) becomes available to Administrative Agent, any Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than a Credit Party or (z) is independently developed by Administrative
Agent or any Lender without the use of such information, (viii) in connection
with the exercise of any remedies hereunder or under any other Credit Document
or any action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, but only to the
extent in furtherance of such exercise or enforcement, (ix) disclosures of such
information for purposes of establishing a “due diligence” defense and (x)
disclosure of such information with the consent of the Borrower; provided,
unless specifically prohibited by applicable law or court order, each applicable
Agent or Lender shall (A) make reasonable efforts to notify, to the extent
practicable and legally permissible, Borrower of any request by any Governmental
Authority, self-regulatory authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information, and (B) reasonably cooperate with the Borrower in attempting to
obtain, at the expense of the Borrower, any protective relief which the Borrower
seeks with respect to the disclosure of such information (provided, however,
that no Agent or Lender shall be required to initiate any litigation or
proceeding or to take any other action that it believes in good faith would be
disadvantageous or adverse in any respect to it). Notwithstanding the foregoing,
on or after the Closing Date, Administrative Agent may, at its own expense,
issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Credit Parties) (collectively, “Trade Announcements”). No Credit Party shall
issue any Trade Announcement except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (ii) with the prior approval of Administrative Agent.

 



141 

 



 

10.18       Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.

 

10.19       Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.

 

10.20       Effectiveness; Integration. Except as provided in Section 3.01, this
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by Borrower and Administrative Agent of
the counterparts hereof that, when taken together, bear the signatures of each
of the other parties hereto. The provisions of this Agreement and the other
Credit Documents set forth the entire agreement and understanding between the
parties as to the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements, oral or written, and all other communications
between the parties relating to the subject matter hereof and thereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
.pdf (or similar file) by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.21       PATRIOT Act. Each Lender or assignee or participant of a Lender that
is not organized under the laws of the United States or a state thereof (and is
not excepted from the certification requirement contained in Section 313 of the
PATRIOT Act and the applicable regulations because it is both (a) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the PATRIOT Act and
the applicable regulations: (i) within ten (10) days after the Closing Date, and
(ii) at such other times as are required under the PATRIOT Act.

 



142 

 



 

10.22      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)             the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)             the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



143 

 



 

10.23      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Lead Arranger are
arm’s-length commercial transactions between the Credit Parties and their
respective Affiliates, on the one hand, and the Agents, the Lead Arranger and
the Lenders, on the other hand, (B) each Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and is not relying on any Agent or Lender for advice with respect to
such issues, and (C) each Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (ii) (A) Administrative Agent, the
Lead Arranger and each Lender each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for each
Credit Party or any of their respective Affiliates, or any other Person and (B)
neither the Agents, the Lead Arranger nor any Lender has any obligation to the
Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) Administrative Agent, the
Lead Arranger, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective Affiliates, and neither Administrative Agent
nor the Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Credit Parties or any of their respective Affiliates. To the
fullest extent permitted by law, each Credit Party hereby waives and releases
any claims that it may have against Administrative Agent, the Lead Arranger and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

[Remainder of Page Intentionally Blank]



 

144 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above. 

 



BORROWER:         PRIORITY HOLDINGS, LLC         By: /s/ John V. Priore    Name:
John V. Priore   Title: President and Chief Executive Officer        
GUARANTORS:         PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC         By: /s/
John V. Priore    Name: John V. Priore   Title: President and Chief Executive
Officer         PRIORITY PAYMENT SYSTEMS HOLDINGS LLC         By: /s/ John V.
Priore    Name: John V. Priore   Title: President and Chief Executive Officer  
      PIPELINE CYNERGY HOLDINGS LLC         By: /s/ John V. Priore   Name: John
V. Priore   Title: President and Chief Executive Officer         PRIORITY
PAYMENT SYSTEMS LLC         By: /s/ John V. Priore   Name: John V. Priore  
Title: President and Chief Executive Officer  

 



 

 



 

FINCOR SYSTEMS, LLC         By: /s/ John V. Priore   Name: John V. Priore  
Title: President and Chief Executive Officer         PIPELINE CYNERGY INC.      
  By: /s/ John V. Priore   Name: John V. Priore   Title: President and Chief
Executive Officer         CYNERGY HOLDINGS, LLC       By: /s/ John V. Priore  
Name: John V. Priore   Title: President and Chief Executive Officer        
CYNERGY DATA, LLC         By: /s/ John V. Priore   Name: John V. Priore   Title:
President and Chief Executive Officer         PRIORITY PAYMENT EXPRESS SYSTEMS
LLC       By: /s/ John V. Priore   Name: John V. Priore   Title President and
Chief Executive Officer  

 



 

 



      ADMINISTRATIVE AGENT:         GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.
        By: /s/ Stephen W. Hipp   Name: Stephen W. Hipp   Title: Authorized
Signatory         LENDERS:         GOLDMAN SACHS SPECIALTY LENDING HOLDINGS,
INC.         By: /s/ Stephen W. Hipp   Name: Stephen W. Hipp   Title: Authorized
Signatory  



 



 

 

 

APPENDIX A

 

commitments and applicable percentages

 



Lender  Commitments   Pro Rata Share  Goldman Sachs Specialty Lending Holdings,
Inc.  $80,000,000    100% Total  $80,000,000    100%

 



A-1 

 

 

APPENDIX B 

TO CREDIT AND GUARANTY AGREEMENT

 

NOTICE ADDRESSES

 

IF TO ANY CREDIT PARTY:

 

Priority Holdings, LLC 

c/o Priority Payments Systems Holdings LLC 

2001 Westside Parkway, Suite 155 

Alpharetta, Georgia 30004 

Attention: Chief Executive Officer 

Telecopier: 866 804 3457

 

with copies to:

 

Priority Holdings, LLC 

c/o Priority Payments Systems Holdings LLC 

2001 Westside Parkway, Suite 155 

Alpharetta, Georgia 30004 

Attention: General Counsel 

Telecopier: 866 804 3457

 

and

 

Schulte Roth & Zabel LLP 

919 Third Avenue 

New York, NY 10022 

Attention: Lawrence S. Goldberg 

Telecopier: 212-593-5955

 



B-1 

 

 

IF TO ADMINISTRATIVE AGENT:

 

Goldman Sachs Specialty Lending Group, L.P. 

6011 Connection Drive 

Irving, Texas 75039 

Attention: Priority Account Manager 

Telecopier: (646) 769-5010

 

with a copy to:

 

Goldman Sachs Specialty Lending Group, L.P. 

6011 Connection Drive 

Irving, Texas 75039 

Attention: GSSLG In-House Counsel 

Telecopier: (972) 368-3199 and (212) 291-5316

 

with a copy to:

 

Hunton & Williams LLP 

600 Peachtree Street, N.E. 

Suite 4100, Bank of America Plaza 

Atlanta, Georgia 30308 

Attention: Elizabeth A. Mullican, Esq. 

Telecopier: 404-888-4190

 



B-2 

 

 

SCHEDULE 5.15

 

POST-CLOSING MATTERS

 

1.       On or before the date that is thirty (30) days after the Closing Date,
the Credit Parties shall deliver to Administrative Agent evidence satisfactory
to Administrative Agent that each Credit Party has appointed an agent in New
York City for the purpose of service of process in New York City in accordance
with Section 3.01(y) of the Credit Agreement.

 

2.       On or before the date that is thirty (30) days after the Closing Date,
the Credit Parties shall deliver to Administrative Agent a good standing
certificate from the applicable Governmental Authority with respect to (a)
Priority Payment Systems LLC, Priority Payment Express Systems LLC, Fincor
Systems LLC and Cynergy Data, LLC in Tennessee and (b) Cynergy Data, LLC in New
York.

 

3.       On or before the date that is five (5) Business Days after the Closing
Date, the Credit Parties shall deliver to Administrative Agent a supplement to
Schedule 4.02 reflecting the information required by clause (iv) of Section
4.02, in form and substance satisfactory to Administrative Agent. 

 



B-3 

 

 